Exhibit 10.4

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

by and among

 

INDUSTRIAL SERVICES OF AMERICA, INC. and ISA INDIANA, INC.

 

as Borrowers,

 

FIFTH THIRD BANK

as Agent and LC Issuer,

 

and

 

THE LENDERS PARTY HERETO

 

dated as of

July 30, 2010

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

PAGE

 

 

 

 

--------------------------------------------------------------------------------

ARTICLE 1 - DEFINITIONS

 

1

Section 1.1

 

Provisions Pertaining to Definitions

 

1

Section 1.2

 

Definitions

 

1

 

 

 

 

 

ARTICLE 2 – THE LOANS AND LETTERS OF CREDIT

 

28

Section 2.1

 

Commitments

 

28

Section 2.2

 

The Revolving Loans; The Term Loan

 

28

Section 2.3

 

Letters of Credit

 

28

Section 2.4

 

Advances and Settlement of Payments and Advances

 

31

Section 2.5

 

The Notes

 

35

Section 2.6

 

Interest Payable on the Obligations

 

35

Section 2.7

 

Repayments and Prepayments of Principal

 

37

Section 2.8

 

Payments and Computations

 

38

Section 2.9

 

Payments to be Free of Deductions

 

40

Section 2.10

 

Use of Proceeds

 

40

Section 2.11

 

Additional Costs, Etc

 

40

Section 2.12

 

Agent, Lender and LC Issuer Statements

 

41

Section 2.13

 

Advance Rate Changes

 

41

Section 2.14

 

Consolidated Borrowings

 

41

Section 2.15

 

Joint Obligations

 

42

 

 

 

 

 

ARTICLE 3 – SECURITY; RECEIVABLES AND INVENTORY MATTERS

 

42

Section 3.1

 

Borrower Security Interest

 

42

Section 3.2

 

Additional Documents

 

42

Section 3.3

 

Agreements Regarding Inventory

 

42

Section 3.4

 

Receivables; Collection of Receivables

 

43

 

 

 

 

 

ARTICLE 4 - CONDITIONS PRECEDENT TO LOANS AND LETTER OF CREDIT

 

45

Section 4.1

 

General Conditions Precedent

 

48

Section 4.2

 

Continuing Conditions Precedent to All Loans and Letters of Credit

 

 

 

 

 

 

 

ARTICLE 5 - GENERAL REPRESENTATIONS AND WARRANTIES

 

48

Section 5.1

 

Existence; Capitalization; Subsidiaries; Etc.

 

48

Section 5.2

 

Authority, Etc

 

49

Section 5.3

 

Binding Effect of Documents, Etc

 

50

Section 5.4

 

No Events of Default, Etc

 

50

Section 5.5

 

Financial Statements

 

50

Section 5.6

 

No Adverse Changes

 

50

Section 5.7

 

Material Leases

 

50

Section 5.8

 

Intellectual Property

 

51

Section 5.9

 

Liens

 

51

Section 5.10

 

Litigation

 

51

Section 5.11

 

Material Agreements

 

51

Section 5.12

 

Taxes and Tax Returns, Etc

 

51

Section 5.13

 

Contracts with Affiliates, Etc

 

52

Section 5.14

 

Employee Benefit Plans

 

52

Section 5.15

 

Governmental Regulation

 

52

Section 5.16

 

Securities Activities

 

53

Section 5.17

 

Disclosure

 

53

Section 5.18

 

No Material Default

 

53

Section 5.19

 

Environmental Conditions

 

 


--------------------------------------------------------------------------------




 

 

 

 

 

Section 5.20

 

Licenses and Permits

 

54

Section 5.21

 

General Collateral Representation

 

54

Section 5.22

 

Owned Real Property

 

55

Section 5.23

 

Deposit and Other Accounts

 

55

Section 5.24

 

No Brokerage Fee

 

55

Section 5.25

 

Noncompetition Agreements

 

55

Section 5.26

 

Solvency

 

55

Section 5.27

 

Casualties

 

55

Section 5.28

 

Insurance Policies; Surety Bonds

 

55

Section 5.29

 

Updating Representations and Warranties.

 

55

 

 

 

 

 

ARTICLE 6 - AFFIRMATIVE COVENANTS

 

56

Section 6.1

 

Financial Reporting and Other Information

 

56

Section 6.2

 

Maintenance of Property; Authorization; Insurance

 

58

Section 6.3

 

Corporate Existence

 

59

Section 6.4

 

Inspection Rights

 

59

Section 6.5

 

Compliance with Laws

 

59

Section 6.6

 

Notice of Other Events

 

60

Section 6.7

 

Communication with Accountants

 

60

Section 6.8

 

Payment of Obligations

 

60

Section 6.9

 

Payment of Fees

 

60

Section 6.10

 

Governmental Consents and Approvals

 

61

Section 6.11

 

Employee Benefit Plans

 

61

Section 6.12

 

Further Assurances

 

61

Section 6.13

 

Borrowers’ Depository Accounts

 

61

Section 6.14

 

Use of Proceeds

 

61

 

 

 

 

 

ARTICLE 7 – FINANCIAL COVENANTS

 

61

Section 7.1

 

Senior Leverage Ratio

 

61

Section 7.2

 

Minimum Fixed Charge Coverage

 

61

Section 7.3

 

Limitation on Capital Expenditures

 

61

 

 

 

 

 

ARTICLE 8 – NEGATIVE COVENANTS

 

62

Section 8.1

 

Limitation on Nature of Business

 

62

Section 8.2

 

Acquisition of Subsidiaries

 

62

Section 8.3

 

Limitation on Fundamental Changes

 

62

Section 8.4

 

Restricted Payments

 

62

Section 8.5

 

Limitation on Disposition of Assets

 

63

Section 8.6

 

Limitation on Investments

 

64

Section 8.7

 

Acquisition of Margin Securities

 

65

Section 8.8

 

Limitation on Liens and Encumbrances

 

65

Section 8.9

 

No Additional Negative Pledges

 

65

Section 8.10

 

No Restrictions on Subsidiary Distributions to any Borrower

 

66

Section 8.11

 

Limitation on Indebtedness

 

66

Section 8.12

 

Contingent Obligations

 

67

Section 8.13

 

Transactions with Affiliates

 

67

Section 8.14

 

Anti-Terrorism Laws

 

67

 

 

 

 

 

ARTICLE 9 - EVENTS OF DEFAULT AND REMEDIES

 

67

Section 9.1

 

Events of Default

 

67

Section 9.2

 

Termination of Commitments and Acceleration of Obligations

 

70

Section 9.3

 

Remedies

 

70

Section 9.4

 

Continuing Default; No Implied Waiver; Rights Cumulative

 

70

Section 9.5

 

Set-Off; Pro Rata Sharing

 

70

 

 

 

ARTICLE 10 – CONCERNING AGENT AND LENDERS

 

71


--------------------------------------------------------------------------------




 

 

 

 

 

Section 10.1

 

Appointment of Agent

 

71

Section 10.2

 

Authority

 

71

Section 10.3

 

Nature of Duties of Agent

 

72

Section 10.4

 

Collateral Matters

 

72

Section 10.5

 

Indemnification

 

74

Section 10.6

 

Sharing of Funds Received

 

74

Section 10.7

 

Agent as Lender; Other Relationships

 

75

Section 10.8

 

Independent Credit Decisions by Lenders

 

75

Section 10.9

 

Resignation of Agent

 

75

Section 10.10

 

No Third Party Beneficiary

 

75

Section 10.11

 

No Reliance on Agent’s Customer Identification Program

 

76

Section 10.12

 

USA Patriot Act

 

76

 

 

 

 

 

ARTICLE 11 – CROSS-GUARANTY PROVISIONS OF BORROWERS

 

76

Section 11.1

 

Cross-Guaranty

 

76

 

 

 

 

 

ARTICLE 12 – PROVISIONS OF GENERAL APPLICATION

 

79

Section 12.1

 

Term of Agreement

 

79

Section 12.2

 

Notices

 

80

Section 12.3

 

Survival of Representations

 

81

Section 12.4

 

Amendments, Waivers and Consents

 

81

Section 12.5

 

Costs, Expenses, Taxes and Indemnification

 

82

Section 12.6

 

Confidentiality

 

84

Section 12.7

 

Binding Effect; Assignments

 

84

Section 12.8

 

Participations

 

86

Section 12.9

 

Governing Law; Jurisdiction and Venue

 

86

Section 12.10

 

WAIVER OF JURY TRIAL

 

87

Section 12.11

 

Waivers

 

87

Section 12.12

 

Interpretation and Proof of Loan Documents

 

87

Section 12.13

 

Entire Agreement; Integration of Schedules and Exhibits

 

87

Section 12.14

 

Headings

 

88

Section 12.15

 

Counterparts

 

88

Section 12.16

 

Severability

 

88

Section 12.17

 

Application of Payments; Revival of Obligations

 

88

Section 12.18

 

No Recourse

 

88

Section 12.19

 

Cumulative Remedies

 

88

Section 12.20

 

PATRIOT ACT NOTICE

 

88


--------------------------------------------------------------------------------




 

SCHEDULES


 

 

 

 

 

 

Schedule 1.1

 

Commitments

Schedule 1.2

 

Borrower’s Facilities

Schedule 5.1(a)

 

Jurisdictions Where Qualified to do Business

Schedule 5.1(b)

 

Ownership of Capital Stock of Borrower

Schedule 5.1(c)

 

Ownership of Capital Stock of Subsidiaries

Schedule 5.1(d)

 

Non-Subsidiary Investments

Schedule 5.1(e)

 

Officers, Directors, General Partners, Members

Schedule 5.2

 

Consents

Schedule 5.7

 

Material Leases

Schedule 5.8

 

Patents, Copyrights and Trademarks

Schedule 5.10

 

Pending or Threatened Litigation

Schedule 5.11

 

Material Agreements

Schedule 5.12

 

Tax Matters

Schedule 5.13

 

Affiliate Contracts

Schedule 5.14

 

Employee Benefit Plans

Schedule 5.17

 

Certain Disclosures

Schedule 5.19

 

Environmental Matters

Schedule 5.21

 

Filing Offices

Schedule 5.22

 

Owned Real Property

Schedule 5.23

 

Bank and Investment Accounts

Schedule 5.25

 

Non-Compete Agreements

Schedule 6.2(b)

 

Insurance Coverages

Schedule 8.8(e)

 

Existing Liens

Schedule 8.11

 

Existing BB&T LOC

 

 

 

EXHIBITS

 

 

 

Exhibit A

 

Form of Advance Request and Borrowing Notice

Exhibit B

 

Form of Borrowing Base Certificate

Exhibit C-1

 

Form of Borrower Security Agreement

Exhibit C-2

 

Form of Guarantor Security Agreement

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Pledge Agreement

Exhibit F

 

Form of Revolving Loan Note

Exhibit G

 

Form of Term Loan Note

Exhibit H

 

Form of Guaranty

Exhibit I

 

Form of Agreement Regarding Insurance

Exhibit J

 

Form of Assignment and Assumption Agreement


--------------------------------------------------------------------------------



CREDIT AGREEMENT

          This CREDIT AGREEMENT (this “Agreement”) dated as of July 30, 2010 is
by and among INDUSTRIAL SERVICES OF AMERICA, INC., a Florida corporation
(“ISA”), ISA INDIANA, INC., an Indiana corporation (“ISA Indiana”), and each of
the other Persons, if any, that become a Borrower hereunder after the Closing
Date, the Lenders party hereto, and FIFTH THIRD BANK, an Ohio banking
corporation (“Fifth Third”), in its capacity as Agent for Lenders and LC Issuer
under this Agreement (“Agent”) and as LC Issuer.

          The parties hereto agree as follows, intending to be legally bound:

ARTICLE 1
DEFINITIONS

          Section 1.1 Provisions Pertaining to Definitions. For all purposes of
this Agreement, unless otherwise expressly specified:

                    (a) The expression “this Agreement” means this Credit
Agreement (including all of the Schedules and Exhibits hereto);

                    (b) Unless the context clearly indicates the contrary, words
importing the singular only shall include the plural and vice versa, and all
references to dollars shall be United States Dollars;

                    (c) Accounting terms not otherwise defined herein shall have
the meanings customarily given in accordance with GAAP;

                    (d) All of the uncapitalized terms contained in this
Agreement which are defined under the UCC will, unless defined in the Loan
Documents or the context clearly indicates otherwise, have the meanings provided
for in the UCC;

                    (e) The term “including” is used by way of illustration and
not by way of limitation;

                    (f) The definition of any document, agreement or instrument
includes all schedules, attachments and exhibits thereto and all renewals,
extensions, supplements, modifications, restatements and amendments thereof, but
only to the extent such renewals, extensions, supplements, modifications,
restatements or amendments thereof are not prohibited by the terms of any Loan
Document. All references to statutes include: (i) all regulations promulgated
thereunder, (ii) any amendments of such statutes or regulations promulgated
thereunder, and (iii) any successor statutes and regulations, including any
comparable provision of the applicable statute, ordinance, code, regulation or
other law as amended or superseded after the date of this Agreement;

                    (g) “Hereunder,” “herein,” “hereto,” “this Agreement” and
words of similar import refer to this entire document;

                    (h) The term “good faith” means honesty in fact in the
conduct or transaction concerned;

                    (i) The existence of references to a Subsidiary of a
Borrower throughout this Agreement is for a matter of convenience only. Any
references to Subsidiaries of a Borrower set forth herein shall not in any way
be construed as consent by Lenders to the establishment, maintenance or
acquisition of any Subsidiary; and

                    (j) Whenever the sense of this Agreement or any of the other
Loan Documents so require, the masculine or feminine gender will be substituted
for, or be deemed to include, the neuter, the feminine gender will be
substituted for the masculine, or the masculine will be deemed to include the
feminine, and the neuter gender will be substituted for, or be deemed to
include, the masculine or, as applicable, feminine gender.

          Section 1.2 Definitions. In addition to terms defined elsewhere in
this Agreement, the following terms shall have the following meanings (whether
or not underscored):

1

--------------------------------------------------------------------------------



          “Accountants” means Mountjoy Chilton Medley, LLP or such other firm of
certified public accountants selected by ISA and acceptable to Agent and
Requisite Lenders in the exercise of their discretion in good faith.

          “Advance Rate” means a percentage, subject to change by Agent from
time to time in accordance with Section 2.13, which is applied to Eligible
Receivables (the “Receivables Advance Rate”) and to Eligible Inventory (the
“Inventory Advance Rate”) for purposes of determining the Borrowing Base. The
initial advance rates are as follows: the Receivables Advance Rate is 80%, and
the Inventory Advance Rate is 60%. The Receivables Advance Rate will never
exceed 80%, and the Inventory Advance Rate will never exceed 60%. Agent may
establish, in its discretion exercised in good faith, from time to time in
accordance with Section 2.13 one or more additional Inventory Advance Rates
which may be applied severally against specific categories or types of Eligible
Inventory.

          “Affected Lender” has the meaning given in Section 2.6(a)(iv).

          “Affiliate” means, in relation to any Person (in this definition
called the “Subject Person”), any other Person (a) which (directly or
indirectly) controls or is controlled by or is under common control with the
Subject Person; (b) which (directly or indirectly) owns or holds ten percent
(10%) or more of any voting Capital Securities or other Equity Interest in the
Subject Person; or (c) ten percent (10%) or more of whose voting Capital
Securities or other Equity Interest is directly or indirectly owned or held by
the Subject Person. For the purposes of this definition and the Loan Documents:
(i) the term “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession (directly or indirectly) of the power to
direct or to cause the direction of the management or the policies of such
Person, whether through the ownership of shares of any class in the capital
stock or any other voting Capital Securities of such Person or by contract or
otherwise and (ii) each of the following will be deemed an Affiliate of
Borrowers for purposes of this Agreement: all of each Credit Party’s officers,
managers (within the meaning of any applicable limited liability company law) in
the case of a limited liability company, and members of a corporate Credit
Party’s Board of Directors.

          “Agent” means Fifth Third acting in the capacity as Agent for Lenders
and LC Issuer under the Loan Documents and includes (where the context so
admits) any other Person or Persons succeeding to the functions of Agent on, and
subject to, the terms of this Agreement.

          “Agent Advances” has the meaning in Section 10.4(f).

          “Agent email Address” has the meaning given in Section 12.2(c).

          “Agent’s Liens”, “Liens in favor of Agent”, “Liens granted to Agent”,
“security interest of Agent” or words of similar import mean the Liens granted
to Agent, for the benefit: of Agent, LC Issuer and Lenders pursuant to this
Agreement and the other Loan Documents.

          “Agent Materials” has the meaning given in Section 10.2(e).

          “Agreement Regarding Insurance” means each Agreement Regarding
Insurance between ISA and Agent, substantially in the form of Exhibit I hereto.

          “Anti-Terrorism Laws” means any law, rule or regulation relating to
terrorism or money laundering, including Executive Order No. 13224, the USA
Patriot Act, the laws, rules and regulations compromising or implementing the
Bank Secrecy Act and the laws, rules and regulations administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing may be amended).

          “Applicable Daily LIBOR Rate Margin” means, as of any date, two and
three-fourths percent (2.75%) for Revolving Loans and three percent (3.0%) for
the Term Loan.

          “Applicable LIBOR Tranche Rate Margin” means, as of any date, two and
one-half percent (2.50%) for Revolving Loans and two and three-fourths percent
(2.75%) for the Term Loans.

2

--------------------------------------------------------------------------------



          “Applicable Prime Rate Margin” means, as of any date, one-half of one
percent (0.50)%.

          “Asset Dispositions” has the meaning given in Section 8.5.

          “Assignment and Assumption Agreement” has the meaning given in Section
12.7(b).

          “Attorneys’ Fees” means the reasonable fees, costs and expenses of all
attorneys (and all paralegals and other staff employed by such attorneys)
retained by Agent, LC Issuer or Lenders from time to time in connection with, or
arising out of, the matters encompassed by the reference to the capitalized term
Attorneys’ Fees in the applicable provisions of the applicable agreement,
instrument or other document.

          “Authorized Representative” means any of (a) the Chief Executive
Officer, (b) the President, (c) the Chief Financial Officer, (d) the Chief
Operating Officer, (e) the Chief Administrative Officer or (f) any other
employee, officer or director of a Borrower which has been so designated by a
Borrower in writing and delivered to Agent.

          “Bank Product Obligations” means all Indebtedness of each Borrower and
its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, modified, evidenced or acquired for any of the following products or
services provided by Agent, a Lender or any of their Affiliates: (a) commercial
(multi) credit cards and (b) treasury, investment and cash management services
(including controlled disbursement, automated clearinghouse transactions,
returned items, overdrafts, depositary and other cash management services and
other services relating to deposit, securities and other accounts).

          “BB&T” means, collectively, Branch Banking and Trust Company, a North
Carolina banking corporation together with its Affiliates.

          “BB&T Rate Management Agreement” means that certain ISDA Master
Agreement dated as of December 22, 2006, by and between BB&T and ISA.

          “Blocked Person” means any Person: (a) that is listed in the annex to,
or is otherwise subject to the provisions of, Executive Order No. 13224; (b)
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; (d) that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224; (e) that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or (f) who is affiliated or
associated with a Person listed above.

          “Borrower” means each of ISA and ISA Indiana, and “Borrowers” means,
collectively, ISA and ISA Indiana. To the extent a term or provision of this
Agreement or any of the other Loan Documents is applicable to a “Borrower”, it
is applicable to each Borrower unless the context expressly indicates otherwise.

          “Borrower Security Agreement” means a Security Agreement between
Borrowers and Agent, substantially in the form of Exhibit C-1 hereto.

          “Borrower’s Facilities” means, collectively, those facilities
described on Schedule 1.2 which are owned or leased by a Borrower. “Borrower’s
Facility” means each of the foregoing facilities.

          “Borrowing Base” means, as of any time, an amount in Dollars equal to:

                    (a) the Receivables Advance Rate applied to the then Net
Amount of Eligible Receivables then outstanding;

          plus   (b) the least of (i) $15,000,000 (subject to adjustment as
provided in Section 2.13), (ii) the applicable Inventory Advance Rate applied,
with respect to the applicable categories of Eligible Inventory, to the then
Eligible Inventory and (iii) 80% of the Net Orderly Liquidation Value Percentage
(such product expressed as a

3

--------------------------------------------------------------------------------



percentage) applied, with respect to the applicable categories of Eligible
Inventory, to the then Eligible Inventory; and

          less   (c) the then Reserve Amount.

          “Borrowing Base Certificate” means a certificate substantially in the
form of Exhibit B, or such other form as Agent may from time to time direct,
setting forth the calculation of the Borrowing Base which has been signed by an
Authorized Representative.

          “Borrowing Base Deficiency” means the failure, as of any time, of the
Revolving Loan Availability to be greater than or equal to zero Dollars.

          “Borrowing Base Reserve Implementation” has the meaning given in
Section 2.13(c).

          “Borrowing Date” means a date on which a Loan is made hereunder.

          “Business Day” means (a) with respect to any borrowing, payment or
rate selection of a LIBOR Rate Loan, a day (other than a Saturday or Sunday) on
which (i) banks generally are open in Cincinnati, Ohio for the conduct of
substantially all of their commercial lending activities, (ii) interbank wire
transfers can be made on the Fedwire system, and (iii) dealings in Dollars are
carried on in the London interbank market and (b) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in
Cincinnati, Ohio for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.

          “Buy-Out Notice” has the meaning given in Section 12.4(c).

          “Capital Expenditure” means any amount paid or incurred in connection
with the purchase of real Property, plant, machinery, fixed assets, equipment or
other similar expenditure (including all renewals, substitutions, improvements
and replacements thereto, and all obligations under any lease of any of the
foregoing) which has been or is required to be capitalized on Borrowers’ and
their Subsidiaries’ balance sheet determined on a Consolidated basis.

          “Capital Lease” means any lease of Property which has been or is
required to be capitalized on Borrowers’ and their Subsidiaries’ balance sheet
determined on a Consolidated basis.

          “Capital Securities” means all capital stock, shares, interests,
participations, general or limited partnership interests, or limited liability
company interests or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or other entity, whether
voting or nonvoting, including common stock, preferred stock or any other
“equity security” (as such term is defined in Rule 3a11-1 of the Rules and
Regulations promulgated by the SEC (17 C.F.R. § 240.3a11-1) under the Exchange
Act).

          “Capitalized Lease Obligations” means all rental obligations of
Borrowers and their Subsidiaries which, on a Consolidated basis under GAAP, are
or will be required to be capitalized on Borrowers’ Consolidated books, in each
case taken at the amount thereof accounted for as Indebtedness in accordance
with such principles.

          “Cash Collateral Account” has the meaning given in Section 3.4(b).

          “Cash Equivalents” means: (a) marketable direct obligations issued or
unconditionally guaranteed or insured by the United States or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within three (3) months from the date of acquisition thereof;
(b) investments in certificates of deposit or bankers’ acceptances maturing
within three (3) months from the date of acquisition issued by any Lender or any
other commercial bank organized under the laws of the United States or any state
thereof that is a member of the Federal Reserve System having capital surplus
and undivided profits aggregating at least Two Hundred Fifty Million Dollars
($250,000,000); (c) investments in commercial paper of any Lender or of any
other Person (other than an Affiliate of any Borrower) which, at the time of
issuance, have a rating of at least A-1 from

4

--------------------------------------------------------------------------------



Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc. (or any
successor rating organization) or at least P-1 from Moody’s Investors Service,
Inc. (or any successor rating organization) and maturing not more than six (6)
months from the date of acquisition thereof; (d) obligations of the type
described in (a), (b) or (c) above purchased pursuant to a repurchase agreement
obligating the counterparty to repurchase such obligations not later than thirty
(30) days after the purchase thereof, secured by a fully perfected security
interest in any such obligation, and having a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of the issuing bank; (e) time deposits or Eurodollar time deposits
maturing no more than thirty (30) days from the date of creation with commercial
banks having membership in the Federal Deposit Insurance Corporation in amounts
not exceeding the lesser of $100,000 or the maximum insurance applicable to the
aggregate amount of such Person’s deposits in such institution; and (f)
investments in money market funds, substantially all of whose Property are
comprised of securities described in clauses (a) through (e) above.

          “Casualty Loss” means any occurrence or event pursuant to which any
Property owned or used by a Person is (a) stolen, vandalized, damaged,
destroyed, or suffers any other loss (whether insured or uninsured) or (b)
condemned, confiscated or otherwise taken, in whole or in part, or the use
thereof is otherwise diminished so as to render impracticable or unreasonable
the use of such Property for the purposes to which such Property were used
immediately prior to such condemnation, confiscation or taking, by exercise of
the powers of condemnation or eminent domain or otherwise.

          “CERCLA” has the meaning given in the definition of Environmental
Laws.

          “Change of Control” means any of the following (or any combination of
the following) whether arising from any single transaction or event or any
series of transactions or events (whether as the most recent transaction in a
series of transactions or otherwise) which, individually or in the aggregate,
results in:

                    (a) any Person or group, but excluding Harry Kletter, any
Affiliate of Harry Kletter and his immediate family, either (a) becoming the
beneficial owner, directly or indirectly, of Capital Stock representing more
than fifty percent (50%) of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of ISA or (b) otherwise having the
ability, directly or indirectly, to elect a majority of the Board of Directors
of ISA;

                    (b) during any period of 24 consecutive months, individuals
who at the beginning of such period constituted the Board of Directors of ISA
(together with any new or replacement directors whose election to the Board of
Directors, or whose nomination for election by the stockholders, was approved by
a vote of at least a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for reelection was previously so approved) ceasing for any reason to constitute
a majority of the directors then in office;

                    (c) any Person or group possessing the power to direct or
cause the direction of the management or policies of ISA, whether through the
ability to exercise voting power, by contract or otherwise, that is not in
possession of such power as of the Closing Date;

                    (d) a change in the ownership of ISA Indiana or any
Guarantor such that ISA, subject Section 8.3(a), fails to: (i) own legally and
beneficially, free and clear of any Liens (except the Liens in favor of Agent
and the other Permitted Liens as defined in the Pledge Agreement), 100%, on a
Fully Diluted Basis, of the issued and outstanding voting and non-voting Capital
Securities of each of ISA Indiana and each Guarantor or (ii) have the power to
direct or cause the direction of the management and policies of ISA Indiana or
any Guarantor; or

                    (e) Mr. Brian Donaghy or an Approved Successor (as defined
below) ceases, for any reason, to serve as the President of ISA actively
involved in each Borrower’s management. For purposes of the foregoing, an
“Approved Successor” is the President of ISA elected by the Board of Directors
of ISA not more than 90 days after Mr. Donaghy or any Approved Successor ceases
to serve as the President of ISA and who is acceptable to Agent in its judgment
exercised in good faith.

For purposes of this definition, the terms “group” and “beneficial owner” shall
have the respective meanings ascribed to them pursuant to Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules of the

5

--------------------------------------------------------------------------------



Securities Exchange Commission promulgated thereunder, except that a Person or
group shall be deemed to “beneficially own” or be the “beneficial owner” of all
securities that such Person or group has the right to acquire, whether such
right is exercisable immediately or after a passage of time.

          “CIP Regulations” has the meaning given in Section 10.11.

          “Closing Date” means July 30, 2010 or such later date on which the
initial Loans are made hereunder.

          “Code” means the United States Internal Revenue Code of 1986, as
amended.

          “Collateral” means the “Collateral” as defined in each of the Borrower
Security Agreement and the Guarantor Security Agreement.

          “Collateral Assignments” means those certain assignments and
agreements from a Borrower (or any Subsidiary of a Borrower) to Agent, on behalf
of Lenders, both now existing and arising from time to time.

          “Commitments” means the Revolving Loan Commitment and the Term Loan
Commitments.

          “Compliance Certificate” means a certificate, substantially in the
form of Exhibit D, evidencing the compliance by Borrowers with the covenants of
this Agreement as of the immediately preceding Computation Date and signed by an
Authorized Representative.

          “Computation Date” means the last day of each Fiscal Quarter of the
Credit Parties.

          “Consolidated” means, for any Person, with respect to any accounting
matter or amount, such matter or amount computed on a consolidated basis for
such Person and its Subsidiaries in accordance with GAAP.

          “Consolidated Adjusted EBITDA” means, for any applicable period, the
total (without duplication), in Dollars (all as determined on a Consolidated
basis in accordance with GAAP) of the sum of the Credit Parties’ and their
Subsidiaries’: (a) Consolidated EBITDA for the applicable period; plus (b) to
the extent deducted in the determination of Net Income which was used to
determine such Consolidated EBITDA, the sum of: (i) any non-cash compensation
expenses arising from the issuance of any Equity Interests and Capital
Securities appreciation rights, each granted to the management of the Credit
Parties during the applicable period, (ii) any non-cash extraordinary or
non-recurring non-cash charges or non-cash losses during the applicable period,
and (iii) any non-cash charges related to changes in the exposure under Rate
Management Agreements during the applicable period; minus (c) to the extent
included in the determination of Net Income which was used to determine such
Consolidated EBITDA for the applicable period, the sum of: (i) any non-cash
extraordinary or non-cash non-recurring income or gains during the applicable
period, (ii) any gain arising from the sale of capital Property during the
applicable period, and (iii) any gain arising from the write-up of any Property
during the applicable period.

          “Consolidated EBITDA” means, for any applicable period, the total
(without duplication), in Dollars (all as determined on a Consolidated basis in
accordance with GAAP) of: Net Income plus, to the extent deducted in determining
Net Income for such period, (a) Interest Expense, (b) any income, franchise,
commercial activity Tax or equivalent income-type Tax expenses, and (c)
amortization and depreciation expenses, all determined for such period for the
Credit Parties and their Subsidiaries on a Consolidated basis without
duplication in accordance with GAAP.

          “Consolidated Fixed Charges” means, for any applicable period, the
total (without duplication), in Dollars (all as determined on a Consolidated
basis in accordance with GAAP) of: (a) the aggregate cash payments of Interest
Expense; plus (b) scheduled payments of principal with respect to all
Indebtedness for Borrowed Money of the Credit Parties and their Subsidiaries,
including the principal component of any Capital Lease, all determined for such
period for the Credit Parties and their Subsidiaries on a Consolidated basis
without duplication in accordance with GAAP.

6

--------------------------------------------------------------------------------



          “Consolidated Senior Funded Debt” means, as of any date of
determination, the sum of (without duplication), in Dollars of the principal
portion of all Indebtedness for Borrowed Money of the Credit Parties and their
Subsidiaries on a Consolidated basis.

          “Contested Claim” has the meaning given in Section 6.5(a).

          “Contingent Obligation” means any direct or indirect liability,
contingent or otherwise, with respect to any Indebtedness, lease, dividend,
letter of credit, banker’s acceptance or other obligation of another if the
primary purpose or intent thereof, as determined by Agent, in incurring the
Contingent Obligation is to provide assurance to the obligee of such obligation
of another that such obligation of another will be paid or discharged, or that
any agreements relating thereto will be complied with, or that the holders of
such obligation will be protected (in whole or in part) against loss in respect
thereof. Contingent Obligations shall include (a) the direct or indirect
guaranty, indorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (b) Indebtedness of another secured
by a Lien on Property owned by a Borrower or any of its Subsidiaries, even
though a Borrower or its Subsidiaries has not assumed or become liable for the
payment therefor; and (c) any liability for the obligations of another through
any agreement (contingent or otherwise): (i) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), (ii) to maintain
the solvency of any balance sheet item, level of income or financial condition
of another, or (iii) to make take-or-pay, pay-or-play or similar payments if
required regardless of nonperformance by any other party or parties to an
agreement, if in the case of any agreement described under sub clauses (i), (ii)
or (iii) of this sentence the primary purpose or intent thereof is as described
in the preceding sentence. The amount of any Contingent Obligation shall be
equal to the amount of the obligation so guaranteed or otherwise incurred or
supported, as determined by Agent.

          “Controlled Disbursement Account” has the meaning given in Section
2.4(a)(ii).

          “Copyrights” means all of the following in which any Borrower or any
of its Subsidiaries now holds or hereafter acquires any interest: (a) all
copyrights, works of authorship, including the copyrights therein, domestic or
foreign, now owned or hereafter acquired, and similar intellectual property,
whether documented as a copyright interest or not, including all copyrights in
and to software programs; and any variants or derivatives thereof, and any and
all past, present or future registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings,
applications in the United States Copyright Office or in any similar office or
agency of the United States, any state or territory thereof or any other
country; (b) all income, royalties, damages and payments now and hereafter due
and/or payable with respect thereto, including damages and payment for past or
future infringements thereof; (c) the right to sue for past, present and future
infringements thereof; (d) all rights corresponding thereto throughout the
world; and (e) all reissues, extensions or renewals thereof.

          “Credit Parties” means, collectively, Borrowers, Guarantors and any
Subsidiaries of Borrowers created or acquired after the Closing Date, provided
that the formation, acquisition and Investment in such Subsidiary of Borrower
has been consented to in writing by Agent and the Requisite Lenders.

          “Cross-Guaranty” has the meaning given in Section 11.1(b).

          “Cross-Guaranteed Obligations” has the meaning given in Section
11.1(a).

          “Current Financial Statements” has the meaning given in Section 5.5.

          “CWS” means Computerized Waste Systems, LLC, a Kentucky limited
liability company.

          “Daily LIBOR-Based Rate” means an annual rate of interest equal to the
sum of (a) the Daily LIBOR Rate as in effect from day to day plus (b) the
Applicable Daily LIBOR Rate Margin then in effect.

          “Daily LIBOR Rate” means the rate of interest (rounded upwards, if
necessary, to the next 1/8th of 1% and adjusted for reserves if Agent or any
Lender is required to maintain reserves with respect to the unpaid principal

7

--------------------------------------------------------------------------------



balance of any Daily LIBOR Rate Loan) fixed by the British Bankers’ Association
at 11:00 a.m., London, England time, relating to quotations for the one month
London InterBank Offered Rate on U.S. Dollar deposits as published on Bloomberg
LP, or, if no longer provided by Bloomberg LP, such rate as shall be determined
in good faith by Agent from such sources as Agent shall determine to be
comparable to Bloomberg LP (or any successor) as determined by Agent at
approximately 10:00 a.m. Local Time on the relevant date of determination. Each
determination by Agent of the Daily LIBOR Rate shall be conclusive in the
absence of manifest error. The Daily LIBOR Rate shall initially be determined as
of the Closing Date and shall be adjusted automatically on each Business Day by
Agent based on the Daily LIBOR Rate then in effect.

          “Daily LIBOR Rate Loan” means the applicable portion of the Loans
bearing interest, as of any date, at a rate determined by reference to the Daily
LIBOR-Based Rate.

          “Default” means any event or occurrence which, with the giving of
notice, the passage of time, or the satisfaction of any other condition, or all
of them, would constitute or has become an Event of Default.

          “Default Rate” means an annual rate of interest equal to the sum of
(a) the then applicable rates of the Loans plus (b) two percent (2.0%).

          “Defaulting Lender” means any Lender that shall have failed to, or
shall have given Agent or Borrowers notice that it does not intend to, fund its
Pro Rata Share of any Revolving Loan, Interim Advances, or Agent Advances
(assuming the conditions to funding have been met) as and when required
hereunder; provided, however, that such Lender shall only be a Defaulting Lender
for such period as such failure or refusal shall continue unremedied.

          “Deficiency” means (collectively and individually) a Borrowing Base
Deficiency and a Letter of Credit Deficiency.

          “Deemed Good Faith Reserves” has the meaning given in the definition
of Reserve Amount.

          “Discretionary Reserves” has the meaning given in the definition of
Reserve Amount.

          “Document” means any “document,” as such term is defined in the UCC.

          “Dollars” and “$” means dollars in lawful currency of the United
States of America unless otherwise indicated.

          “Eligible Inventory” means each Borrower’s Inventory which meets the
criteria in clause (a) below of this definition and is not ineligible pursuant
to clause (b) below. Eligible Inventory will be valued, for purposes of
determining the Borrowing Base, at the lower of market value or cost, in
accordance with GAAP (other than with respect to determining the Net Orderly
Liquidation Value Percentage). Inventory which is deemed to be Eligible
Inventory, but which subsequently fails to meet the foregoing criteria for
Eligible Inventory, shall immediately cease to be Eligible Inventory for the
purpose of determining the Borrowing Base.

          (a) Except as otherwise provided in clause (b) below, Inventory is
eligible if it is, and continues to be, (i) Finished Goods or Raw Materials and
(ii) subject to a valid and prior, fully perfected security interest of Agent,
free and clear of all Liens of any Person except to the extent, if applicable,
of any Permitted Liens under Sections 8.8(a) and 8.8(b).

          (b) Without limiting Agent’s discretion as to other Inventory in
clause (xi) below, the following Inventory will not, in any event, constitute
Eligible Inventory:

                    (i) (A) Finished Goods (1) which are not readily saleable in
the ordinary course of a Borrower’s business, (2) which are slow-moving or
obsolete as determined by Agent, in its discretion exercised in good faith, or
(3) which are subject to defects which would affect their market value
(including all Finished Goods for which reserves for obsolescence have been
provided for in Borrowers’ financial statements or for which

8

--------------------------------------------------------------------------------



obsolescence reserves are anticipated) and (B) Raw Materials (1) which are not
in good condition or not usable in a Borrower’s business, (2) which are
slow-moving or obsolete as determined by Agent, in its discretion exercised in
good faith, or (3) which are subject to defects which would affect their market
value (including all Raw Materials for which reserves for obsolescence have been
provided for in a Borrower’s financial statements or for which obsolescence
reserves are anticipated);

                    (ii) work in process; supplies and packaging materials;
molds; spare parts except those spare parts which are readily saleable in the
ordinary course of a Borrower’s business; display items; or rack samples;

                    (iii) Inventory that is located outside of the United
States;

                    (iv) Inventory which has been consigned to or by a Borrower
or has been sold to a Borrower in any sale on approval or sale or return
transaction;

                    (v) Inventory that is located on any premises not owned by a
Borrower or is in the possession of any Person other than a Borrower except
(subject to any additional requirements imposed by Agent, in its discretion
exercised in good faith, to protect each Borrower’s title thereto or the Agent’s
Liens thereon): (A) Eligible Inventory in the possession of a warehouseman or
other bailee (including an inventory processor) if Agent has received a bailee
waiver letter acceptable to Agent from such warehouseman or bailee and such
warehousemen or bailee has not issued a negotiable document of title as to any
of the Eligible Inventory, (B) Eligible Inventory located on premises leased by
a Borrower if Agent has received a landlord’s waiver acceptable to Agent in its
discretion exercised in good faith with respect to such premises and (C)
Eligible Inventory located at the premises of North American Stainless if Agent
has received written waiver and access agreements from North American Stainless
and the secured creditors of North American Stainless in forms acceptable to
Agent; provided that the aggregate amount of such Eligible Inventory in this
clause (C) shall not exceed $2,000,000 in the aggregate (before application of
the Inventory Advance Rate);

                    (vi) Inventory that is subject to any trademark, trade name,
patent or licensing arrangement, any contractual arrangement, or any law, rule
or regulation that could, in any instance in Agent’s judgment exercised in good
faith, limit or impair the ability of Agent to promptly exercise any of its
rights with respect thereto;

                    (vii) Inventory (A) with respect to which insurance
proceeds, if any, are not payable to Agent as mortgagee or loss payee in
accordance with the Loan Documents or (B) which is subject to a negotiable
warehouse receipt or other negotiable instrument;

                    (viii) Inventory that is in transit to or from one of
Borrower’s Facilities; provided that Inventory that is in transit between one
Borrower’s Facility and another Borrower’s Facility shall, if otherwise
eligible, be eligible if in transit for less than five Business Days;

                    (ix) Inventory which is custom made for a particular
customer of a Borrower for which a Borrower’s customer did not issue a purchase
order to a Borrower;

                    (x) Inventory sold to North American Stainless that gave
rise to a Permitted Factoring Receivable; or

                    (xi) Inventory as to which Agent, in its discretion
exercised in good faith, deems to be ineligible because of type, category, value
or quantity or any other credit or collateral considerations which Agent makes
applicable from time to time. If, at any time, Agent exercises its discretion
under this clause (xi) to make any Inventory ineligible solely as a result of
the exercise of Agent’s rights under this clause (xi) (“Discretionary Ineligible
Inventory Determination”), Agent will give Borrowers 5 Business Days advance
written notice of such Discretionary Ineligible Inventory Determination unless a
Default then exists, in which case Agent will give Borrowers contemporaneous
oral or written notice of such Discretionary Ineligible Inventory Determination.

          “Eligible Receivables” means such of the Receivables owing to each of
Borrowers that meet the criteria in clause (a) below of this definition and are
not ineligible pursuant to clause (b) below. Receivables which are

9

--------------------------------------------------------------------------------



deemed to be Eligible Receivables, but which subsequently fail to meet the
foregoing criteria for Eligible Receivables, shall immediately cease to be
Eligible Receivables for the purpose of determining the Borrowing Base.

          (a) Except as provided in clause (b) below, Receivables which meet,
and continue to meet, all of the following criteria are Eligible Receivables:

                    (i) Receivables which consist of ordinary trade accounts
receivable owned solely by such Borrower, evidenced by such Borrower’s customary
invoice therefor, payable in cash in Dollars and which arise out of an outright,
bona fide, lawful and final provision of services or sale of Finished Goods in
each case in the ordinary course of such Borrower’s business as presently
conducted by it to a Person who is not an Affiliate of such Borrower (or who
otherwise is controlled by such Borrower or by an Affiliate of such Borrower)
who has issued a valid and binding written purchase order to, or entered into a
binding written contract therefor with, such Borrower;

                    (ii) Receivables which are due and payable absolutely and
unconditionally within (A) such Borrower’s customary payment terms as granted in
the ordinary course of business as presently conducted by it, or permitted to be
conducted by it in accordance with the terms of this Agreement, provided that
such customary payment terms as granted do not, in any event, exceed 60 days
from the date of the invoice applicable thereto, or (B) such extended terms that
Agent, in its discretion exercised in good faith, approves after prior notice
from such Borrower;

                    (iii) Receivables with respect to which (A) the services
covered thereby have been rendered and accepted by the account debtor or its
designee or (B) the Finished Goods covered thereby have been delivered to the
account debtor or its designee and accepted by such account debtor or designee;
and

                    (iv) Receivables with respect to which not more than 90 days
have elapsed since the date of the original invoice applicable thereto.

          (b) Without limiting Agent’s discretion as to other Receivables in
clause (xvi) below, the following Receivables will not, in any event, constitute
Eligible Receivables:

                    (i) Receivables with respect to which the account debtor or
any Affiliate of the account debtor has filed or had filed against it a petition
in bankruptcy or for reorganization, made a general assignment for the benefit
of creditors, or failed, suspended business operations, become insolvent or in
respect of which a receiver, custodian, or a trustee was appointed for a
significant portion of its Property or affairs, or Receivables with respect to
which the account debtor is incompetent or has died;

                    (ii) Receivables with respect to which the account debtor
(A) is not qualified to do business in one or more States of the United States
(including the District of Columbia) or any Canadian provinces or (B) has its
principal place of business or chief executive office outside of the United
States (including the District of Columbia) or any Canadian provinces unless in
either or both of such events (A) or (B), the Receivable is supported by an
irrevocable, clean letter of credit issued (1) by a financial institution
satisfactory to Agent as beneficiary and (2) on terms acceptable to Agent, and,
if so requested by Agent, delivered to Agent in pledge for negotiation and
presentment;

                    (iii) Receivables owing from any account debtor, either
alone or together with its Affiliates, if 25% or more of such Receivables are
ineligible for any reason;

                    (iv) Receivables owing from any single account debtor, to
the extent such Receivables exceed, as of any date, 30% of the face amount (less
maximum discounts, credits and allowances which may be taken by, or granted to,
such account debtor in connection therewith) of the then aggregate outstanding
Eligible Receivables of Borrowers; provided, however, that, as of any date of
determination, for Receivables (which are otherwise eligible) owing from North
American Stainless, the foregoing percentage is 80%; provided that, the
aggregate amount of such Eligible Receivables owing from North American
Stainless shall not exceed in the aggregate at any time the then Receivables
Advance Rate multiplied by $20,000,000 (after application of the

10

--------------------------------------------------------------------------------



Receivables Advance Rate; such that, on the Closing Date, the maximum amount of
Eligible Receivables owing from North American Stainless could not exceed
$16,000,000);

                    (v) Receivables with respect to which the account debtor is
a Governmental Authority (“Government Receivables”), unless with respect to such
Government Receivables the Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 and 41 U.S.C. § 15) or, as applicable, comparable state, county,
or municipal statute, ordinance, code or regulation has been complied with to
Agent’s satisfaction;

                    (vi) Receivables which (A) consist (or to the extent
consisting) of deposits, C.O.D. sales, vendor warranty claims, finance charges,
service charges, or interest on delinquent accounts, (B) are proceeds of
consigned Inventory, (C) are Receivables owed by any employee of a Borrower or
any Affiliate of a Borrower, or (D) are debit memoranda;

                    (vii) Receivables with respect to which the terms or
conditions prohibit or restrict assignment or collection rights or which are
evidenced by a promissory note, chattel paper or other instrument;

                    (viii) Receivables (A) which are subject to set-off, credit,
contras, allowance or adjustment by the account debtor (except discounts allowed
for prompt payment), or (B) with respect to which the account debtor has
returned any of the Inventory from the sale from which the Receivables arose,
provided that in either or both of such events (A) or (B), the net amount owed
by such account debtor to any Borrower in respect of such Receivable, as
determined by Agent in its discretion exercised in good faith, will, if
otherwise eligible, be an Eligible Receivable;

                    (ix) Receivables which are generated by a sale on approval,
a bill and hold sale, a sale on consignment, or other type of conditional sale
or which are subject to progress billing;

                    (x) Receivables which are not subject to the first priority
security interest of Agent or are subject to any Lien of any Person except to
the extent, if applicable, of any Permitted Liens under Section 8.8(a);

                    (xi) Receivables with respect to which the account debtor
(the “Subject Customer”) is located in any one or more of New Jersey, Minnesota,
or West Virginia unless: (A) if the Subject Customer is located in New Jersey,
each applicable Borrower has properly qualified to do business in New Jersey or
has filed a Notice of Business Activities Report with the New Jersey Division of
Taxation for the then current year, (B) if the Subject Customer is located in
Minnesota, each such Borrower has properly qualified to do business in Minnesota
or has filed a Notice of Business Activities Report with the Minnesota Division
of Taxation for the then current year, or (C) if the Subject Customer is located
in West Virginia, each such Borrower has filed, or is exempt from filing, a
Business Activity Report with the Tax Commissioner of the State of West Virginia
for the then current year;

                    (xii) Receivables with respect to which the account debtor
has sold or is selling substantially all of its Property and has not established
adequate reserves or made provisions for the payment of all amounts owed to such
account debtor’s trade creditors, as determined by Agent in its discretion
exercised in good faith;

                    (xiii) Receivables with respect to which the account debtor
is located in any state or provinces requiring the filing by a Borrower of an
application to qualify to do business or a fictitious name report in order to
permit such Borrower to seek judicial enforcement in such state or provinces of
payment of that Receivable, unless such Borrower has qualified to do business in
such state or has filed a fictitious name report;

                    (xiv) Receivables for which a Borrower was required to have
issued a Surety Bond with respect to such Borrower’s performance of the services
giving rise to the Receivables;

                    (xv) Receivables constituting Permitted Factoring
Receivables; or

                    (xvi) Receivables which Agent, in its discretion exercised
in good faith, deems to be ineligible based on those credit or collateral
considerations which Agent makes applicable from time to time. If, at any time,
Agent exercises its discretion under this clause (xvi) to make any Receivables
ineligible solely as a result of the

11

--------------------------------------------------------------------------------



exercise of Agent’s rights under this clause (xvi) (“Discretionary Ineligible
Receivables Determination”), Agent will give Borrowers 5 Business Days advance
written notice of such Discretionary Ineligible Receivables Determination unless
a Default then exists, in which case Agent will give Borrowers contemporaneous
oral or written notice of such Discretionary Ineligible Receivables
Determination.

          “email” has the meaning given in Section 12.2(c).

          “Employee Benefit Plan” means an “employee benefit plan” as defined in
Section 3(3) of ERISA.

          “Environmental Laws” means individually or collectively any applicable
local, state or federal law, statute, rule, regulation, order, ordinance, common
law, or permit or license term or condition pertaining to the environment or to
environmental contamination, regulation, management, control, treatment,
storage, disposal, containment, removal, clean-up, reporting or disclosure,
including the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”) (including the Superfund Amendments and Reauthorization
Act), the Resource Conservation and Recovery Act (including the Hazardous and
Solid Waste Amendments of 1984), the Toxic Substances Control Act, the Clean
Water Act, the Safe Drinking Water Act, the Clean Air Act, and the Occupational
Safety and Health Act of 1970, 29 U.S.C. § 651 et seq.

          “Equipment” means “equipment” as defined in the UCC.

          “Equity Interests” means all Capital Securities and all securities
convertible into, and all warrants, options or other rights to acquire, any
Capital Securities or that are measured by the value of Capital Securities.

          “Equity Issuance” means the issuance of Equity Interests in ISA after
the Closing Date.

          “ERISA” means the Employee Retirement Income Security Act of 1974 and
regulations issued thereunder, as amended.

          “ERISA Affiliate” means, in relation to any Person, any trade or
business (whether or not incorporated) which is a member of a group of which
that Person is a member and which is under common control within the meaning of
the regulations promulgated under Section 414 of the Code.

          “Event of Default” means any event or condition described in Section
9.1.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Executive Order No. 13224” means the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as amended.

          “Excess Cash Flow” means, for the applicable Fiscal Year, an amount
equal to the sum of (without duplication), in Dollars, of: (a) Borrowers’
Consolidated Adjusted EBITDA for the applicable Fiscal Year, minus (b)
Borrowers’ Consolidated Fixed Charges for such Fiscal Year and any voluntary
prepayments of the Term Loan, or any mandatory prepayment of the Term Loan minus
(c) Borrowers’ aggregate Non-financed Capital Expenditures for such Fiscal Year.
For purposes of determining Excess Cash Flow for the Fiscal Year ending December
31, 2010, the Fiscal Year will begin on the Closing Date and end on December 31,
2010.

          “Excess Cash Flow Payment” has the meaning given in Section 2.2(e).

          “Excess Cash Flow Percentage” means 25%.

          “Extraordinary Disposition” means, with respect to a Borrower or a
Subsidiary of a Borrower, any Asset Disposition, whether in one transaction or a
series of related or unrelated transactions, other than an Asset Disposition of
the type described in Sections 8.5(a) through, and including, 8.5(f).

12

--------------------------------------------------------------------------------



          “Federal Funds Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Cincinnati, Ohio time) on such day on such transactions received by Agent from
three Federal funds brokers of recognized standing selected by Agent in its sole
discretion.

          “Fee Letter” means a letter agreement dated as of the Closing Date
between Agent and Borrowers.

          “Financial Covenants” means each of the financial covenants contained
in Sections 7.1, 7.2, and 7.3. The Financial Covenants set forth in Sections
7.1, 7.2, and 7.3 will be based on Borrowers and their Subsidiaries financial
performance on a Consolidated basis in accordance with GAAP.

          “Finished Goods” means finished goods owned and held by any and each
Borrower at such Borrower’s Facilities for sale in the ordinary course of such
Borrower’s business as presently conducted by it or permitted to be conducted by
it in accordance with the terms of this Agreement.

          “Fiscal Quarter” means, in respect of a date as of which the
applicable Financial Covenant is being calculated or financial report is being
furnished, any Fiscal Quarter of a Fiscal Year, the first Fiscal Quarter of a
Fiscal Year beginning on beginning on January 1 and ending on March 31, the
second Fiscal Quarter of a Fiscal Year beginning on April 1 and ending on June
30, the third Fiscal Quarter of a Fiscal Year beginning on July 1 and ending on
September 30, and the fourth Fiscal Quarter of a Fiscal Year beginning on
October 1 and ending on December 31.

          “Fiscal Year” means the Credit Parties’ and their Subsidiaries’ fiscal
year for financial accounting purposes, beginning on January 1st and ending on
December 31st.

          “Fixed Charge Coverage Ratio” means the ratio, as of any Computation
Date, resulting from dividing: (a) the total (without duplication), in Dollars
(all as determined on a Consolidated basis in accordance with GAAP) of: (i)
Consolidated Adjusted EBITDA for the Test Period ending as of such Computation
Date; minus (ii) the aggregate cash Non-financed Capital Expenditures for such
applicable Test Period; minus (iii) the amount of any income, franchise,
commercial activity Tax or equivalent income-type Taxes paid in cash for such
applicable Test Period by (b) the sum of: (i) Consolidated Fixed Charges for
such applicable Test Period; plus (ii) the amount of any dividends or
distributions paid by, and Share Repurchases made by, ISA to its stockholders in
cash for such applicable Test Period; provided, that nothing herein shall be
construed to constitute any Lender’s consent to the payment of any dividends,
distributions or Share Repurchases that are not expressly permitted by other
provisions of this Agreement or the other Loan Documents.

          “Fully Diluted Basis” means, for purposes of determining whether a
Change in Control has occurred, with respect to all voting common stock and any
other Capital Securities of Borrowers entitled to vote for the election of the
Board of Directors of each Borrower, the assumption that all options, warrants
or other convertible securities or instruments or other rights to acquire such
Capital Securities have been exercised or converted, as applicable, in full,
regardless of whether any such options, warrants, convertible securities or
instruments or other rights are then vested or exercisable or convertible in
accordance with their terms.

          “GAAP” means generally accepted accounting principles in the United
States in effect from time to time, consistently applied.

          “General Intangibles” means “general intangibles” as defined in the
UCC.

          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, government or any agency or instrumentality thereof (including any central
bank).

13

--------------------------------------------------------------------------------



          “Guaranteed Pension Plan” means any “employee pension benefit plan”
(as such term is defined in Section 3(2) of ERISA), other than a Multiemployer
Plan, that is subject to Title IV of ERISA and is sponsored or maintained by ISA
or any ERISA Affiliate or to which ISA or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

          “Guarantor” means each of CWS, Indiana Real Estate, ISA Real Estate,
Logistics, Recycling, 7021 Grade, 7124 Grade, 7200 Grade and Waste Equipment and
“Guarantors” means, collectively, CWS, Indiana Real Estate, ISA Real Estate,
Logistics, Recycling, 7021 Grade, 7124 Grade, 7200 Grade and Waste Equipment. To
the extent a term or provision of this Agreement or any of the other Loan
Documents is applicable to a “Guarantor”, it is applicable to each Guarantor
unless the context expressly indicates otherwise.

          “Guarantor Security Agreement” means the Security Agreement between
Guarantors and Agent, substantially in the form of Exhibit C-2 hereto.

          “Guaranty” means the Guaranty executed by Guarantors in favor of Agent
and Lenders, substantially in the form of Exhibit H hereto.

          “Hazardous Substances” means any and all hazardous and toxic
substances, wastes or materials, any pollutants, contaminants, or dangerous
materials (including polychlorinated biphenyls, asbestos, volatile and
semi-volatile organic compounds, oils, petroleum products and fractions, and any
materials which include hazardous constituents or become hazardous, toxic, or
dangerous when their composition or state is changed), or any other similar
substances or materials which are included under or regulated by any
Environmental Law.

          “Head Office” means, in relation to Agent, the head office of Fifth
Third located at 38 Fountain Square Plaza, Cincinnati, Ohio 45263, or such
office designated in writing to Borrowers and Lenders by Fifth Third or any
successor Agent.

          “Inactive Companies” means, collectively, Inactive Non-Guarantor
Parties and Inactive Subsidiaries.

          “Inactive Non-Guarantor Parties” means ISA Leasing Co., K&R
Corporation, a Kentucky corporation, K&R Resources, LLC, RJ Fitzpatrick Smelters
Inc., an Indiana corporation, K&P Land Development LLC, a Kentucky limited
liability company, Kletter Properties LLC, a Kentucky limited liability company
and IES of America, Inc., a Kentucky corporation until such time as the
Borrowers have provided Agent with evidence, satisfactory to the Agent in its
sole and absolute discretion, that such Person is not a Subsidiary of a
Borrower.

          “Inactive Subsidiary” means each of CWS, Waste Equipment and
Recycling.

          “Indebtedness” means all of a Person’s indebtedness, obligations, and
liabilities to any other Person, including: (a) in respect of Borrowers, the
Obligations (including any and all Rate Management Obligations and the Bank
Product Obligations), (b) all Contingent Obligations, and (c) all other debts,
claims and indebtedness, contingent, fixed or otherwise, heretofore, now and
from time to time hereafter owing, due or payable, however evidenced, created,
incurred, acquired or owing and however arising, whether under written or oral
agreement, operation of law, or otherwise, to the extent the foregoing would be
classified as a liability on a Person’s balance sheet in accordance with GAAP.

          “Indebtedness for Borrowed Money” means, in relation to any Person at
any particular time, all Indebtedness: (a) in respect of any money borrowed,
including letters of credit and acceptance facilities; (b) under or in respect
of any Contingent Obligation (whether direct or indirect) of any money borrowed;
(c) evidenced by any loan or credit agreement, promissory note, debenture, bond,
guaranty or other similar written obligation to pay money; (d) under any Capital
Lease, synthetic lease or any form of off balance sheet financing; and (e) for
the deferred and unpaid purchase price of any Property or business or any
services (other than trade accounts payable incurred in the ordinary course of
business and constituting current liabilities not more than ninety (90) days in
arrears measured from the date of billing), all as determined in accordance with
GAAP.

14

--------------------------------------------------------------------------------



          “Indiana Real Estate” means ISA Indiana Real Estate, LLC, a Kentucky
limited liability company.

          “Insolvency Laws” has the meaning given in Section 9.1(h).

          “Instruments” means any “instrument” as defined in the UCC.

          “Intellectual Property” means all Copyrights, Patents and Trademarks,
together with (a) all inventions, processes, production methods, proprietary
information, know-how and trade secrets; (b) all licenses or user or other
agreements granted to any obligor with respect to any of the foregoing, in each
case whether now or thereafter owned or used including the licenses or other
agreements with respect to the Copyrights, Patents or the Trademarks; (c) all
information, customer lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, recorded knowledge, surveys,
engineering reports, test reports, manuals, materials standards, processing
standards, performance standards, catalogs, computer and automatic machinery
software and programs; (d) all field repair data, sales data and other
information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media on which or in which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; (f) all licenses, consents, permits, variances,
certifications and approvals of Governmental Authorities now or hereafter held
by a Borrower or a Subsidiary; and (g) all causes of action, claims and
warranties now or hereafter owned or acquired by a Borrower or any of its
Subsidiaries in respect of any of the items listed above.

          “Interest Expense” means, for any period, the total amount of all
charges for the use of funds (whether characterized as interest, original issue
discount, debt service or otherwise) payable with respect to all Indebtedness
for Borrowed Money of the Credit Parties and their Subsidiaries for such period,
including the portion of any Capital Lease attributable to interest, determined
on a Consolidated basis in accordance with GAAP.

          “Interim Advance” has the meaning given in Section 2.4(b)(i).

          “Inventory” means “inventory” as defined in the UCC.

          “Inventory Advance Rate” has the meaning given in the definition of
Advance Rate.

          “Investment” means all investments by a Person in any other Person,
whether by: (a) Capital Securities purchase, capital contribution, loan,
advance, guaranty of any Indebtedness or creation or assumption of any other
liability in respect of any Indebtedness of such other Person, (b) the transfer
or sale of Property (otherwise than in the ordinary course of the business) to
any other Person for less than payment in full in cash of the transfer or sale
price or the fair value thereof (whichever of such price or value is higher), or
(c) the acquisition or other purchase of all or substantially all of the
Property of any Person or the Property comprising any line of business or
business unit or division.

          “ISA” has the meaning given in the opening paragraph of this
Agreement.

          “ISA Indiana” has the meaning given in the opening paragraph of this
Agreement.

          “ISA Real Estate” means ISA Real Estate, LLC, a Kentucky limited
liability company.

          “L/C Draft” means a draft drawn on LC Issuer pursuant to any Letter of
Credit.

          “LC Issuer” means Fifth Third, as the issuer of Letters of Credit
under Section 2.3, together with its successors and assigns in such capacity.

          “LC Payment Date” has the meaning given in Section 2.3(h).

          “Leasing Obligations” has the meaning given in the definition of
Obligations.

15

--------------------------------------------------------------------------------



          “Lenders” means collectively each of the banks or lending institutions
set forth on Schedule 1.1 and their respective successors and assigns, and any
financial institutions which, pursuant to the terms of this Agreement, become
from time to time a “Lender” to this Agreement after the date of this Agreement;
and “Lender” means any one of Lenders. For purposes of the Loan Documents, LC
Issuer is a “Lender” insofar as its capacity as LC Issuer.

          “Letter of Credit” means any standby letter of credit or commercial
letter of credit issued by LC Issuer at any time during the effectiveness of
this Agreement pursuant to Section 2.3, and includes any renewal thereof or
substitution or replacement therefor.

          “Letter of Credit Application” has the meaning given in the definition
of Letter of Credit Documents.

          “Letter of Credit Availability” means, as at any time, an amount equal
to the lesser of (a) an amount equal to (i) $1,000,000 less (ii) the then Letter
of Credit Obligations and (b) the then Revolving Loan Availability.

          “Letter of Credit Deficiency” means any failure of the Letter of
Credit Availability to be greater than or equal to zero Dollars.

          “Letter of Credit Documents” means, with respect to each and every
Letter of Credit, (a) a letter of credit application and reimbursement agreement
on LC Issuer’s then customary form (the “Letter of Credit Application”) and (b)
any other agreements, certificates, documents and information as LC Issuer may
request relating to a Letter of Credit in the exercise of its discretion in good
faith.

          “Letter of Credit Exposure” means, as at any time, the sum of (a) the
Letter of Credit Face Amount of all outstanding Letters of Credit and (b) all
unreimbursed L/C Drafts under any Letters of Credit (whether or not
outstanding).

          “Letter of Credit Face Amount” of any Letter of Credit means, at any
time, the face amount of the Letter of Credit, after giving effect to all L/C
Drafts paid thereunder and other reductions of the face amount and to all
reinstatements of the face amount effected, pursuant to the terms of the Letter
of Credit, prior to such time.

          “Letter of Credit Fee” has the meaning given in Section 2.3(g).

          “Letter of Credit Obligations” means, at any time, the sum of (a) the
Letter of Credit Exposure plus (b) the amount of all of each Borrower’s unpaid
obligations in respect of the Letters of Credit under this Agreement, including
the Letter of Credit Fees, and including any Indebtedness of any sort
whatsoever, however arising, whether present or future, fixed or contingent,
related or unrelated, or paid, incurred, or arising in connection with a Letter
of Credit.

          “LIBOR Prepayment Fee” has the meaning given in Section 2.7(f).

          “LIBOR Rate Loans” means the Daily LIBOR Rate Loans and the LIBOR
Tranche Rate Loans.

          “LIBOR Replacement Lender” has the meaning given in Section
2.6(a)(iv).

          “LIBOR Reserve Requirements” means, for any LIBOR Tranche Period for
which a LIBOR Tranche Election is effective, the maximum reserves (whether
basic, supplemental, marginal, emergency or otherwise) prescribed by the Board
of Governors of the Federal Reserve System (or any successor) with respect to
liabilities or assets consisting of or including eurocurrency funding, currently
referred to as “Eurocurrency Liabilities” (as defined in Regulation D of the
Board of Governors of the Federal Reserve System), having a term equal to the
LIBOR Tranche Period.

          “LIBOR Tranche Amount” means a Dollar amount of each LIBOR Tranche
Rate Loan as designated by Borrowers from time to time in a then effective LIBOR
Tranche Election; provided, however, that if, at any time that a LIBOR Tranche
Election is in effect, the principal balance of any LIBOR Tranche Rate Loan is,
for any reason, reduced below the then effective LIBOR Tranche Amount, thereby
triggering a LIBOR Prepayment Fee as

16

--------------------------------------------------------------------------------



provided in Section 2.7(f), as of the triggering of such LIBOR Prepayment Fee,
the LIBOR Tranche Amount shall be reduced to the principal balance of the LIBOR
Tranche Rate Loans used as the basis for determining the LIBOR Prepayment Fee.

          “LIBOR Tranche-Based Rate” means, as of any date, an annual rate of
interest equal to the sum of (i) the LIBOR Tranche Rate in effect as of the
first day of the LIBOR Tranche Period for which the LIBOR Tranche-Based Rate is
being determined, plus (ii) the Applicable LIBOR Tranche Rate Margin then in
effect.

          “LIBOR Tranche Election” means an effective election by Borrowers to
have the principal balance of the Loans, or one or more designated portions
thereof, bear interest at the LIBOR Tranche-Based Rate for the LIBOR Tranche
Period as designated therein in accordance with the provisions of Section
2.6(a)(ii) in the form of Exhibit A.

          “LIBOR Tranche Period” means a period consisting of one (1), two (2),
or three (3) months, as designated by Borrowers from time to time in a LIBOR
Tranche Election.

          “LIBOR Tranche Rate” means the rate of interest (rounded upwards, if
necessary, to the next 1/8th of 1% and adjusted for any applicable LIBOR Reserve
Requirements as determined by Agent) fixed by the British Bankers’ Association
at 11:00 a.m., London, England time, relating to quotations for the one month,
two month, or three month London InterBank Offered Rates, as selected by
Borrowers in their LIBOR Tranche Election, on Dollar deposits, as published on
Bloomberg LP, or, if no longer provided by Bloomberg LP, such rate as shall be
determined in good faith by Agent from such sources as Agent shall determine to
be comparable to Bloomberg LP (or any successor) as determined by Agent at
approximately 10:00 am Local Time on the relevant date of determination. Each
determination by Agent of the LIBOR Tranche Rate shall be conclusive in the
absence of manifest error.

          “LIBOR Tranche Rate Loan” means all or such portions of the Loans
(other than Agent Advances, Interim Advances or Overadvances) with respect to
which a LIBOR Tranche Election shall have been made for the applicable LIBOR
Tranche Period with respect thereto.

          “Licenses and Permits” means all licenses, permits, registrations and
recordings thereof and all applications incorporated into such licenses, permits
and registrations now owned or hereafter acquired by any Person and required
from time to time for the business operations of such Person.

          “Lien” means any lien, mortgage, pledge, security interest, charge or
other encumbrance of any kind, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any agreement to give any
security interest, and the authorized filing by or against a Person of any
financing statement as debtor under the UCC (other than a filing to reflect the
ownership interest of a lessor or licensor).

          “Life Insurer” means Pruco Life Insurance Company and its successors
and assigns.

          “Life Insurance” means the policies of life insurance (together with
any supplementary contracts issued in connection with those policies) insuring
the life of Brain G. Donaghy (Policy No. L8496479) and Steven D. Jones (Policy
No. L8496930) which have been issued by the Life Insurer and have a death
benefit in the aggregate face amount of $5,000,000 on each of said Persons.

          “Life Insurance Documents” means, collectively, each assignment of the
Life Insurance in favor of Agent pursuant to such instruments or agreements
which are in form and substance satisfactory to Agent, including each Agreement
Regarding Insurance entered into between Agent and ISA, and all other related
agreements, instruments or documents executed or delivered in connection
therewith.

          “Loan Collateral” means the Collateral, the Life Insurance, the
Pledged Collateral (as defined in the Pledge Agreement), and any other security
or collateral provided from time to time by, or on behalf of, a Borrower or any
other Person for the Obligations.

17

--------------------------------------------------------------------------------



          “Loan Documents” mean this Agreement, the Note, the Cross-Guaranties,
the Guaranty, the Security Documents, the Mortgages, the Life Insurance
Documents, the Letter of Credit Documents, all Rate Management Agreements
between a Borrower and a Lender or any Affiliate of a Lender, and any other
agreement, instrument, certificate or document executed or delivered in
connection with or pursuant to (a) any Bank Product Obligations or (b) this
Agreement, whether concurrently herewith or subsequent hereto.

           “Loans” mean, collectively, the Revolving Loans (including any
Interim Advance and Overadvance), Agent Advances and the Term Loan. “Loan”
means, individually, each advance of the Revolving Loans (including any Interim
Advance and Overadvance), each of the Agent Advances and the Term Loan.

          “Logistics” means ISA Logistics LLC, a Kentucky limited liability
company.

          “Material Adverse Effect” means any event which, in Agent’s judgment
exercised in good faith, has (a) a material adverse effect on the financial
condition, operations, Property or Indebtedness of Borrowers and their
Subsidiaries on a Consolidated basis, (b) a material adverse effect upon the
binding nature, validity or enforceability of any of the Loan Documents, or (c)
a material adverse effect upon the ability of Borrowers and their Subsidiaries
on a Consolidated basis to perform their obligations under the Loan Documents.

          “Material Agreements” means any of the following contracts,
instruments or other agreements to which a Borrower is a party or to which any
of its Property is subject:

          (a) any Material IP Agreements;

          (b) any agreement (or group of related agreements) for the purchase or
sale of raw materials, commodities, supplies, products, or other personal
property, or for the furnishing or receipt of services, which involves
consideration in excess of $200,000;

          (c) any agreement concerning a partnership or joint venture;

          (d) any agreement (or group of related agreements) under which a
Borrower has created, incurred, assumed, or guaranteed any Indebtedness for
Borrowed Money in excess of $100,000, any Material Lease, or under which a
Person has imposed a Lien on any of any Borrower’s Property;

          (e) any agreement in which a Borrower has agreed to refrain from
selling, marketing, distributing, or otherwise engaging in commerce with respect
to any material existing or future product, service, line of business or other
business;

          (f) any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other material plan or
arrangement for the benefit of any of any Borrower’s current or former
stockholders, members, officers, or employees, or the members of any Borrower’s
Board of Directors or, as applicable, managers (as defined under any applicable
limited liability company act);

          (g) any collective bargaining agreement;

          (h) any written agreement for the employment of any individual on a
full-time, part-time, consulting, or other basis providing annual compensation
in excess of $100,000 or providing material severance benefits;

          (i) any agreement under which a Borrower has advanced or loaned any
amount to any of its stockholders, members, officers, or employees, or the
members of any Borrower’s Board of Directors or, as applicable, managers (as
defined under any applicable limited liability company act) outside the ordinary
course of business consistent with past custom and practice (including with
respect to quantity and frequency);

          (j) any agreement under which the consequences of a default or
termination would reasonably be expected to have a Material Adverse Effect;

18

--------------------------------------------------------------------------------



          (k) any agreement under which a Borrower has granted any Person any
registration rights under applicable securities laws (including demand and
piggyback registration rights);

          (l) any agreement under which a Borrower has advanced or loaned any
other Person amounts in the aggregate exceeding $100,000; or

          (m) any other agreement (or group of related agreements) entered into
other than in the ordinary course of business, the performance of which involves
consideration in excess of $100,000.

          “Material EPA Permits” has the meaning given in Section 5.19(a).

          “Material IP” has the meaning given in Section 5.8(a).

          “Material IP Agreements” has the meaning given in Section 5.8(b).

          “Material Lease” means any lease (other than a Capital Lease) under
which a Person shall lease (as lessee) or acquire the right to possess and/or
use any Property or any other similar agreement (whether written or oral)
pursuant to which such Person pays an annual lease payment or rental payment
equal to or greater than $100,000, pays its lease payments to an Affiliate, or
which otherwise is material to the operation of such Person’s business.

          “Material Licenses and Permits” has the meaning given in Section 5.20.

          “Maximum Liability” has the meaning given in Section 11.1(l).

          “Maximum Revolving Commitment” means Forty Million Dollars
($40,000,000).

          “Mortgages” means, collectively, each mortgage or deed of trust
granted by ISA or the Pledgors from time to time for the benefit of Agent, LC
Issuer and Lenders.

          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is maintained for employees of a Borrower or
any ERISA Affiliate of a Borrower, to which a Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contribution.

          “NAS Factoring Report” has the meaning given in Section 6.1(n).

          “NAS Factoring Documents” has the meaning given in Section 6.1(n).

          “Net Amount of Eligible Receivables” means, at any time, the gross
amount of Eligible Receivables less sales, excise or similar Taxes, and less
returns, liquidated damages, discounts, claims, credits and allowances of any
nature at any time issued, owing, granted, outstanding, available or claimed.

          “Net Income” means, for any period, the aggregate of the net income
(or net loss) of the Credit Parties and their Subsidiaries for such period,
determined on a Consolidated basis, but excluding, without duplication: (a) the
income of any Person (other than a Subsidiary) in which a Borrower has an
ownership interest, unless such income has been received by Borrowers in a cash
distribution within the period and (b) the income of any Subsidiary of a
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at that time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary.

          “Net Orderly Liquidation Value Percentage” means, as of any date, with
respect to the Inventory of Borrowers, the orderly liquidation value thereof
(expressed as a percentage of all Inventory), as determined in a manner
acceptable to Agent by an appraiser acceptable to Agent, net of all costs of
liquidation thereof, pursuant to the then current net orderly liquidation value
Inventory appraisal.

19

--------------------------------------------------------------------------------



          “Net Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received in respect of any Casualty Loss, Equity Issuance, or
Extraordinary Disposition, net of (a) direct out-of-pocket costs paid to Persons
which are not Affiliates of a Borrower to the extent related to any such
Casualty Loss, Equity Issuance, or Extraordinary Disposition (including legal,
accounting, underwriting discounts, investment banking fees and sales
commissions), (b) any relocation expenses incurred as a result of any such
Extraordinary Disposition, (c) any Taxes paid or payable as a result of any such
Casualty Loss, Equity Issuance, or Extraordinary Disposition (after taking into
account any available Tax credits or deductions in any Tax sharing
arrangements), (d) any amounts required to be applied in payment of Indebtedness
secured by a Lien incurred in accordance with this Agreement on the Property
that is subject of any such Extraordinary Disposition or Casualty Loss and which
Indebtedness is required, pursuant to the terms of the instrument governing such
Indebtedness or Lien, to be repaid in connection with such Extraordinary
Disposition or Casualty Loss, or in order to obtain the necessary consent to a
sale, to be repaid in connection with such Extraordinary Disposition, and (e)
any reserves established by a Borrower or any of its Subsidiaries in accordance
with GAAP to fund indemnification obligations, adjustments in respect of the
sale price of or other Indebtedness in respect of such Property, and other
contingent liabilities, if any, reasonably estimated to be payable, that are
directly attributable to such event.

          “Non-financed Capital Expenditures” means the total amount of Capital
Expenditures for any period, as determined on a Consolidated basis in accordance
with GAAP, made by the Credit Parties and their Subsidiaries determined
exclusive of those Capital Expenditures made from (a) funds borrowed by a
Borrower (for purposes of this clause (a) “funds borrowed” will not include
funds borrowed from Lenders as a Revolving Loan) or pursuant to any Capital
Lease or (b) the Net Proceeds from any Casualty Loss.

          “Non-Paying Cross-Guarantor” has the meaning given in Section 11.1(m).

          “North American Stainless” means North American Stainless, a general
partnership, together with its Affiliates.

          “Notes” means, collectively, the Revolving Loan Notes, the Term Loan
Notes and any other promissory notes executed by Borrowers to the order of a
Lender after the Closing Date. “Note” means, individually, any one of the Notes,
unless specifically identified.

          “Obligations” means, collectively, the Loans, the Letter of Credit
Obligations, the Bank Product Obligations, the Rate Management Obligations, the
Cross-Guaranteed Obligations and all of the Indebtedness, obligations,
covenants, promises, indemnities, agreements and other liabilities existing on
the date hereof or arising from time to time hereafter, whether direct,
indirect, absolute, contingent, joint or several, matured or unmatured, related
or unrelated, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, whether for the payment of money,
whether arising out of overdrafts on checking, deposit or other accounts or
electronic funds transfers (whether through automatic clearing houses or
otherwise) or out of a Lender’s or Agent’s non-receipt of, or inability to
collect, funds or otherwise not being made whole in connection with depository
transfer checks or other similar arrangements and whether direct or indirect
(including acquired by assignment), of any and each Borrower or any Subsidiary
of any Borrower to Agent, LC Issuer or any Lender under or in respect of any one
or more of the Loan Documents. Obligations shall also include (i) all interest,
charges and other fees chargeable hereunder to any Borrower or due hereunder
from any Borrower to Agent or Lenders from time to time and all costs, expenses,
and amounts referred to in Section 12.5 and (ii) all Indebtedness owing to Fifth
Third (or its Affiliates) under any lease, lease contract, lease agreement,
master lease, sublease, schedule or other like document or agreement executed by
a Borrower or its Subsidiaries for any Equipment or other Property (“Leasing
Obligations”).

          “Operating Account” has the meaning given in Section 2.4(a)(ii).

          “Organizational Documents” means for each Borrower and its
Subsidiaries, as applicable, such entity’s certificate/articles of
incorporation/organization, bylaws, stockholders agreements, operating
agreement, partnership agreement, resolutions, actions, or other applicable
charter or other governing documents.

          “Other Deposit Accounts” has the meaning given in Section 5.23.

20

--------------------------------------------------------------------------------



          “Overadvance” has the meaning given in Section 2.2(b).

          “Owned Real Property” has the meaning given in Section 5.22.

          “Patents” means all of the following in which a Person now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any country, all registrations and recordings thereof, and all applications for
letters patent of the United States or any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory thereof or any other country, and (b) all reissues,
continuations, continuations-in-part or extensions thereof.

          “Payoff Letter” means a payoff letter in form and substance
satisfactory to Agent, in the exercise of its discretion in good faith,
confirming that all of Borrowers’ obligations under the Prior Senior Revolving
Debt Agreement will be repaid in full from the proceeds of the initial Loans and
the Liens upon any of the Property of any Borrower or any of its Subsidiaries
constituting Collateral will be released and providing for cash
collateralization of the Borrowers’ obligations under the BB&T Rate Management
Agreement in amount that is satisfactory to Agent in its sole and absolute
discretion.

          “PBGC” means the Pension Benefit Guaranty Corporation or its
successor.

          “Permitted Factoring Receivable” means a Receivable that is subject to
a Permitted Factoring Transaction.

          “Permitted Factoring Transaction” means factoring transactions entered
into by any Borrower with Banesto and Grupo Santander with respect to North
American Stainless Receivables only originated by such Borrower in the ordinary
course of business, which factoring transactions give rise to obligations that
are non-recourse to any such Borrower other than limited recourse customary for
factoring transactions of the same kind.

          “Permitted Dissolution” means, so long as there does not exist an
Event of Default, the dissolution in accordance with applicable law of any
Inactive Subsidiary upon at least 20 Business Days prior notice to Agent, and
the dissolution of each Inactive Non-Guarantor Party upon contemporaneous notice
to Agent.

          “Permitted Liens” means those Liens permitted pursuant to Section 8.8.

          “Permitted Purchase Money Indebtedness” means purchase money or
Capitalized Lease Obligations incurred by a Borrower or any of its Subsidiaries
to acquire any Equipment if each of the following conditions is satisfied: (a)
the total outstanding amount of purchase money and Capitalized Lease Obligations
incurred by all Borrowers and their Subsidiaries do not, as of any date, exceed
an aggregate amount equal to $1,500,000, (b) such purchase money and Capitalized
Lease Obligations will not be secured by any of the Loan Collateral other than
the specific Equipment financed thereby and the identifiable cash proceeds
thereof, and (c) the principal amount of such purchase money and Capitalized
Lease Obligations will not, at the time of the incurrence thereof, exceed the
value of the Property so acquired.

          “Person” means an individual, a company, a corporation, an
association, a partnership, a joint venture, a limited liability company, an
unincorporated trade or business enterprise, a trust, an estate, or other legal
entity or a Governmental Authority or any agency, instrumentality or official of
a Governmental Authority.

          “Pledge Agreement” means the Pledge Agreement substantially in the
form of Exhibit E in form and substance satisfactory to Agent, pursuant to which
ISA will pledge all of its Equity Interests in all of its Subsidiaries to Agent,
for the benefit of Lenders, as security for the Obligations.

          “Pledgor” means each of ISA, Indiana Real Estate, ISA Real Estate,
7021 Grade, 7124 Grade, and 7200 Grade, and “Pledgors” means, collectively, ISA,
Indiana Real Estate, ISA Real Estate, 7021 Grade, 7124 Grade, and 7200 Grade. To
the extent a term or provision of this Agreement or any of the other Loan
Documents is applicable to a “Pledgor”, it is applicable to each Pledgor unless
the context expressly indicates otherwise.

          “Post-Closing Agreements” means each of, and collectively, Borrowers’
agreements to:

21

--------------------------------------------------------------------------------



          (a) On or before August 25, 2010, (i) Borrowers shall, and shall cause
the other Pledgors to, execute and deliver to Agent each of the Mortgages, all
of which shall provide for Agent to have a first priority Lien over all real
Property owned by the Borrowers and the Pledgors and (ii) Agent shall receive
(A) a lender’s policy of title insurance policy in a form acceptable to Agent
for each of the real Property encumbered by the Mortgages, insuring the
applicable Mortgage in the amounts agreed to between Borrowers and Agent prior
to the Closing Date, with all standard and general exceptions deleted or
endorsed over so as to afford full “extended form coverage” and showing as
exceptions only items acceptable to Agent in its sole and absolute discretion
and containing those additional endorsements which are required by Agent; and
(B) a legal opinion, flood insurance certificates, title affidavits and such
other documents, instruments and agreements as may be requested by Agent in its
discretion exercised in good faith in connection with the Mortgages;

          (b) On or before September 1, 2010, for each policy of Life Insurance,
deliver to Agent (i) the original of such policy to Agent, (ii) all other
related agreements, instruments or documents executed or delivered in connection
with the assignment of such policy, including the life insurance company written
acknowledgment to Agent of the collateral assignment and, as appropriate,
consent to the assignment of such life insurance to Agent;

          (c) On or before October 1, 2010, deliver to Agent good standing
certificates in respect of ISA for the States of Alabama, Pennsylvania and
Texas;

          (d) On or before October 1, 2010, deliver to Agent (all in form and
substance satisfactory to Agent): (i) a lender’s loss payee (and as applicable,
mortgagee) endorsement in favor of Agent with respect to each of Borrowers’
property insurance policies and (ii) an additional insured endorsement in favor
of Agent with respect to each of Borrowers’ liability insurance policies;

          (e) On or before November 1, 2010, Borrowers shall cause each Inactive
Non-Guarantor Party to, in the discretion of Agent, (i) execute joinder
agreements to the Guaranty and the Guarantor Security Agreement, in forms
acceptable to Agent, and deliver evidence to Agent that Agent will have, upon
execution of such joinder agreements, a first priority Lien on all Property of
each Inactive Non-Guarantor Party, (ii) dissolve in accordance with applicable
law or (iii) provide Agent with evidence, satisfactory to Agent in its sole and
absolute discretion, that such Inactive Non-Guarantor Party is not a Subsidiary
of either Borrower.

          “Pre-Settlement Determination Date” has the meaning given in Section
2.4(c).

          “Prime Rate” means the rate of interest established from time to time
by Agent as its prime rate at its Head Office, whether or not Agent shall at
times lend to other borrowers at lower rates of interest.

          “Prior Senior Revolving Debt Agreement” means the Loan Agreement
between ISA and BB&T dated as of April 13, 2010, as may have been amended prior
to the Closing Date.

          “Pro Rata Share” means, with respect to any Lender, (a) with respect
to Revolving Loans and participations in Letters of Credit, a portion equal to a
fraction, the numerator of which is such Lender’s Revolving Loan Commitment and
the denominator of which is the aggregate Revolving Loan Commitments; (b) with
respect to the Term Loan, a portion equal to a fraction, the numerator of which
is such Lender’s Term Loan Commitment and the denominator of which is the
aggregate Term Loan Commitments; and (c) with respect to all Loans and
participations in Letters of Credit in the aggregate after the Termination Date,
a portion equal to a fraction, the numerator of which is such Lender’s Loans and
participations in Letters of Credit and the denominator of which is the
aggregate Loans and participations in Letters of Credit of all Lenders. Each
fraction determined in accordance with this definition shall be expressed as a
percentage up to nine decimals in Agent’s discretion.

          “Proceeds” means “proceeds” as defined in the UCC.

          “Projections” means Borrowers’ forecasted annual: (a) balance sheets,
(b) income statements, and (c) operating budgets prepared on a quarterly basis
in form and substance satisfactory to Agent, all prepared for a succeeding one
year period on a division by division basis and otherwise consistent with
Borrowers’ historical financial statements, together with, if requested by
Agent, appropriate supporting details and statements of underlying assumptions.

22

--------------------------------------------------------------------------------



          “Property” means all types of real, personal, tangible, intangible or
mixed property.

          “Rate Management Agreement” means any agreement, device or arrangement
providing for payments which are related to fluctuations of commodities,
interest rates, exchange rates, forward rates, or equity prices, including, but
not limited to, dollar denominated or cross currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants, and any agreement pertaining to equity derivative transactions (e.g.,
equity or equity index swaps, options, caps, floors, collars and forwards),
including any ISDA Master Agreement, and any schedules, confirmations and
documents and other confirming evidence between the parties confirming
transactions thereunder, all whether now existing or hereafter arising, and in
each case as amended, modified or supplemented from time to time.

          “Rate Management Obligations” means any and all obligations of a
Borrower to a Lender or any Affiliate of a Lender, whether absolute, contingent
or otherwise and howsoever and whensoever (whether now or hereafter) created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under or in connection with
(a) any and all Rate Management Agreements between a Borrower and a Lender or
any Affiliate of a Lender, and (b) any and all cancellations, buy-backs,
reversals, terminations or assignments of such any Rate Management Agreement.

          “Raw Materials” means raw materials owned and held by a Borrower at a
Borrower’s Facility that either (a) will be used or consumed in a Borrower’s
business as presently conducted by it or permitted to be conducted by it in
accordance with the terms of this Agreement or (b) will be converted or
fabricated into Finished Goods in the ordinary course of Borrower’s business as
presently conducted by it or permitted to be conducted by it in accordance with
the terms of this Agreement exclusive, in each case, of Raw Materials which are
Hazardous Substances.

          “Receivables” means “accounts” as defined in the UCC.

          “Receivables Advance Rate” has the meaning given in the definition of
Advance Rate.

          “Recycling” means ISA Recycling, LLC, a Kentucky limited liability
company.

          “Refinance” means, in respect of any Indebtedness, to refinance,
extend, renew, defease, amend, modify, supplement, restructure, replace, refund
or repay (in full), or to issue other Indebtedness in exchange or replacement
for, such Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall
have correlative meanings.

          “Refinancing Debt” means, as to any Indebtedness, the Refinance of
such Indebtedness, provided that the following conditions are satisfied:

          (a) the weighted average life to maturity of such Refinancing Debt
shall be greater than or equal to the weighted average life to maturity of the
Indebtedness being Refinanced;

          (b) the principal amount of such Refinancing Debt shall be less than
or equal to the sum of the principal amount then outstanding of, plus accrued
and unpaid interest on and financing fees related to, the Indebtedness being
Refinanced;

          (c) the respective obligor or obligors shall be the same on the
Refinancing Debt as on the Indebtedness being Refinanced;

          (d) the priority of payment of such Refinancing Debt shall be the same
as or lower than the ranking of the Indebtedness being Refinanced;

          (e) the security, if any, for the Refinancing Debt shall be the same
as that for the Indebtedness being Refinanced (except to the extent that less
security is granted to holders of the Refinancing Debt);

23

--------------------------------------------------------------------------------



          (f) the terms of such Refinancing Debt (including covenants, events of
default and remedies) are no less favorable, when taken as a whole, to Borrowers
than the terms of this Agreement at the time such Indebtedness is being
Refinanced; and

          (g) Borrowers are in compliance with the Financial Covenants, on a pro
forma basis, after giving effect to the incurrence of such Refinancing Debt and
the scheduled repayment of the Indebtedness being Refinanced. To determine
whether there is pro forma compliance with the Financial Covenants, Borrowers
will, on a pro forma basis, provide a worksheet to Agent at least 10 days before
incurring such Refinancing Debt, which: (i) restates Borrowers’ financial
statements received by Agent for the Fiscal Quarter or the Fiscal Year, as
applicable, ended most closely before the date such Refinancing Debt is proposed
to be incurred as if the proposed Refinancing Debt had been made, and the
Indebtedness had been Refinanced, at the beginning of the applicable Test Period
and (ii) calculates the Senior Leverage Ratio under Section 7.1, and the Fixed
Charge Coverage Ratio under Section 7.2, in each case taking into account such
proposed Refinancing Debt as if the proposed Refinancing Debt had been made, and
the Indebtedness had been refinanced, at the beginning of the applicable Test
Period.

          “Register” has the meaning given in Section 12.7(b).

          “Remittances” means all checks, drafts, money orders, and other items
and all cash and other remittances of every kind due any Borrower on its
Receivables or other Loan Collateral.

          “Reports” has the meaning given in Section 12.2(c).

          “Requisite Lenders” means, at any time, those Lenders having
Commitments (or, if after the Commitments have been terminated, having an
aggregate outstanding principal amount of the Loans and the Letter of Credit
Obligations not yet reimbursed by Borrowers or funded with a Revolving Loan)
which constitute an amount equal to or greater than 66⅔% of the then aggregate
amount of all Commitments of all Lenders (or, if after the Commitments have been
terminated, the total outstanding principal amount of the Loans and the Letter
of Credit Obligations not yet reimbursed by Borrowers or funded with a Revolving
Loan). Each Lender, which is an Affiliate of another Lender, shall be counted
with its Affiliate as one and the same Lender for purposes of determining the
number and percentage of Lenders.

          “Reserve Amount” means, as at any time, the amounts that Agent, in its
discretion exercised in good faith (including in the manner described in this
definition) may from time to time establish in determining the Borrowing Base
based on such credit and collateral considerations as Agent deems, in good
faith, appropriate from time to time, based on market conditions, or to reflect
contingencies or risks which may affect any or all of the Loan Collateral, the
business, operations, financial condition or business prospects of Borrowers or
the security of the Loans (“Discretionary Reserves”). For purposes of this
definition and determining the Borrowing Base and without limiting Agent’s other
discretion as described above, Agent will be deemed to have acted in good faith
if reserves are established in respect of any one or more of the following
(“Deemed Good Faith Reserves”):

          (a) the occurrence of a Default or an Event of Default;

          (b) the payment of Obligations then due and payable and unpaid;

          (c) for price adjustments, damages, unearned discounts, returned
Inventory, credit memoranda (issued or unissued), credits, contras and other
similar offsets to any Borrower’s accounts receivable except to the extent that
any of the foregoing in this item (c) has been dealt with by Agent by
designating a specific Receivable or Receivables as being ineligible pursuant to
the terms of this Agreement as opposed to the establishment of a reserve general
in nature;

          (d) for any claims, interests, or rights (including Liens) of any
Person (“Priming Interests”) which (i) as of the date Agent learns or is
notified of the existence of the applicable Priming Interest, has priority over
the Liens in favor of Agent on any or all of the Loan Collateral or (ii) will
have priority over the Liens of Agent on any or all of the Loan Collateral after
any required notice or filing, the passage of time, the satisfaction of any
other condition, or otherwise;

24

--------------------------------------------------------------------------------



          (e) for aged credits maintained by a Borrower in respect of its
accounts receivable except to the extent that any of the foregoing in this item
(e) has been dealt with by Agent by designating a specific Receivable or
Receivables as being ineligible pursuant to the terms of this Agreement as
opposed to the establishment of a reserve general in nature;

          (f) for any litigation pending against any one or more Borrowers; or

          (g) for any amounts expended by Agent to protect or preserve any Loan
Collateral or Agent’s or any Lender’s rights under the Loan Documents which have
not been reimbursed by Borrowers;

provided that unless a Default or an Event of Default has occurred and is
continuing, Agent will provide Borrowers notice of any Deemed Good Faith
Reserves implemented by Agent at least 5 Business Days before the implementation
of any such Deemed Good Faith Reserves.

          “Restricted Payment” means: (a) any dividend, payment or other
distribution, direct or indirect (including any management or consulting fee to
a stockholder (or member in the case of a limited liability company) of any
Credit Party or to an Affiliate of any such stockholder or, as applicable, such
member), on account of any Equity Interests of any Credit Party or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Capital Securities to the holders of that class, (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of any Credit Party or any of its Subsidiaries now or hereafter
outstanding, and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of any Credit Party or any of its Subsidiaries now or hereafter
outstanding.

          “Revolving Loan Availability” means, as of any time, an amount, in
Dollars, equal to:

          (a) an amount equal to the lesser of (i) the Maximum Revolving
Commitment or (ii) the then Borrowing Base;

 

 

 

 

 

less

(b) the then aggregate outstanding principal amount of all Revolving Loans; and

 

 

 

 

 

less

(c) the then Letter of Credit Exposure.

          “Revolving Loan Commitment” means, in relation to any particular
Lender, the maximum amount of the Revolving Loans (which shall include such
Lender’s obligation to participate in Letters of Credit and Agent Advances based
on its Pro Rata Share of the Revolving Loan Commitments) to be made by such
Lender to Borrowers as set forth in Schedule 1.1, as such Schedule 1.1 has been
and may thereafter be amended and revised in accordance with the terms hereof.

          “Revolving Loan” means any one of the Revolving Loans or Interim
Advances.

          “Revolving Loan Note” has the meaning given in Section 2.5.

          “Revolving Loans” has the meaning given in Section 2.2(a) and includes
any Interim Advances.

          “SEC” means the Securities and Exchange Commission or any successor
agency.

          “Security Documents” mean, collectively, this Agreement, the Borrower
Security Agreement, the Guarantor Security Agreement, the Pledge Agreement, the
Mortgages, the Life Insurance Documents, any Collateral Assignments, and each
other agreement, assignment or instrument creating or purporting to create a
Lien on Property of any Borrower or any of its Subsidiaries or any other Person
in favor of Agent for the benefit of Agent, LC Issuers and Lenders as security
for the Obligations.

          “Senior Leverage Ratio” means the ratio, as of any Computation Date,
resulting from dividing: (a) Consolidated Senior Funded Debt as of such date by
(b) Consolidated Adjusted EBITDA for the Test Period ending as of such
Computation Date.

25

--------------------------------------------------------------------------------



          “Settlement Date” has the meaning given in Section 2.4(c).

          “7021 Grade” means 7021 Grade Lane LLC, a Kentucky limited liability
company.

          “7100 Grade Lane Real Property Acquisition” means the acquisition by a
Borrower of the real Property commonly known as 7100 Grade Lane, the sole
consideration payable for such acquisition being in shares of Capital Securities
of ISA; provided that, contemporaneously with such acquisition, Agent, for the
benefit of itself, LC Issuer and Lenders, is granted a first priority Lien on
such real Property to secure the Obligations, and is provided a survey,
environmental report(s) and, if requested by Agent, an appraisal, in a form
acceptable to Agent, together with a lender’s policy of title insurance in the
amount of the current appraised value of such real Property (or such other
amount as may be agreed to by Agent), and such other documents, instruments and
agreements reasonably requested by Agent.

          “7124 Grade” means 7124 Grade Lane LLC, a Kentucky limited liability
company.

          “7200 Grade” means 7200 Grade Lane LLC, a Kentucky limited liability
company.

          “Share Repurchases” has the meaning given in Section 8.4(b).

          “Solvent” means, with respect to any Person, that the Person is not
insolvent as defined or construed under any and all applicable Insolvency Laws
after giving effect to all applicable rights of subrogation and contribution
which such Person may have in respect of the Indebtedness of other Persons. In
computing the amount of contingent liabilities at any time, it is intended that
they be computed at the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.

          “Stated Termination Date” means July 31, 2013.

          “Subsidiary” means, as to any Person, a corporation, partnership,
limited liability company, or other entity of which shares of stock or other
Capital Securities having ordinary voting power (other than stock or such other
Capital Securities having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company, or other entity are at
the time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of a Borrower,
directly, or indirectly through ownership of a Subsidiary by another Subsidiary
of a Borrower and each Person which hereafter becomes a Subsidiary of a
Borrower.

          “Surety Bond” means a surety bond (whether bid, performance or
otherwise) issued by a Person that is a surety thereunder.

          “Tax” or “Taxes” means any federal, state, county, local, foreign or
other income, gross receipts, ad valorem, franchise, profits, sales or use,
transfer, registration, excise, utility, environmental, communications, real or
personal property, Capital Securities, license, payroll, wage or other
withholding, employment, social security, severance, stamp, occupation,
alternative or add-on minimum, estimated and other Taxes of any kind whatsoever
(including deficiencies, penalties, additions to Tax, and interest attributable
thereto) whether disputed or not.

          “Tax Refund” means any refund of any income, franchise, commercial
activity or like taxes, or fees or interest in respect thereof, which are paid
to a Borrower or any of its Subsidiaries by any Governmental Authority.

          “Term Loan” has the meaning given in Section 2.2(c).

          “Term Loan Commitment” means, in relation to any particular Lender,
the maximum amount of the Term Loan to be loaned by such Lender to Borrower as
set forth in Schedule 1.1.

26

--------------------------------------------------------------------------------



          “Term Loan Note” has the meaning given in Section 2.5(b).

          “Termination Date” means, (a) with respect to the Revolving Loans, the
Letter of Credit Obligations and the other Obligations (other than the Term
Loan), the earliest of: (i) Stated Termination Date, (ii) the date upon which
the entire outstanding balance under the Revolving Note shall become due
pursuant to the provisions hereof (whether as a result of acceleration or
otherwise), or (iii) the date upon which the Commitments terminate pursuant to
Section 9.2 of this Agreement; and (b) with respect to the Term Loan, the
earliest of: (i) Stated Termination Date, (ii) the date upon which the entire
outstanding balance under the Term Loan Note shall become due pursuant to the
provisions hereof (whether as a result of acceleration or otherwise), and (iii)
the date upon which the Term Loan shall be repaid in full.

          “Termination Event” means (a) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder, but not including
any such event for which the 30 day notice requirement has been waived by
applicable regulation; (b) the withdrawal of any Borrower or an ERISA Affiliate
of a Borrower from a Guaranteed Pension Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) the filing of a notice of intent to terminate a Guaranteed
Pension Plan or the treatment of a Guaranteed Pension Plan amendment as a
termination under Section 4041 of ERISA; (d) the institution of proceedings to
terminate a Guaranteed Pension Plan by the PBGC; (e) the withdrawal or partial
withdrawal of any Borrower or an ERISA Affiliate of a Borrower from a
Multiemployer Plan; (f) any other event or condition which might reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Guaranteed Pension Plan or
Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon ISA or any ERISA Affiliate.

          “Test Period” means, with respect to a particular Computation Date,
the period of four (4) consecutive Fiscal Quarters ending on such Computation
Date (i.e., a rolling four (4) consecutive Fiscal Quarter period). The first
Test Period for the purposes of this Agreement shall be the Fiscal Quarter
ending on September 30, 2010.

          “Trademarks” means all of the following in which any Person now holds
or hereafter acquires any interest: all trademarks, service marks, trademark or
service mark registrations, trade names, and trademark or service mark
applications, and (a) reissues, extensions or renewals thereof; (b) all income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto, including damages and payment for past or future infringements
thereof; (c) the right to sue for past, present and future infringements
thereof; (d) all rights corresponding thereto throughout the world, (e) all
applications in connection therewith; and (f) together in each case with the
goodwill of such Person’s business connected with the use of and symbolized by,
the foregoing.

          “Type” means, with respect to any Loan, its nature as a Daily LIBOR
Rate Loan or a LIBOR Tranche Rate Loan.

          “UCC” means the Uniform Commercial Code as the same may, from time to
time, be in effect in the State of Ohio; provided, however, that in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of Agent’s or a Lender’s security interest in any of the
Loan Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Ohio, the term “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of definitions related to such provisions.

           “Unused Line Fee” means a fee payable pursuant to Section 6.9(a) at a
rate per annum equal to 0.50% (computed on the basis of a 360-day year for the
actual number of days elapsed) on the daily amount of the Maximum Revolving
Commitment less the aggregate outstanding Revolving Loans and Letter of Credit
Exposure.

          “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as amended.

          “Waste Equipment” means Waste Equipment Sales & Service Co., LLC, a
Kentucky limited liability company.

27

--------------------------------------------------------------------------------



ARTICLE 2
THE LOANS AND LETTERS OF CREDIT

          Section 2.1 Commitments. Subject to the terms and conditions of this
Agreement, Lenders and LC Issuer will make up to $48,800,000 in total credit
available to, or for the benefit of, Borrowers under this Agreement in the form
of the following credit extensions advanced or to be made under the following
facilities: (a) revolving loans, (b) a term loan and (c) a letter of credit
subfacility, all as more particularly described below.

          Section 2.2 The Revolving Loans; The Term Loan.

                    (a) Subject to the other terms and conditions of this
Agreement, prior to the Termination Date, each Lender, severally and not
jointly, agrees to make loans (collectively, the “Revolving Loans”) to
Borrowers, in an amount at any one time outstanding not to exceed the lesser of
(i) the Revolving Loan Commitment of such Lender or (ii) such Lender’s Pro Rata
Share of the Revolving Loan Availability then in effect. The aggregate amount of
all of the Revolving Loan Commitments is $40,000,000. Borrowers may borrow,
repay and reborrow the Revolving Loans, subject to the terms and conditions of
this Agreement.

                    (b) Subject to the terms of Section 12.4(a), Agent, in its
discretion, may elect, on behalf of Lenders, to exceed the limits of the
Borrowing Base (but not, together with any other Revolving Loans outstanding,
the aggregate Revolving Loan Commitments) (and thereby increase the Revolving
Loan Availability) on one or more occasions (each, an “Overadvance”), but if it
does so, neither Agent nor any Lender will be deemed thereby to have changed the
limits of the Revolving Loan Availability or to be obligated to make
Overadvances on any other occasion. All Overadvances constitute Revolving Loans
for all purposes of this Agreement.

                    (c) Subject to the other terms and conditions of this
Agreement, each Lender, severally and not jointly, agrees to make a term loan
(collectively, the “Term Loan”) under this Agreement on the Closing Date, in an
amount not to exceed, with respect to each Lender, the Term Loan Commitment of
such Lender. The aggregate amount of all of the Term Loan Commitments is
$8,800,000. No part of the Term Loan may, on the repayment thereof, be redrawn
or reborrowed by Borrowers. Lenders shall have no obligation to fund any new
amounts under the Term Loan Commitments after the Closing Date. The entire
unpaid principal balance of, and accrued interest on, the Term Loan, if not
sooner repaid, will be due and payable on the Termination Date.

                    (d) The principal balance of the Term Loan will be repaid in
consecutive equal monthly principal installments of $105,000 each, commencing on
September 1, 2010, and continuing on the first day of every calendar month
thereafter, with the final payment of the then-unpaid balance of the Term Loan
due and payable in full on the Termination Date.

                    (e) In addition to the scheduled payments of principal on
the Term Loan set forth in Section 2.3(b), beginning on the earlier of (i) April
30, 2011 or (ii) 15 days following the date on which Agent receives Borrower’s
Financial Statements in accordance with Section 6.1(b) for the Fiscal Year
ending December 31, 2010 and continuing on the same due date (or 15 days
following the date on which Lenders receive Borrower’s Financial Statements in
each subsequent Fiscal Year) thereafter occurring in each subsequent Fiscal Year
until the payment in full of the Term Loan, Borrowers will make a payment to
Agent, for the ratable benefit of Lenders (each, an “Excess Cash Flow Payment”)
in an aggregate amount equal to the Excess Cash Flow Percentage of Excess Cash
Flow for the immediately preceding Fiscal Year of Borrower (or portion of the
Fiscal Year in the case of the Fiscal Year ending on December 31, 2010) then
ended. Each Excess Cash Flow Payment shall, absent the occurrence and
continuance of an Event of Default, be applied to the remaining installments of
principal under the Term Loan Notes in the inverse order of maturity, and to
accrued but unpaid interest thereon. The receipt by Lenders of any such
prepayments will not change the due dates or amounts of the monthly principal
payments otherwise required to be paid pursuant to the Term Loan Notes.

          Section 2.3 Letters of Credit.

                    (a) Request for Issuance of Letters of Credit. Subject to
the terms and conditions of this Agreement, prior to the Termination Date, any
one or more of the Borrowers may request LC Issuer to issue one or more of its
Letters of Credit in favor of such beneficiary(ies) as are designated by
Borrowers in accordance with this

28

--------------------------------------------------------------------------------



Section 2.3. The making of each Letter of Credit request by Borrowers will be
deemed to be a representation by Borrowers that the Letter of Credit may be
issued in accordance with, and will not violate the terms of, this Section 2.3.
Letters of Credit issued hereunder shall constitute a utilization of the
Revolving Loan Commitments.

                    (b) Terms of Letters of Credit. Each Letter of Credit issued
under this Agreement will, among other things, (i) be in such form as is
acceptable to LC Issuer in its discretion exercised in good faith, (ii) be
denominated in Dollars, and (iii) be issued to support Borrowers’ respective
Indebtedness incurred (or to purchase Equipment or Inventory in the case of a
commercial Letter of Credit) in the ordinary course of Borrowers’ business as
presently conducted by each of them or permitted to be conducted by it in
accordance with the terms of this Agreement. The expiration date of any standby
Letter of Credit shall be up to twelve (12) months after the date of issuance
thereof and any commercial Letter of Credit shall be up to six (6) months after
the date of issuance thereof; furthermore, and, in addition to each of the
foregoing term limitations, LC Issuer will have no obligation to issue any
Letter of Credit with an expiry date later than 15 days prior to the Stated
Termination Date; provided that a Letter of Credit may be subject to one or more
renewal terms so long as any such renewal term does not extend beyond the Stated
Termination Date.

                    (c) Reimbursement Obligations. Borrowers shall be
irrevocably, absolutely and unconditionally obligated to reimburse LC Issuer on
or before the applicable LC Payment Date for any amounts to be paid by LC Issuer
upon any drawing under any Letter of Credit, without presentment, demand,
protest or other formalities of any kind. All such amounts paid by LC Issuer and
remaining unpaid by Borrowers shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to (i) the rate applicable to Daily
LIBOR Rate Revolving Loans for such day if such day falls on or before the
applicable LC Payment Date and (ii) the sum of 2% plus the rate applicable to
Daily LIBOR Rate Revolving Loans for such day if such day falls after such LC
Payment Date. LC Issuer will pay to each Lender ratably in accordance with its
Pro Rata Share all amounts received by it from Borrowers for application in
payment, in whole or in part, of the Letter of Credit Obligations in respect of
any Letter of Credit issued by LC Issuer, but only to the extent such Lender has
made payment to LC Issuer in respect of such Letter of Credit pursuant to
Section 2.3(h). Subject to the terms and conditions of this Agreement, Borrowers
may request a Revolving Loan hereunder for the purpose of satisfying any
reimbursement obligation.

                    (d) Cash Collateral. At the election of Agent at any time
after an Event of Default, Borrowers shall, upon Agent’s demand, deliver to
Agent cash collateral equal to the aggregate Letter of Credit Obligations. Any
such cash collateral shall be held by Agent, for the benefit of itself, LC
Issuer and Lenders, in a separate account appropriately designated as a cash
collateral account in relation to this Agreement and the Letters of Credit and
shall be retained by Agent, for the benefit of itself, LC Issuer and Lenders,
first as collateral security in respect of the Letter of Credit Obligations and
then in respect of the other Obligations. Such amounts shall not be used by
Agent to pay any amounts drawn or paid under or pursuant to the Letters of
Credit or any L/C Draft, but shall be applied to reimburse LC Issuer for
drawings or payments under or pursuant to the Letters of Credit or any L/C Draft
which LC Issuer has paid, or if no reimbursement is required and the Letter of
Credit Obligations shall have been satisfied in full or terminated, to payment
of such other Obligations as Agent shall determine.

                    (e) Procedure for Issuance of Letters of Credit. Borrowers
shall give LC Issuer at least ten (10) Business Days’ prior written notice, or
telephonic or electronically transmitted notice confirmed promptly thereafter in
writing, of any requested issuance of a Letter of Credit under this Agreement
together with: (i) a Letter of Credit Application completed to the satisfaction
of LC Issuer and (ii) the proposed form, if available, of the Letter of Credit
(which, in all respects, will comply with the applicable requirements of this
Section 2.3. Such Letter of Credit request notice shall specify (A) the stated
amount of the Letter of Credit requested, (B) the effective date (which day
shall be a Business Day) of issuance of such requested Letter of Credit, (C) the
date on which such requested Letter of Credit is to expire (which date shall be
a Business Day and which shall comply with Section 2.3(b)), (D) the proposed
beneficiaries of such Letter of Credit, (E) the conditions for draws under such
Letter of Credit, and (F) any other information relevant thereto as LC Issuer
may request.

                    (f) Advice of Issuance or Non-Issuance. Any issuance of a
requested Letter of Credit will be in the discretion of LC Issuer to be
exercised in good faith. Upon receipt of a request from Borrowers to open any
Letter of Credit and of all attendant Letter of Credit Documents as completed in
accordance in this Section 2.3, LC Issuer, within three Business Days, will
either: (i) issue the requested Letter of Credit (with such changes as may be
requested by LC Issuer and agreed to by Borrowers and the beneficiary thereof)
and transmit a copy to Borrowers or

29

--------------------------------------------------------------------------------



(ii) notify Borrowers why LC Issuer has elected not to issue the proposed Letter
of Credit. If LC Issuer elects not to issue such Letter of Credit, Borrowers
will be permitted to seek the issuance of a letter of credit from a third-party
financial institution and provide cash collateral therefor in the manner and to
the extent provided in Section 8.11(c). LC Issuer, in addition to the other
terms of this Agreement, will, in any event, not have any obligation to issue
the proposed Letter of Credit if, after giving effect to such proposed Letter of
Credit, the Letter of Credit Availability will be less than zero Dollars.

                    (g) Fees. For each Letter of Credit, Borrowers shall pay to
Agent a fee (as applicable, the “Letter of Credit Fee”) in an amount equal to
(i) 1.75% on the Letter of Credit Face Amount of each standby Letter of Credit
from, and including, the issuance date (and on each renewal) of such Letter of
Credit to, and including, the expiry date thereof and (ii) 1.75% on the Letter
of Credit Face Amount of each commercial Letter of Credit. In addition,
Borrowers shall also pay to LC Issuer for its own account (A) at the time of
issuance of each Letter of Credit, an issuance fee equal to 0.125% (“Issuance
Fee”) of the Letter of Credit Face Amount of such Letter of Credit and (B) all
then current opening, closing, transfer, amendment, draw, renewal, negotiation
and other administration fees, charges and out-of-pocket expenses with respect
to each Letter of Credit. The Issuance Fee is fully earned by LC Issuer when
paid and will be due and payable upon issuance, and each renewal, of each Letter
of Credit. The Letter of Credit Fee is fully earned by Agent for the benefit of
the Lenders when paid and will be due and payable in advance on the issuance
and, in the case of a standby Letter of Credit, each renewal of each such Letter
of Credit. The Letter of Credit Fee will be calculated on the basis of the
actual number of days elapsed in a 360-day year. If any Letter of Credit is
cancelled for any reason before the stated expiry date thereof, the Letter of
Credit Fee will not be refunded and will be retained by Agent and the Lenders
solely for their account. Agent shall distribute the Letter of Credit Fee to
Lenders having Revolving Loan Commitments in accordance with each Lender’s Pro
Rata Share of the Revolving Loan Commitments.

                    (h) Administration; Reimbursement by Lenders. Upon receipt
from the beneficiary of any Letter of Credit of any demand for payment under the
Letter of Credit, LC Issuer shall notify Agent and Agent shall promptly notify
Borrowers and each other Lender as to the amount to be paid by LC Issuer as a
result of such demand and the proposed payment date (the “LC Payment Date”). The
responsibility of LC Issuer to Borrowers and each Lender shall be only to
determine that the documents (including each demand for payment) delivered under
each Letter of Credit in connection with such presentment shall be in conformity
in all material respects with such Letter of Credit. LC Issuer shall endeavor to
exercise the same care in the issuance and administration of the Letters of
Credit as it does with respect to letters of credit in which no participations
are granted, it being understood that in the absence of any gross negligence or
willful misconduct by LC Issuer, each Lender shall be unconditionally,
absolutely, and irrevocably liable without regard to the occurrence of any
Default or any condition precedent whatsoever, to reimburse LC Issuer on demand
for (i) such Lender’s Pro Rata Share of the amount of each payment made by LC
Issuer under each Letter of Credit to the extent such amount is not reimbursed
by Borrowers pursuant to clause (c) of this Section 2.3, plus (ii) interest on
the foregoing amount to be reimbursed by such Lender, for each day from the date
of LC Issuer’s demand for such reimbursement (or, if such demand is made after
2:00 p.m. (Cincinnati, Ohio time) on such date, from the next succeeding
Business Day) to the date on which such Lender pays the amount to be reimbursed
by it, at a rate of interest per annum equal to the Federal Funds Rate for the
first three days and, thereafter, at a rate of interest equal to the rate
applicable to Daily LIBOR Rate Revolving Loans.

                    (i) Obligations Absolute. Each Borrower’s obligations under
this Section 2.3 shall be absolute, irrevocable, and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which any Borrower may have or have had against LC Issuer, any Lender or
any beneficiary of a Letter of Credit. Borrowers further agree with LC Issuer
and Lenders that LC Issuer and Lenders shall not be responsible for, and each
Borrower’s reimbursement obligation in respect of any Letter of Credit shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among Borrowers, any of their Affiliates, the beneficiary of any Letter of
Credit or any financing institution or other party to whom any Letter of Credit
may be transferred or any claims or defenses whatsoever of Borrowers or of any
of their Affiliates against the beneficiary of any Letter of Credit or any such
transferee. LC Issuer shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. Borrowers agree that any
action taken or omitted by LC Issuer or any Lender under or in connection with
each Letter of Credit and the related drafts and

30

--------------------------------------------------------------------------------



documents, if done without gross negligence or willful misconduct, shall be
binding upon Borrowers and shall not put LC Issuer or any Lender under any
liability to Borrowers.

                    (j) Actions of LC Issuer. LC Issuer shall be entitled to
rely, and shall be fully protected in relying, upon any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex, swift, email or teletype message, statement, order or
other document believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by LC Issuer.
LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement (other than LC Issuer’s failure to pay under any
outstanding Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit) unless it
shall first have received such advice or concurrence of the Requisite Lenders as
it deems appropriate in the exercise of its discretion in good faith or it shall
first be indemnified to its good faith satisfaction by Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.3, LC Issuer shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Requisite Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon Lenders and any future holders of a
participation in any Letter of Credit.

                    (k) Indemnification. Each Borrower jointly and severally
agrees to and does hereby agree to indemnify and hold harmless each Lender, LC
Issuer and Agent, and their respective directors, officers, agents and employees
from and against any and all claims and damages, losses, liabilities, costs or
expenses which such Lender, LC Issuer or Agent may incur (or which may be
claimed against such Lender, LC Issuer or Agent by any Person whatsoever) by
reason of or in connection with the issuance, execution and delivery or transfer
of or payment or failure to pay under any Letter of Credit or any actual or
proposed use of any Letter of Credit, including any claims, damages, losses,
liabilities, costs or expenses which LC Issuer may incur by reason of or in
connection with (i) the failure of any other Lender to fulfill or comply with
its obligations to LC Issuer hereunder (but nothing herein contained shall
affect any rights any Borrower may have against any Defaulting Lender) or
(ii) by reason of or on account of LC Issuer issuing any Letter of Credit which
specifies that the term “Beneficiary” included therein includes any successor by
operation of law of the named Beneficiary, but which Letter of Credit does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to LC Issuer, evidencing the appointment
of such successor Beneficiary; provided that Borrowers shall not be required to
indemnify any Lender, LC Issuer or Agent for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(x) the willful misconduct or gross negligence of LC Issuer in determining
whether a request presented under any Letter of Credit complied with the terms
of such Letter of Credit or (y) LC Issuer’s failure to pay under any Letter of
Credit after the presentation to it of a request strictly complying with the
terms and conditions of such Letter of Credit. Nothing in this subsection (k) of
Section 2.3 is intended to limit the obligations of any Borrower under any other
provision of this Agreement.

                    (l) Lenders’ Indemnification. Each Lender agrees to and does
hereby, ratably in accordance with its Pro Rata Share of the Revolving Loan
Commitments, indemnify and hold LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by
Borrower) harmless from and against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnities’ gross negligence or willful
misconduct or LC Issuer’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of the Letter of Credit) that such indemnitees may suffer or incur in connection
with this Section 2.3 or any action taken or omitted by such indemnitees
hereunder.

                    (m) Participation. Each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from LC Issuer, without
recourse or warranty, an undivided interest and participation therein to the
extent of such Lender’s Pro Rata Share (based on such Lender’s Revolving Loan
Commitment) in each Letter of Credit and related Letter of Credit Obligation
issued by LC Issuer hereunder.

          Section 2.4 Advances and Settlement of Payments and Advances.

                    (a) Advance Requests.

31

--------------------------------------------------------------------------------



                              (i) Borrowers shall (i) select the Type of Loan
and, in the case of each LIBOR Tranche Rate Loan, the LIBOR Tranche Period
applicable thereto, from time to time and (ii) give Agent irrevocable notice (a
“Borrowing Notice”) not later than 1:00 p.m. (Cincinnati, Ohio time) on the
Borrowing Date for each Daily LIBOR Rate Loan and three Business Days before the
Borrowing Date for each LIBOR Tranche Rate Loan, specifying (in the form of
Exhibit A for LIBOR Tranche Rate Loans): (A) the Borrowing Date, which shall be
a Business Day, of such Loan, (B) the aggregate amount of such Loan, (C) the
Type of Loan selected; provided that, if Borrowers fail to specify the Type of
Loan requested, such request shall be deemed a request for a Daily LIBOR Rate
Loan; and (D) the duration of the LIBOR Tranche Period if the Type of Loan
requested is a LIBOR Tranche Rate Loan; provided that, if Borrowers fail to
select the duration of the LIBOR Tranche Period for the requested LIBOR Tranche
Rate Loan, Borrowers shall be deemed to have requested that such LIBOR Tranche
Rate Loan be made with a LIBOR Tranche Period of one month. Each Borrowing
Notice must be signed by an Authorized Representative; however, Agent may rely
on the authority of any officer or employee of any Borrower whom Agent in good
faith believes to be authorized to request advances.

                              (ii) Prior to the Termination Date and subject to
the other terms and conditions of this Agreement, all disbursements of Revolving
Loans will initially be made into a non-interest bearing, DDA operating account
maintained at Agent or an Affiliate of Agent (the “Operating Account”)
structured and utilized for that purpose in accordance with Agent’s (or as
applicable, the applicable Agent Affiliate’s) policies and procedures, current
account number: 7141958798. Prior to the Termination Date and subject to the
other terms and conditions of this Agreement, funds in the Operating Account
will then be made available to Borrowers via one or more non-interest bearing
controlled disbursement accounts maintained by Borrowers at Agent or an
Affiliate of Agent (collectively, the “Controlled Disbursement Account”) in
accordance with Agent’s (or as applicable, the applicable Agent Affiliate’s)
policies and procedures. Notwithstanding the foregoing in this Section
2.4(a)(ii), Agent may, at any time hereafter, elect not to credit proceeds of
Revolving Loans to the Controlled Disbursement Account, but Agent instead may
establish non-controlled disbursement account or accounts (such as an operating
account but exclusive of the Operating Account) for Borrowers at Agent or an
Affiliate of Agent and disburse proceeds of the Revolving Loans by crediting
such non-controlled disbursement account(s) of Borrowers at Agent or an
Affiliate of Agent. Borrowers hereby irrevocably authorize Agent, without any
further written or oral request of Borrowers, to transfer funds automatically
from the Operating Account to the Controlled Disbursement Account in amounts
necessary for the payment of checks and other items drawn on, and debits by
Agent of, the Controlled Disbursement Account as such checks and other items
(“Presentments”) are presented to Agent or the applicable Agent Affiliate for
payment, and debits are made by Agent, subject to the terms and conditions of
this Agreement. If any Presentments in the Controlled Disbursement Account are
paid by Agent in excess of funds available in the Operating Account for any
reason, the amounts so paid by Agent will be deemed to be an overdraft and
advance of the Revolving Loans as a Daily LIBOR Rate Loan for all purposes of
this Agreement and are hereby ratified and approved by Borrowers; however, under
no circumstances will Agent have any obligation to pay any Presentments in the
Controlled Disbursement Account in excess of funds available in the Operating
Account. Notwithstanding anything to the contrary in this Section 2.4(a)(ii),
Agent reserves the right to discontinue providing controlled disbursement
accounts to its customers, including Borrowers. In addition to advances of
Revolving Loans made pursuant to Agent’s (or as applicable, Agent’s Affiliate’s)
controlled disbursement account system, Agent will, from time to time prior to
the Termination Date and subject to the other terms and conditions of this
Agreement, make advances of Revolving Loans via wire transfers or ACH payments
so long as Borrowers have given Agent written notice at the Head Office, via
facsimile transmission, electronic mail or otherwise, no later than 1:00 p.m.
Cincinnati, Ohio time on the date Borrowers shall request that such Revolving
Loan be advanced in the case of wire transfers and any other deadline imposed by
Agent from time to time for ACH payments. The making of each Revolving Loan,
whether via the controlled disbursement account system or a written request by
Borrowers, will be deemed to be a representation by Borrowers that (A) the
Revolving Loan will not violate the terms of Section 2.2 and (B) all Eligible
Receivables and Eligible Inventory then comprising the Borrowing Base meet all
of Agent’s criteria for Eligible Receivables and Eligible Inventory,
respectively. Neither Agent nor any Lender shall have any duty to follow, nor
any liability for, the application by any Borrower of any proceeds of any
Revolving Loan.

                    (b) Funding of Revolving Advances. With respect to any
Revolving Loans requested (or deemed to be requested) by any Borrower hereunder,
each Lender agrees that Agent may, but shall not be obligated to, make such
Revolving Loans to Borrowers on behalf of Lenders as an Interim Advance. Neither
Agent nor any Lender shall be responsible for any failure by any other Lender to
perform its obligations to make Revolving Loans hereunder, and the failure of
any Lender to make its Pro Rata Share of any Revolving Loan hereunder shall not

32

--------------------------------------------------------------------------------



relieve any other Lender of its obligation, if any, to make its Pro Rata Share
of any Revolving Loans hereunder. If any Borrower makes (or is deemed to have
made) a request for a Revolving Loan as provided herein, Agent, at its option
and in its discretion, shall do either of the following:

                              (i) Advance the amount of the proposed Revolving
Loan to Borrowers disproportionately (an “Interim Advance”) out of Agent’s own
funds on behalf of Lenders, which advance shall be on the same day as any
Borrower’s request therefor with respect to Daily LIBOR Rate Loans (if Borrowers
notify Agent at the Head Office of such request by 1:00 p.m. (Cincinnati, Ohio
time) on such day), and thereby elect settlement in accordance with Section
2.4(c) such that upon such settlement each Lender’s share of the outstanding
Revolving Loans (including the amount of any Interim Advance) equals its Pro
Rata Share. Interim Advances constitute Revolving Loans, bearing interest at the
rate applicable from time to time to Daily LIBOR Rate Loans. Such funds from
Agent shall then be remitted to the Operating Account or as otherwise instructed
in a writing signed by an Authorized Representative of Borrowers in accordance
with Section 2.4(a)(ii); or

                              (ii) Notify each Lender by telecopy, electronic
mail or other similar form of teletransmission of the proposed advance on the
same day Agent is notified or deemed notified by a Borrower of its request for
an advance pursuant to this Section 2. Each Lender shall remit to Agent at the
Head Office, (A) with respect to Daily LIBOR Rate Loans, on or prior to 2:00
p.m. (Cincinnati, Ohio time), on the date such Daily LIBOR Rate Loans are to be
advanced, and (B) with respect to LIBOR Tranche Rate Loans, at or prior to 2:00
p.m. (Cincinnati, Ohio time), on the date such LIBOR Tranche Rate Loans are to
be advanced, immediately available funds in an amount equal to such Lender’s Pro
Rata Share of such proposed advance. Such funds shall then be remitted to the
Operating Account or as otherwise instructed in a writing signed by an
Authorized Representative of a Borrower.

                    (c) Settlement with Lenders. On a weekly basis (or more
frequently if required by Agent) (a “Settlement Date”), Agent shall provide each
Lender with a statement of the outstanding balance of the Revolving Loans
(including any Overadvances and Interim Advances) and any Agent Advances as of
the end of the Business Day preceding the Settlement Date (the “Pre-Settlement
Determination Date”) and the current balance of the Revolving Loans (including
Overadvances) and any Agent Advances actually funded by each Lender (whether
made directly by such Lender to Borrowers or constituting a settlement by such
Lender of a previous Interim Advance made by Agent on behalf of such Lender to
Borrowers). If such statement discloses that such Lender’s current balance of
the Revolving Loans (including any Overadvances) and any Agent Advances actually
funded by such Lender as of the Pre-Settlement Determination Date exceeds such
Lender’s Pro Rata Share of the Revolving Loans (including any Overadvances and
Interim Advances) and any Agent Advances outstanding as of the Pre-Settlement
Determination Date, then Agent shall on the Settlement Date, transfer, by wire
transfer, the net amount due to such Lender in accordance with such Lender’s
instructions, and, if such statement discloses that such Lender’s current
balance of the Revolving Loans (including any Overadvances) and Agent Advances
actually funded by such Lender as of the Pre-Settlement Determination Date is
less than such Lender’s Pro Rata Share of the Revolving Loans (including any
Overadvances and Interim Advances) and Agent Advances outstanding as of the
Pre-Settlement Determination Date, then such Lender shall on the Settlement
Date, transfer, by wire transfer the net amount due to Agent in accordance with
Agent’s instructions. The statements provided by Agent to Lenders pursuant to
this Section 2.4(c) shall be prima facie evidence of the existence and amounts
set forth therein. In addition, payments actually received by Agent with respect
to the following items shall be distributed by Agent to Lenders as follows:

                              (i) Within one (1) Business Day after receipt
thereof by Agent, payments to be applied to interest on the Loans shall be paid
to each Lender in proportion to its Pro Rata Share, subject to any adjustments
for any Interim Advances and Agent Advances funded by Agent so that Agent shall
receive interest on the Interim Advances and the Agent Advances funded by Agent
and each Lender shall only receive interest on the amount of funds actually
advanced by such Lender;

                              (ii) Within one (1) Business Day after receipt
thereof by Agent, payments to be applied to the Letter of Credit Fee set forth
in Section 2.3(g) shall be paid to each Lender in proportion to its Pro Rata
Share; and

33

--------------------------------------------------------------------------------



                              (iii) Within one (1) Business Day after receipt
thereof by Agent, payments to be applied to the Unused Line Fee set forth in
Section 6.9(a) shall be paid to each Lender in proportion to its Pro Rata Share.

                    (d) Defaulting Lender. If and to the extent that a Lender is
a Defaulting Lender, Borrowers and Defaulting Lender severally agree to repay to
Agent forthwith on demand such amount required to be paid by such Defaulting
Lender to Agent, together with interest thereon, for each day from the date such
amount is made available to Borrowers until the date such amount is repaid to
Agent (i) in the case of a Defaulting Lender at the Federal Funds Rate and (ii)
in the case of Borrowers, at the rate of interest applicable to such Revolving
Loan; provided, that Borrowers’ obligation to repay such advance to Agent shall
not relieve such Defaulting Lender of its liability to Agent for failure to
settle as provided in this Agreement. Agent shall not be obligated to transfer
to any Defaulting Lender any payments (including any principal, interest, fees
or other amounts) made by, or on behalf of, Borrowers to Agent for the
Defaulting Lender’s benefit; nor will a Defaulting Lender be entitled to the
sharing of any payments hereunder. Amounts payable to a Defaulting Lender shall
instead be paid to or retained by Agent. Agent may hold and, in its discretion,
re-lend to Borrowers the amount of all such payments received or retained by it
for the account of such Defaulting Lender. Any amounts so re-lent to Borrowers
shall bear interest at the rate applicable to Daily LIBOR Rate Loans and for all
other purposes of this Agreement shall be treated as if they were Revolving
Loans. In addition, Agent may elect, in its discretion, on any one or more
occasions to continue to make Interim Advances out of Agent’s own funds on
behalf of such Defaulting Lender, and such Defaulting Lender will
unconditionally be obligated to pay its Pro Rata Share thereof; provided,
however, that for purposes of voting or consenting to matters with respect to
the Loan Documents and determining Pro Rata Shares, such Defaulting Lender shall
be deemed not to be a “Lender”, and each of such Defaulting Lender’s Commitment
and the unpaid principal balance of the Loans owing to such Defaulting Lender
shall be deemed to be zero (-0-). Until a Defaulting Lender cures its failure to
fund its Pro Rata Share of any Loan, the Unused Line Fee shall accrue in favor
of Lenders which have funded their respective Pro Rata Shares of such requested
Loan and shall be allocated among such performing Lenders ratably based upon
their relative Commitments. This Section shall remain effective with respect to
such Lender until such time as the Defaulting Lender shall no longer be in
default of any of its obligations under this Agreement. The terms of this
Section shall not be construed to increase or otherwise affect the Commitment of
any Lender, or relieve or excuse the performance by any Borrower of its duties
and obligations hereunder or under any of the other Loan Documents. Until such
time as the Defaulting Lender shall no longer be in default of any of its
obligations under this Agreement, Borrowers, so long as no Event of Default then
exists, may: (A) request Agent to use reasonable efforts to identify a
replacement Lender or financial institution satisfactory to Borrowers to acquire
and assume all or a ratable part of all of such Defaulting Lender’s Loans and
Commitments (a “Replacement Lender”), provided that Agent will have no duty to
undertake a formal syndication or any underwriting obligations of any nature
with respect to any proposed Replacement Lender requested by Borrowers; (B)
request one or more of the other Lenders to acquire and assume all or part of
such Defaulting Lender’s Loans and Commitment; or (C) designate a Replacement
Lender. Any such designation of a Replacement Lender under clause (A) or (C)
shall be subject to the prior consent of Agent. Borrowers and Lenders further
acknowledge that Agent assumes no responsibility for ensuring that Agent will be
able to locate any Replacement Lender or that any Person designated as a
Replacement Lender becomes a Lender under this Agreement. If Agent gives notice
to such Defaulting Lender that a Replacement Lender has been obtained, then such
Defaulting Lender must immediately sell all of such Defaulting Lender’s Pro Rata
Share of the Loans and Commitment for an amount equal to the unpaid principal
balance of the Loans held by such Defaulting Lender plus all accrued interest
and fees then due to such Defaulting Lender as set forth in this Agreement.

                    (e) Participation in Interim Advances. By the making of an
Interim Advance and without any further action on the part of Agent or Lenders,
Agent hereby grants to each Lender, and each Lender hereby acquires from Agent,
a participation in such Interim Advance equal to such Lender’s Pro Rata Share of
the Revolving Loan Commitments with respect to such Interim Advance. In
consideration and in furtherance of the foregoing, each Lender hereby
absolutely, irrevocably and unconditionally agrees to pay to Agent, for the
account of Agent, such Lender’s Pro Rata Share of the Revolving Loan Commitments
with respect to such Interim Advance, or of any payment on any Interim Advance
required to be refunded to Borrowers for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Interim Advances is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, the failure of any condition in
Section 4.2 to be satisfied, or any reduction or termination of the Commitments
or a reduction in the Revolving Loan Availability, and

34

--------------------------------------------------------------------------------



that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Following receipt by Agent of any payment by Borrowers
in respect of any Interim Advance, Agent shall apply such amounts to the then
outstanding Agent Advances and, to the extent that Lenders have made payments
pursuant to this Section 2.4(e) to Agent, to Lenders, as their interest may
appear. The purchase of participations in an Interim Advance pursuant to this
Section 2.4(e) shall not relieve Borrowers of any default in the payment
thereof.

          Section 2.5 The Notes.

                    (a) The Revolving Loans made by each Lender and the interest
thereon shall be evidenced by a promissory note jointly and severally made by
Borrowers payable to the order of such Lender, substantially in the form of
Exhibit F, dated as of the Closing Date (or any date of amendment and
restatement thereof), in a principal amount equal to such Lender’s initial
Revolving Loan Commitment (each, a “Revolving Loan Note”).

                    (b) The Term Loan made by each Lender and the interest
thereon shall be evidenced by a promissory note jointly and severally made by
Borrowers payable to the order of such Lender, substantially in the form of
Exhibit G, dated as of the Closing Date (or any date of amendment and
restatement thereof), in a principal amount equal to such Lender’s Term Loan
Commitment and bearing interest at such rates, and payable upon such terms, as
specified therein (each a “Term Loan Note”). Subject to the payment of a LIBOR
Prepayment Fee, as applicable, in accordance with the applicable provisions of
this Agreement, Borrowers may prepay the Term Loan in whole or part at any time
without premium or penalty. Any prepayment of the Term Loan will be applied to
the last to mature of the monthly payments required under the Term Loan Notes.
No partial prepayment will change the due dates or the amount of the monthly
principal payments otherwise required by the Term Loan Notes.

                    (c) All payments under the Notes shall be made to Agent at
its Head Office, for the account of Lenders, and Agent shall allocate all
payments received from Borrowers among all Lenders in accordance with each
Lender’s Pro Rata Share of the respective Loan and other Obligations to which
such payment relates in accordance with Section 2.8(b).

          Section 2.6 Interest Payable on the Obligations.

                    (a) Determination of Interest Rate for the Obligations.
Borrowers will pay Lenders interest on the Obligations as follows:

                              (i) At any time that a LIBOR Tranche Election is
in effect for any portion of the Loans (other than Agent Advances, Interim
Advances or Overadvances), the principal balance of the applicable LIBOR Tranche
Rate Loan, up to the LIBOR Tranche Amount, will bear interest at an annual rate
equal to the applicable LIBOR Tranche-Based Rate in effect as of the first
Business Day of the LIBOR Tranche Period for which the interest rate is being
determined. The principal balance of the Loans (including Agent Advances,
Interim Advances, and Overadvances), or portions thereof, as to which a LIBOR
Tranche Election is not in effect and the principal balance of all other
outstanding Obligations (except that portion of the Obligations, if any, arising
under any agreement other than this Agreement if such other agreement provides
for the payment of interest at a rate specified therein) will bear interest at
an annual rate equal to the applicable Daily LIBOR Rate as in effect from time
to time. The foregoing provisions of this clause (i) are subject to imposition
of the Default Rate as provided in Section 2.6(c).

                              (ii) After the Closing Date and from time to time
as provided below, Borrowers may make a LIBOR Tranche Election in accordance
with the following provisions of this Section 2.6(a)(ii). Any LIBOR Tranche
Election, in order to be effective, must be made by written notice, signed by an
Authorized Representative of a Borrower, given to Agent and actually received by
Agent, and must (A) be received not later than 1:00 p.m. (Cincinnati, Ohio
time), three Business Days prior to the requested Borrowing Date, (B) with
respect to such LIBOR Tranche Rate Loan designate a LIBOR Tranche Period of one
(1), two (2), or three (3) months, and (C) designate the LIBOR Tranche Amount
with respect to such Loan. Any LIBOR Tranche Election shall remain effective
until a subsequent LIBOR Tranche Election becomes effective with respect to such
LIBOR Tranche Rate Loan or, if no LIBOR Tranche Election is made with respect to
such LIBOR Tranche Rate Loan, the last day of the LIBOR Tranche Period
applicable thereto; however, in the absence of the delivery of a subsequent
LIBOR Tranche Election in compliance with this Section 2.6(a)(ii) not less than
three Business Days before the end of the LIBOR Tranche

35

--------------------------------------------------------------------------------



Period then in effect, Borrowers will be deemed to have elected that such LIBOR
Tranche Rate Loan be converted into a Daily LIBOR Rate Loan at the end of that
LIBOR Tranche Period, but until such conversion, the funds advanced under such
LIBOR Tranche Rate Loan shall continue to accrue interest at the same rate as
the interest rate in effect for such LIBOR Tranche Rate Loan prior to the end of
the LIBOR Tranche Period. Other than with the consent of Agent, (1) Borrowers
may not, in the aggregate, have more than four LIBOR Tranche Rate Loans
outstanding at any time, and any LIBOR Tranche Election that would result in
more than four LIBOR Tranche Rate Loans being outstanding shall not be
effective; (2) each LIBOR Tranche Rate Loan will be in a minimum principal
amount of $1,000,000 and in integral multiples of $100,000; (3) no portion of
the Loans which represents Agent Advances, Interim Advances, Overadvances, or
any unreimbursed L/C Draft can be made as, converted into, or continued as, a
LIBOR Tranche Rate Loan; and (4) no Loan will be made as, converted into, or
continued as, a LIBOR Tranche Rate Loan: (A) when a Default or an Event of
Default has occurred and is continuing, (B) during a period that, pursuant to
Section 2.6(a)(iv), Agent has notified Borrowers that a LIBOR Tranche Rate Loan
is not available, (C) from an Affected Lender which has notified Borrowers under
Section 2.6(a)(iv) that it is unlawful for the Affected Lender to make such
LIBOR Tranche Rate Loan, or (D) which has a LIBOR Tranche Period ending on or
after the earlier of (I) the Stated Termination Date or (II) the Termination
Date.

                              (iii) Any adjustment in the rate of interest
resulting from a change in the Daily LIBOR Rate will become effective on the
date of such change in the Daily LIBOR Rate made by Agent. Any adjustment in the
rate of interest resulting from a change in the LIBOR Tranche Rate will become
effective on the first Business Day of each LIBOR Tranche Period to reflect the
LIBOR Tranche Rate determined as of the date which is two Business Days before
the first Business Day of such LIBOR Tranche Period. Agent shall not be required
to notify Borrower of any adjustment in the Daily LIBOR Rate, or of a selected
LIBOR Tranche Rate; however, Borrowers may request a quote of the prevailing
Daily LIBOR Rate, or a selected LIBOR Tranche Rate, on any Business Day.

                              (iv) Notwithstanding any other provisions of this
Section 2.6(a) to the contrary, if Agent determines, at any time, in good faith
that (A) deposits in Dollars are not available in the London interbank market or
(B) by reason of: (1) national or international financial, political or economic
conditions or (2) any applicable law, treaty, rule or regulation (whether
domestic or foreign) now or hereafter in effect or the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof or compliance by a Lender with any
request or directive of such authority (whether or not having the force of law),
including exchange controls, (I) it is impracticable, unlawful or impossible for
Lenders to maintain loans at an interest rate based on the LIBOR Tranche Rate or
the Daily LIBOR Rate, (II) adequate and fair means do not exist for ascertaining
the interest rate applicable hereunder to LIBOR Rate Loans, or (III) the LIBOR
Tranche Rate or the Daily LIBOR Rate determined by Agent will not adequately and
fairly reflect the cost to Lenders of making or maintaining any LIBOR Rate Loans
(including inaccurate or inadequate reflection of actual costs resulting from
the calculation of rates by reporting sources), then Agent will give Borrowers
prompt written notice thereof (and will thereafter give Borrowers prompt notice
of the cessation, if any, of such condition), and, so long as such condition
remains in effect as determined by Agent, the obligations of Lenders to make or
to continue to fund or maintain LIBOR Rate Loans will terminate, and the Loans
will bear interest from and after such date at a floating rate equal to the
Prime Rate plus the Applicable Prime Rate Margin. Moreover, notwithstanding any
other provisions of this Section 2.6(a)(iv) to the contrary, if any individual
Lender determines in good faith that it is unlawful under applicable law to make
or maintain LIBOR Rate Loans as contemplated by this Agreement, the affected
Lender (the “Affected Lender”) will provide prompt written notice to Borrowers
and (x) the Affected Lender’s commitment hereunder to make LIBOR Rate Loans and
continue LIBOR Rate Loans as such will thereupon terminate and (y) the Affected
Lender’s Revolving Loans then outstanding as LIBOR Rate Loans, if any, will
automatically bear interest from and after such date at a floating rate equal to
the Prime Rate plus the Applicable Prime Rate Margin on the respective last days
of the then current LIBOR Tranche Period (or immediately as to Daily LIBOR Rate
Loans) with respect to such Revolving Loans. Borrowers, so long as no Event of
Default then exists, may: (A) request Agent to use commercially reasonable
efforts to identify a replacement Lender or financial institution satisfactory
to Borrowers to acquire and assume all or a ratable part of all of such Affected
Lender’s LIBOR Rate Loans and commitments to make LIBOR Rate Loans (a “LIBOR
Replacement Lender”), provided that Agent will have no duty to undertake a
formal syndication or any underwriting obligations of any nature with respect to
any proposed LIBOR Replacement Lender requested by Borrowers; (B) request one or
more of the other Lenders to acquire and assume all or part of such Affected
Lender’s LIBOR Loans and commitment to make LIBOR Loans; or (C) designate a
LIBOR Replacement Lender. Any such designation of a

36

--------------------------------------------------------------------------------



Replacement LIBOR Lender under clause (A) or (C) shall be subject to the prior
consent of Agent. Borrowers and Lenders further acknowledge that Agent assumes
no responsibility for ensuring that Agent will be able to locate any LIBOR
Replacement Lender or that any Person designated as a LIBOR Replacement Lender
becomes a Lender under this Agreement. If Agent gives notice to such Affected
Lender that a LIBOR Replacement Lender has been obtained, then such Affected
Lender must immediately sell all of such Affected Lender’s Pro Rata Share of the
LIBOR Rate Loans and commitment to make LIBOR Rate Loans for an amount equal to
the unpaid principal balance of the LIBOR Rate Loans held by such Affected
Lender plus all accrued interest and fees then due to such Affected Lender as
set forth in this Agreement.

                    (b) Interest Payments. Subject to Section 2.6(c) with
respect to interest at the Default Rate, Borrowers shall pay to Agent, for the
account of Lenders in accordance with their respective Pro Rata Shares of each
Loan, all accrued interest on all: (i) Daily LIBOR Rate Loans in arrears on the
first day of each calendar month occurring after the Closing Date, beginning on
August 1, 2010, (ii) LIBOR Tranche Rate Loans in arrears on the last day of each
applicable LIBOR Tranche Period, and (iii) in the event the Revolving Loans are
accruing interest based upon the Prime Rate, in arrears on the first day of each
calendar month occurring after the Revolving Loans begin accruing interest based
upon the Prime Rate.

                    (c) Default Rate. At the option of Agent or at the
discretion of Requisite Lenders, upon the occurrence and during the continuance
of any Event of Default, the outstanding principal and all accrued and unpaid
interest on the Loans, the Letter of Credit Obligations, as well as any other
Obligations due Lenders or Agent hereunder or under any Loan Document, shall
bear interest at the Default Rate from the date on which such Event of Default
shall have occurred to the date on which such Event of Default shall have been
waived or cured without any notice to Borrowers or other action on the part of
Agent or any Lender. All such interest shall be payable on demand and shall be
in addition to such other and further rights and remedies as provided by law or
under any of the Loan Documents.

          Section 2.7 Repayments and Prepayments of Principal.

                    (a) Repayments on the Revolving Loans; Interim Advances and
Agent Advances. Subject to the payment of a LIBOR Prepayment Fee, as applicable,
in accordance with the applicable provisions of this Agreement, Borrowers shall
have the right to repay the principal of the Revolving Loans in full or in part
at any time and from time to time without any penalty or premium. Borrowers
hereby promise to pay the entire outstanding principal balance of each Interim
Advance, and each Interim Advance shall be due and payable, on the earliest to
occur of (i) the next succeeding Settlement Date following such Interim Advance
(subject to the settlement thereof by Lenders as provided in Section 2.4(c)),
(ii) the Termination Date, or (iii) the date the Interim Advances are due and
payable pursuant to Section 9.2. Borrowers hereby jointly and severally promise
to pay the entire outstanding principal balance of each Agent Advance, and each
Agent Advance shall be due and payable, on demand by Agent.

                    (b) Deficiency Paydowns. Notwithstanding anything in this
Agreement to the contrary, neither any of the Lenders nor LC Issuer shall be
obligated to make any Loan, any advance of credit or issue any Letter of Credit
if, after giving effect to such Loan, advance or Letter of Credit, a Deficiency
would occur unless the Deficiency results from an Overadvance elected, subject
to Section 12.4(a), to be made by Agent pursuant to Section 2.2(b). If, as at
any time, a Deficiency occurs or exists, Borrowers will immediately, without
demand or notice, reduce the sum of the then outstanding principal balance of
the Revolving Loans so that a Deficiency no longer exists; however, if such
Deficiency was caused solely by the good faith exercise of Agent’s discretion
(i) under clause (b)(x) of the definition of Eligible Inventory as a
Discretionary Ineligible Inventory Determination; (ii) under clause (b)(xv) of
the definition of Eligible Receivables as a Discretionary Ineligible Receivables
Determination; (iii) as the implementation of any Discretionary Reserves; or
(iv) under Section 2.13(a), Borrowers shall, within five Business Days after the
occurrence of such Deficiency, reduce the then outstanding balance of the
Revolving Loans so that such Deficiency shall no longer exist. Any payments made
by Borrowers in respect of a Deficiency will be applied to the Revolving Loans
until a Deficiency no longer exists.

                    (c) Prepayments from Extraordinary Dispositions or Casualty
Loss; Other Extraordinary Payments. Promptly upon receipt by any one or more
Borrower or any Subsidiary of a Borrower of any Net Proceeds from a Casualty
Loss, an Extraordinary Disposition, a Tax Refund, or a cash dividend or cash
distribution to a Borrower from a Person (net of any taxes paid or payable as a
result of any such cash dividend or cash

37

--------------------------------------------------------------------------------



distribution after taking into account any available tax credits or deductions
in any tax sharing arrangements), the Net Proceeds will be paid to Agent.
Promptly upon receipt by any one or more Borrower or any Subsidiary of a
Borrower of any Net Proceeds from an Equity Issuance, 25% of the Net Proceeds
will be paid to Agent. The Net Proceeds paid to Agent in accordance with this
Section 2.7(c) will be applied to the Loans and the other Obligations as
contemplated in Section 2.7(e), with any excess, if any, being deposited into
the Operating Account.

                    (d) Maturity. The Commitments shall terminate on the
Termination Date. All Loans and any other Obligations shall, if not sooner
repaid as provided in this Agreement, be absolutely and unconditionally due and
payable in full by Borrowers on, and all Letters of Credit shall (without
limiting the generality of Section 2.3(b)) expire by no later than, the
Termination Date.

                    (e) Application of Proceeds. With respect to mandatory
prepayments described in Sections 2.7(c), such prepayments shall: (i) first, be
applied to the remaining installments of principal under the Term Loan, in the
inverse order of maturity, until the Term Loan has been paid in full, (ii)
second, be applied to cash collateralize outstanding Letter of Credit
Obligations if a Default shall then exist; and (iii) third, after all Letter of
Credit Obligations are fully cash collateralized in accordance with the
preceding clause (i), be applied in repayment of the Revolving Loans (including
any Interim Advances, Agent Advances or Overadvances); provided that, with
respect to Net Proceeds received in connection with an Equity Issuance, such Net
Proceeds shall be applied in the following order: (A) first, in repayment of the
Revolving Loans (including any Interim Advances, Agent Advances or
Overadvances), (B) second, be applied to cash collateralize outstanding Letter
of Credit Obligations if a Default shall then exist; and (C) third, after all
Letter of Credit Obligations are fully cash collateralized in accordance with
the preceding clause (B), be applied to the remaining installments of principal
under the Term Loan, in the inverse order of maturity, until the Term Loan has
been paid in full. Nothing in this Section 2.7 shall be construed to constitute
Agent’s or any Lender’s consent to any transaction that is not expressly
permitted by other provisions of this Agreement or the other Loan Documents.

                    (f) LIBOR Prepayment Fee. If (i) Borrowers fail to borrow a
LIBOR Tranche Rate Loan that is the subject of a LIBOR Tranche Election or (ii)
except for payments required by Section 2.2(d) of this Agreement, Agent or
Lenders receive or recover, whether by voluntary or mandatory prepayment,
acceleration or otherwise, all or any part of a LIBOR Tranche Rate Loan prior to
the last day of the applicable LIBOR Tranche Period, then Borrowers shall pay to
Agent, for the ratable benefit of Lenders, in addition to any other Obligations,
a LIBOR prepayment fee (a “LIBOR Prepayment Fee”) in an amount equal to the
“interest differential amount” as described below; provided that if the
“interest differential amount” is a negative number, then there shall be no
LIBOR Prepayment Fee. The “interest differential amount” shall be determined by
(A) multiplying (1) the difference between the LIBOR Tranche Rate used in
determining the then effective LIBOR Tranche-Based Rate for the applicable LIBOR
Tranche Rate Loan and the then current “bid side” reinvestment LIBOR Rate as of
the date of determination by (2) the amount of the LIBOR Tranche Rate Loan which
Borrowers have prepaid or failed to borrow, and (B) multiplying the product
determined in (A) above by a fraction, the numerator of which is the number of
days remaining through the last day of the applicable LIBOR Tranche Period, and
the denominator of which is 360.

          Section 2.8 Payments and Computations.

                    (a) Time and Place of Payments. Notwithstanding anything in
this Agreement or any of the other Loan Documents to the contrary, each payment
to be made by Borrowers to Agent, LC Issuer or any Lender under this Agreement
or any of the other Loan Documents shall be made directly to Agent, at Agent’s
Head Office, not later than 2:00 p.m. (Cincinnati, Ohio time), on the due date
of each such payment in immediately available and freely transferable funds and
all payments so received by Agent in such immediately available and freely
transferable funds shall be credited to Borrowers’ loan account on such date.
Agent will promptly cause to be distributed to each Lender in immediately
available and freely transferable funds such Lender’s Pro Rata Share of each
such payment received by Agent. In order to cause timely payment to be made to
Agent of all Obligations as and when due, each Borrower hereby irrevocably
authorizes Agent, at Agent’s option, to charge the Operating Account or any
other account of any Borrower at Fifth Third or charge or increase the Revolving
Loans (as Daily LIBOR Rate Loans) for the payment or repayment of any interest
or principal of the Loans (including any Letter of Credit Obligations) or any
fees, charges, expenses, or other amounts due to Agent, the Issuing Lender, or
the other Lenders under the Loan Documents and the other Obligations.

38

--------------------------------------------------------------------------------



                    (b) Application of Funds. Notwithstanding anything herein to
the contrary, the funds received by Agent with respect to the Obligations shall
be applied as follows:

                              (i) No Default. Prior to the occurrence of an
Event of Default and acceleration of the Loans, in the following manner: subject
to Section 2.4, Section 2.7 and except as otherwise provided with respect to
Defaulting Lenders and as otherwise expressly provided in the Loan Documents,
aggregate principal and interest payments received by Agent in finally collected
funds on account of the Loans, other than Interim Advances and Agent Advances
held solely by Agent, shall be apportioned ratably among Lenders (according to
the unpaid principal balance of the Loans to which such payments relate held by
each Lender) and payments of fees and expenses (other than fees or expenses that
are for Agent’s separate account) shall be apportioned ratably among Lenders
having a Pro Rata Share of the type of Commitment or Obligation to which a
particular fee or expense relates.

                               (ii) Default. Following the occurrence of an
Event of Default and acceleration of the Loans, all payments shall be remitted
to Agent and all such payments and all proceeds of Loan Collateral received by
Agent, shall be applied as follows:

 

 

 

                    (A) first, to pay any Agent Advances or Interim Advances,
interest, fees, expenses or indemnities due to Agent under the Loan Documents,
until paid in full;

 

 

 

                    (B) second, to pay any Letter of Credit Obligations, fees,
expenses or indemnities then due to LC Issuer under the Loan Documents, until
paid in full;

 

 

 

                    (C) third, to pay any expenses or indemnities then due to
any or all of Lenders under the Loan Documents, until paid in full;

 

 

 

                    (D) fourth, to pay any fees then due to any or all of
Lenders under the Loan Documents, including fees and premiums with respect to
any Rate Management Agreement with a Lender (or an Affiliate of a Lender), until
paid in full;

 

 

 

                    (E) fifth, to pay interest due to any or all of Lenders
under the Loan Documents in respect of the Obligations and, with respect to any
Rate Management Agreement with a Lender (or an Affiliate of a Lender), any
premiums, scheduled periodic payments and any interest thereon;

 

 

 

                    (F) sixth, to pay any other Obligations (other than those
set forth in clauses (G) and H) due to Lenders until paid in full, including
principal of the Loans, ratably in accordance with their respective Pro Rata
Shares;

 

 

 

                    (G) seventh, with respect to any Rate Management Agreement
with a Lender or any Affiliate of a Lender, to pay any breakage, termination,
close-out or like payment due under such Rate Management Agreement to a Lender
or an Affiliate of a Lender;

 

 

 

                    (H) eighth, any Leasing Obligations (as defined in the
definition of Obligations) owing to Fifth Third or its Affiliates; and

 

 

 

                    (I) ninth, to Borrowers or such other Person entitled
thereto under applicable law.

Agent will distribute to each Lender at its address set forth on the applicable
signature page of this Agreement, or at any other address as a Lender may
request in writing, the amount of funds as such Lender may be entitled to
receive in accordance with the terms of this Agreement and the settlement
procedures set forth in Section 2.4.

                    (c) Payments on Business Days. If any sum would (but for the
provisions of this Section 2.8(c)) become due and payable to Agent, LC Issuer or
any Lender by Borrowers under any of the Loan Documents

39

--------------------------------------------------------------------------------



on any day which is not a Business Day, then such sum shall become due and
payable on the Business Day next succeeding the day on which such sum would
otherwise have become due and payable hereunder or thereunder, and interest
payable to Agent, LC Issuer or any Lender under this Agreement or any of the
other Loan Documents shall continue to accrue and shall be adjusted by Agent
accordingly.

                    (d) Computation of Interest. All computations of interest
payable under this Agreement, the Notes or any of the other Loan Documents shall
be computed by Agent on the basis of the actual principal amount outstanding on
each day during the payment period and shall be calculated on the basis of the
actual number of days elapsed during such period for which interest is being
charged, predicated on a year consisting of three hundred sixty (360) days. The
daily interest charge shall be one-three hundred sixtieth (1/360) of the annual
interest amount. Each determination of any interest rate by Agent pursuant to
this Agreement, any Note or any of the other Loan Documents shall be conclusive
and binding on Borrowers in the absence of manifest error. Absent manifest
error, a certificate or statement signed by an authorized officer of Agent shall
be conclusive evidence of the amount of the Obligations due and unpaid as of the
date of such certificate or statement.

          Section 2.9 Payments to be Free of Deductions. Each payment to be made
by Borrowers to Agent or any Lender under this Agreement, any Note or any of the
other Loan Documents shall be made in accordance with Section 2.8, without
set-off or counterclaim and free and clear of and without any deduction of any
kind for any Taxes, levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature now or
hereafter imposed or levied by any political subdivision or any taxing or other
authority therein, unless Borrowers are compelled by law to make any such
deduction or withholding. If any such obligation to deduct or withhold is
imposed upon Borrowers with respect to any such payment payable by Borrowers to
Agent or any Lender, (i) Borrowers shall be permitted to make the deduction or
withholding required by law in respect of the said payment and (ii) there shall
become and be absolutely due and payable by Borrowers to Agent, LC Issuer or
such Lender on the date on which the said payment shall become due and payable,
and Borrowers hereby promise to pay to Agent, LC Issuer or such Lender on such
date, such additional amount as shall be necessary to enable Agent, LC Issuer or
such Lender to receive the same net amount which Agent, LC Issuer or such Lender
would have received on such due date had no such obligation been imposed by law.
Anything in this Section 2.9 to the contrary notwithstanding, the foregoing
provisions of this Section 2.9 shall not apply in the case of any deductions or
withholdings made in respect of Taxes charged upon or by reference to the
overall net income, profits or gains of Agent, LC Issuer or any Lender. Each
Lender that is entitled to an exemption from or reduction in withholding Tax
under the jurisdiction in which a Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to Borrowers (with a copy to Agent), at the times prescribed by
applicable law, properly completed and executed documentation prescribed by
applicable law or reasonably requested by Borrowers as will permit such payments
to be made without withholding or at a reduced rate.

          Section 2.10 Use of Proceeds.

                     (a) Permitted Uses of Loan Proceeds. Borrowers represent,
warrant and covenant to Agent and each Lender that all Loans shall be used by
Borrowers solely for (i) Refinancing existing Indebtedness as of Closing Date
and (ii) general corporate (and limited liability company) and working capital
purposes.

                     (b) Prohibited Uses. Borrowers represent, warrant and
covenant to Agent and each Lender that no part of the proceeds of the Loans will
be used (directly or indirectly) so as to result in a violation under
Regulations T, U or X of the Board of Governors of the Federal Reserve System or
for any other purpose violative of any rule or regulation of such Board.

          Section 2.11 Additional Costs, Etc. If any Lender or LC Issuer shall
in good faith determine that any future applicable law, rule or regulation, or
any change in any present law or in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Lender with
any request or directive regarding capital adequacy (whether or not having the
force of law) from any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender’s or LC
Issuer’s capital as a consequence of its obligations hereunder, to a level below
that which such Lender or LC Issuer could have achieved but for such adoption,
change or compliance by any amount deemed by such Lender or LC Issuer to be
material and is not otherwise reflected in the interest and other charges
payable by Borrowers hereunder, then Borrowers shall pay to

40

--------------------------------------------------------------------------------



such Lender or LC Issuer, as applicable, upon written demand, setting forth a
brief explanation of the amounts demanded, such amount or amounts, in addition
to the amounts payable under the other provisions of this Agreement or the
Notes, as will compensate such Lender or LC Issuer for such reduction.
Determinations by any Lender or LC Issuer of the additional amount or amounts
required to compensate such Lender or LC Issuer in respect of the foregoing
shall be conclusive in the absence of manifest error. In determining such amount
or amounts, such Lender or LC Issuer may use any reasonable averaging and
attribution methods.

          Section 2.12 Agent, Lender and LC Issuer Statements. A statement
signed by an officer of Agent, any Lender or LC Issuer setting forth any
additional amount required to be paid by Borrowers to Agent, such Lender or LC
Issuer under Sections 2.9 or 2.11, and the computations made by Agent, LC Issuer
or such Lender to determine such additional amount or amounts, shall be
submitted by Agent, such Lender or LC Issuer to Borrowers in connection with
each demand made at any time by Agent (and copies thereof delivered to each
other Lender and LC Issuer), such Lender or LC Issuer under either of such
Sections. A claim by Agent, any Lender or LC Issuer for all or any part of any
additional amounts required to be paid by Borrowers under Sections 2.9 or 2.11
may be made before or after any payment to which such claim relates. Each such
statement shall, in the absence of manifest error, constitute conclusive
evidence of the additional amount required to be paid to Agent, such Lender or
LC Issuer, provided it sets out in reasonable detail the reasons for such notice
and the averaging and attribution methods used by Agent, such Lender or LC
Issuer to determine the amounts set forth in such notice.

          Section 2.13 Advance Rate Changes.

                    (a) Advance Rate Change. Borrowers acknowledge that Agent,
from time to time, may do any one or more of the following in its discretion
exercised in good faith: (i) decrease the dollar limits on outstanding advances
against the Borrowing Base or percentages applicable to any one or more
Inventory or Receivables advance sublimits or implement one or more additional
Advance Rates with respect to Inventory or (ii) decrease the Advance Rates if,
in either of the foregoing cases (i) and (ii), one or more of the following
events occur or conditions exist: (a) a Default or an Event of Default has
occurred; (b) with regard to the Receivables Advance Rate, (1) the dilution
percentage with respect to Borrowers’ Eligible Receivables (i.e., reductions in
the amount of Receivables because of returns, discounts, price adjustments,
credit memoranda, credits, contras and other similar offsets) increases by an
amount which Agent, in its discretion exercised in good faith, has determined is
materially above that which existed as of the Closing Date or (2) the percentage
of Receivables which are 90 days or more past the date of the original invoices
applicable thereto increases, in comparison to the percentage of Receivables
which are within 90 days from the date of the original invoices applicable
thereto, by an amount which Agent, in its discretion exercised in good faith,
determines is material; or (c) with respect to the Inventory Advance Rate, there
occurs a material change, as determined by Agent in its discretion, in the type,
quantity, or quality of Borrowers’ Eligible Inventory as the same is constituted
on the Closing Date, including, without limitation, a material change, as
determined by Lender in its discretion, in the Net Orderly Liquidation Value
Percentage of Borrower’s Inventory by the most recent appraisal received and
approved by Lender in accordance with Section 3.3.

                    (b) If, at any time, Agent decreases any of the dollar
limits on outstanding advances against the Borrowing Base or percentages
applicable to any one or more Inventory or Receivables advance sublimits,
implements one or more additional Advance Rates against Inventory, or decreases
the Advance Rates from that which, in any case, is expressly stated in clauses
(a) or (b) of the definition of the Borrowing Base (i.e., exclusive of those
changes which result from the effect of applying applicable eligibility criteria
and Reserve Amounts) (a “Stated Advance Rate Change”), Agent will give Borrowers
30 days advance written notice of such Stated Advance Rate Change, unless an
Event of Default then exists, in which case Agent will give Borrowers
contemporaneous oral or written notice of such Stated Advance Rate Change.

                    (c) If, at any time, Agent implements Discretionary Reserves
(as defined in the definition of Reserve Amount) (“Borrowing Base Reserve
Implementation”), Agent will give Borrowers 5 Business Days advance written
notice of such Borrowing Base Reserve Implementation unless a Default then
exists, in which case Agent will give Borrowers contemporaneous oral or written
notice of such Borrowing Base Reserve Implementation.

          Section 2.14 Consolidated Borrowings. To induce Lenders to enter into
this Agreement and to make Loans in the manner set forth in this Agreement, each
Borrower hereby represents, warrants, covenants and states to

41

--------------------------------------------------------------------------------



Lenders that: (i) Borrowers are substantially dependent upon each other for
their respective working capital, strategic management, financial needs and
technology; (ii) Borrowers desire to utilize their borrowing potential on a
consolidated basis, to the extent(s) possible as if they were merged into a
single entity and, consistent with realizing such potential, to make available
to Lenders security commensurate with the amount and nature of their aggregate
borrowings; (iii) each of Borrowers has determined that it will benefit
specifically and materially from the advances of credit contemplated by this
Agreement and that under a joint and several loan facility it is able to obtain
financing on terms more favorable than otherwise available to it separately; and
(iv) Borrowers have requested and bargained for the structure and terms of and
security for the advances contemplated by this Agreement.

          Section 2.15 Joint Obligations. The obligations of each of the
Borrowers hereunder and under the Notes and the other Loan Documents are and
shall remain joint, several and primary for all purposes. No Borrower will be or
will be deemed to be an accommodation party with respect to any of the Loan
Documents. Each Borrower hereby irrevocably designates ISA as its representative
and agent on its behalf for the purposes of issuing requests for advances of
Loans, giving instructions with respect to the disbursement of the proceeds of
the Loans, selecting interest rate options, requesting Letters of Credit, giving
and receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants) on behalf of any Borrower or Borrowers under the Loan Documents
which are permitted to be taken by a Borrower. ISA hereby accepts such
appointment. Agent and Lenders may regard any notice or other communication
pursuant to any Loan Document from ISA as a notice or communication from all
Borrowers, and may give any notice or communication required or permitted to be
given to any Borrower or Borrowers hereunder to ISA on behalf of such Borrower
or Borrowers. Each Borrower agrees that each notice, election, representation
and warranty, covenant, agreement and undertaking made on its behalf by ISA
shall be deemed for all purposes to have been made by such Borrower and shall be
binding upon and enforceable against such Borrower to the same extent as if the
same had been made directly by such Borrower.

ARTICLE 3
SECURITY; RECEIVABLES AND INVENTORY MATTERS

          Section 3.1 Borrower Security Interest. To secure the due and punctual
payment, performance and observance of the Obligations, Borrowers shall each
grant to Agent and Lenders a first priority Lien on all Loan Collateral (subject
to Permitted Liens), and, in furtherance thereof, each Borrower has executed and
delivered: (a) the Security Documents to Agent, for the benefit of Agent, LC
Issuers and Lenders, and (b) without limiting the generality of clause (a), the
Pledge Agreement with respect to its Equity Interests in its direct
Subsidiaries, and each Borrower agrees to execute and deliver a Pledge Agreement
with respect to each Subsidiary acquired by such Borrower hereafter, to Agent,
for the benefit of Agent, LC Issuers and Lenders.

          Section 3.2 Additional Documents. Borrowers shall take, and shall
cause each Subsidiary of a Borrower which is a party to a Loan Document to take,
all action necessary or as requested by Agent or any Lender, in the exercise of
its discretion in good faith, to cause the Liens granted to Agent for the
benefit of Agent, LC Issuers and Lenders under the Loan Documents to be a
perfected first priority Lien in the Loan Collateral (subject to Permitted
Liens), except for such Loan Collateral in which a first Lien can be perfected
only by possession and such possession is not required by Agent.

          Section 3.3 Agreements Regarding Inventory. In addition to the
Borrowing Base Certificate to be delivered in accordance with this Agreement,
Borrowers shall notify Agent promptly of all material returns and recoveries of
Inventory. Without obtaining Agent’s prior consent and in compliance with the
applicable terms of the Borrower Security Agreement, no Borrower will: (a)
accept any returns of Inventory outside the ordinary course of business, (b)
except for Inventory delivered to North American Stainless constituting Eligible
Inventory, enter into any agreement, practice, arrangement, or transaction under
which title to, or ownership of, any Inventory which is being sold by any
Borrower is, or purports to be, transferred to, or held by, a Person other than
a Borrower before such Inventory is delivered to such Person by a Borrower, (c)
make a sale of Inventory to any customer on a bill-and-hold, guaranteed sale,
sale or return, sale on approval, consignment or any other repurchase or return
basis, or (d) store any Inventory with, or place any Inventory in the possession
or control of, any bailee, processor, warehouseman, consignee or any other
Person, not a party to a bailee, warehouseman or similar agreement with Agent,
under any arrangement, practice or agreement (oral or written). Nothing
permitted by this Section 3.3, however, may be construed to alter in any way the
criteria for Eligible Inventory. Each Borrower will undertake a

42

--------------------------------------------------------------------------------



physical count of its Inventory at least one time each calendar year in
accordance with procedures approved by Borrowers’ Accountants and Agent.
Whenever an Event of Default exists (and at such other times not more frequently
than once per calendar year), Agent may, at the sole expense of Borrowers,
obtain appraisals or updates thereof of Borrowers’ Inventory from an appraiser,
and prepared on a basis, satisfactory to Agent, such appraisals and updates to
include information required by applicable law and regulations and by the
internal policies of Agent (including, but not limited to a determination of the
Net Orderly Liquidation Value Percentage of Borrowers’ Inventory). The
appraisers performing the appraisal and the methods of appraisal used by the
appraisers doing the appraisal are subject to Agent’s approval in its discretion
exercised in good faith. From and after the date Agent receives and approves the
most recent appraisal undertaken pursuant to this Section 3.3, the Net Orderly
Liquidation Value Percentage of Borrowers’ Inventory will equal the Net Orderly
Liquidation Value Percentage of Borrowers’ Inventory established by the most
recent appraisal.

          Section 3.4 Receivables; Collection of Receivables.

                    (a) No Borrower shall backdate, postdate or redate any of
its invoices. No Borrower shall make any sales or provide services on extended
dating or credit terms beyond that customary in each such Borrower’s industry
and consented to in advance by Agent. In addition to the Borrowing Base
Certificate to be delivered in accordance with this Agreement, Borrowers shall
notify Agent promptly upon any Borrower’s learning thereof, in the event any
Eligible Receivable becomes ineligible, for any reason, other than the aging of
such Receivable, and of the reasons for such ineligibility to the extent that a
Deficiency would result therefrom. Borrowers shall notify Agent promptly of all
material disputes and claims with respect to any of such Borrower’s Receivables,
and Borrowers shall settle or adjust such material disputes and claims at no
expense to Agent or Lenders; however, no Borrower shall, without Agent’s
consent, grant (i) any discount, credit or allowance in respect of its
Receivables which is outside the ordinary course of business or (ii) any
materially adverse extension, compromise or settlement to any customer or
account debtor with respect to any then Eligible Receivable. Nothing permitted
by this Section 3.4, however, may be construed to alter in any way the criteria
for Eligible Receivables.

                    (b) Upon retrieval of Remittances and other proceeds of
Receivables and other Loan Collateral, Agent will deposit the same into a
blocked collection, non-interest bearing DDA depository account maintained at
Agent or an Affiliate of Agent in accordance with Agent’s (or as applicable, the
applicable Agent’s Affiliate’s) policies and procedures, current account number:
7141958806 (the “Cash Collateral Account”). Each Borrower will notify all of its
customers and account debtors, which pay their Receivables by electronic funds
transfer, to forward all Remittances directly to the Cash Collateral Account by
wire transfer or automated clearinghouse funds transfer (ACH) (such notices to
be in such form and substance as Agent may require from time to time). If any
Borrower should neglect or refuse to notify any such customer or account debtor
to pay any Remittance to the Cash Collateral Account, Agent will be entitled to
make such notification. Any Remittance or other proceeds of Receivables or other
Loan Collateral received by any Borrower shall be deemed held by Borrowers in
trust and as fiduciary for Agent, and Borrowers shall utilize Agent’s electronic
deposit and cash management system (i.e., remote capture) to deposit such
Remittances directly into the Cash Collateral Account. Pending such deposit, no
Borrower will commingle any such Remittance or other proceeds of Receivables or
other Loan Collateral with any of any Borrower’s other funds or Property, but
each Borrower will hold such Remittance separate and apart therefrom in trust
for Agent until delivery is made to Agent as described above. Until the Loans
have been fully paid and satisfied and this Agreement has terminated, all
deposits to the Cash Collateral Account will be Agent’s Property to be applied
against the Obligations in the following order (in the absence of the occurrence
of a Default or an Event of Default): (i) first, to the Revolving Loans and (ii)
next, to any other Obligations then due and payable in such order and method of
application as may be elected by Agent in its discretion exercised in good
faith, with any excess funds to be applied in accordance with Section 3.4(c).
The Cash Collateral Account will be subject only to the signing authority
designated from time to time by Agent, and Borrowers shall have no interest
therein or control over such deposits or funds. At all times until the Loans
have been fully paid and satisfied and this Agreement has terminated, (A) Agent
shall have sole access to the Cash Collateral Account, (B) Borrowers will take
all action necessary to grant Agent such sole access, and (C) no Borrower will
notify any customer or account debtor to pay any Remittance or Receivable to any
place or address other than as set forth in this Section 3.4(b) without Agent’s
prior written consent.

                    (c) Each Business Day, Agent will, or will cause the
applicable Agent Affiliate, automatically and without notice, request or demand
by any Borrower, in accordance with Agent’s (or as applicable,

43

--------------------------------------------------------------------------------



the applicable Agent Affiliate’s) automatic sweep program, transfer all
collected and available funds in the Cash Collateral Account: (i) for
application against the unpaid principal balance of all Daily LIBOR Rate Loans
that are Revolving Loans and (ii) to be held in the Cash Collateral Account to
the extent of any Revolving Loans which are LIBOR Tranche Rate Loans. If, after
such application, there remains excess funds in the Cash Collateral Account
(i.e., the unpaid balance of the Revolving Loans is zero except for any LIBOR
Tranche Rate Loans for which funds are being held in the Cash Collateral Account
as provided above) and a Default or an Event of Default has not occurred and is
not continuing, then Agent will deposit such excess funds into the Operating
Account upon a Borrower’s request. Pursuant to that automatic sweep program,
Agent will either make Revolving Loans to the extent necessary to cover
Presentments to the Controlled Disbursement Account or to maintain a minimum
collected, positive (i.e., “peg”) balance in the Operating Account of $200,000
at all times; however, in no event will the principal amount of the Revolving
Loans advanced pursuant to the herein described automatic sweep program exceed
the Revolving Loan Availability. The “peg” balance in the Operating Account will
receive a credit in accordance with, and subject to, Agent’s cash management
program from time to time in effect to be used solely against Agent’s service
charges and costs related to the establishment and maintenance of the Operating
Account, the Controlled Disbursement Account, the Cash Collateral Account, the
automatic sweep program, and Agent’s and its Affiliates’ treasury and cash
management services. Without limitation of the provisions in the Borrower
Security Agreement, and without limitation to the provisions relating to the
ownership of the Cash Collateral Account and the deposits and funds therein,
Agent shall have, and each Borrower hereby grants to Agent, a continuing Lien on
all funds held in the Operating Account, the Controlled Disbursement Account and
the Cash Collateral Account as security for the Obligations. The Operating
Account, Controlled Disbursement Account, and Cash Collateral Account will not
be subject to any deduction, set-off, banker’s lien or any other right in favor
of any Person other than Agent or an Affiliate of Agent. If any Remittance
deposited in the Cash Collateral Account is dishonored or returned unpaid for
any reason, Agent, in its discretion, may charge the amount of such dishonored
or returned Remittance directly against Borrowers and any account maintained by
Borrowers with Agent or the applicable Agent Affiliate and such amount shall be
deemed part of the Obligations. Neither Agent nor the applicable Agent Affiliate
shall be liable for any loss or damage resulting from any error, omission,
failure or negligence on the part of Agent or the applicable Agent Affiliate in
good faith with respect to the operation of the Operating Account, Controlled
Disbursement Account, Cash Collateral Account, or the services to be provided by
Agent or the applicable Agent Affiliate under this Agreement except to the
extent, but only to the extent, of any direct damages, as opposed to any
consequential, special or lost profit damages suffered by any Borrower from
gross negligence or willful misconduct of Agent or the applicable Agent
Affiliate. Until a payment is received by Agent for Agent’s account in finally
collected funds, all risks associated with such payment will be borne solely by
Borrowers.

                    (d) For the purposes of calculating interest, determining
Revolving Loan Availability and determining the amount of Eligible Receivables,
all Remittances and other proceeds of Receivables and other Loan Collateral
deposited into the Cash Collateral Account shall be credited (conditional on
final collection) against the outstanding Revolving Loan balance and the then
Eligible Receivables as funds become collected and available in accordance with
Agent’s funds availability policies from time to time in effect.

                    (e) From time to time, Agent or the applicable Agent
Affiliate may adopt such regulations and procedures and changes it may deem
reasonable and appropriate with respect to the operation of the Operating
Account, the Controlled Disbursement Account, the Cash Collateral Account, the
automatic sweep program and the other services to be provided by Agent or the
applicable Agent Affiliate under this Agreement, and such regulations,
procedures and changes need not be reflected by an amendment to this Agreement
in order to be effective. Agent will give notice of such regulations, procedures
and changes to Borrowers in the ordinary course of Agent’s business.

                    (f) All service charges and costs related to the
establishment and maintenance of the Operating Account, the Controlled
Disbursement Account, the Cash Collateral Account, and Agent’s and its
Affiliates’ treasury and cash management services shall be the sole
responsibility of Borrowers and shall be joint and several liabilities of the
Borrowers, whether the same are incurred by Agent, Agent’s Affiliates or
Borrowers (or any one or more of them), and Agent, in its discretion exercised
in good faith, may charge the same against Borrowers (or any one or more of
them) and any account maintained by Borrowers (or any one or more of them) with
Agent or the applicable Agent Affiliate and the same shall be deemed part of the
Obligations.

44

--------------------------------------------------------------------------------



                    (g) During the term of this Agreement, Borrowers will
continue to obtain and utilize Agent’s then current automated balance and
information reporting system in connection with the operation of various cash
management systems contemplated by this Agreement.

                    (h) Any fees, charges or income created by, or resulting
from, the cash management or treasury services, the Operating Account, the
Controlled Disbursement Account, the Cash Collateral Account, Agent’s and its
Affiliates’ treasury and cash management services, and any other accounts to be
provided by Agent under or as a result of the application or operation of the
terms or conditions of this Section 3.4 are, as among Agent and the Lenders, for
the sole benefit and account of Agent.

ARTICLE 4
CONDITIONS PRECEDENT TO LOANS AND LETTER OF CREDIT

          Section 4.1 General Conditions Precedent. The obligation of Lenders to
make any of the Loans or LC Issuer to issue any Letters of Credit shall be
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions precedent:

                    (a) Certified Copies of Charter Documents and Bylaws. Agent
shall have received: (i) a copy, certified by the Secretary or an Assistant
Secretary of each Borrower and each Guarantor to be true and complete on and as
of the Closing Date, of the Organizational Documents of each Borrower and each
Guarantor as in effect on the Closing Date (together with any amendments
thereto) and (ii) the charter (e.g., articles/certificate of incorporation or
articles/certificate of organization/formation) or other like organizational
documents of each Borrower and each Guarantor certified by the applicable
Secretary of State;

                    (b) Proof of Corporate Authority. Agent shall have received
copies, certified by the Secretary or an Assistant Secretary of each Borrower
and each Guarantor to be true and complete on and as of the Closing Date, of
records of all action taken by each Borrower and each Guarantor to authorize:
(i) the execution and delivery of this Agreement and the other Loan Documents to
which it is or is to become a party as contemplated or required by this
Agreement: (ii) each Borrower’s and each Guarantor’s performance of all of its
obligations under the Loan Documents; and (iii) the making by each Borrower of
the borrowings contemplated hereby. Provided that such a document or its
equivalent is available in the applicable jurisdiction of organization, Agent
shall have received from the applicable Secretary of State a certificate of good
standing/existence/full force and effect of recent date certifying the existence
and good standing of each Borrower under the laws of the applicable state of
incorporation and its good standing/existence/full force in each state where a
Borrower is required to qualify to conduct business;

                    (c) Incumbency Certificate. Agent shall have received an
incumbency certificate, dated as of the Closing Date, signed by the Secretary or
an Assistant Secretary of each Borrower and each Guarantor and giving the name
and bearing a specimen signature of each individual who shall be authorized: (i)
to sign, in the name and on behalf of each Borrower and each Guarantor, each of
the Loan Documents to which a Borrower or a Guarantor is or is to become a party
on the Closing Date; and (ii) to give notices and to take other action on behalf
of each Borrower and each Guarantor under the Loan Documents;

                    (d) Officers’ Certificates. Agent shall have received a
certificate dated as of the Closing Date, signed by a duly authorized officer of
each Borrower certifying that each of the representations and warranties made by
and on behalf of each Borrower and each Guarantor, as applicable, in this
Agreement and in the other Loan Documents to which such Person is a party are
true and correct in all material respects on and as of the Closing Date (except
that such representations and warranties shall not be further qualified by
materiality where, by their respective terms, they are already qualified by
reference to materiality, including a Material Adverse Effect);

                    (e) Loan Documents, Etc. (i) Each of the Loan Documents
shall have been duly and properly authorized, executed and delivered by the
parties thereto and shall be in full force and effect on and as of the Closing
Date; (ii) an executed original of the Notes shall have been delivered to each
Lender; and (iii) executed originals or (as the case may be) executed
counterparts of each of the other Loan Documents shall have been delivered to
Agent and/or each Lender;

45

--------------------------------------------------------------------------------



                    (f) Actions to Perfect Liens. Agent shall have received
evidence in form and substance satisfactory to it that all filings, recordings,
registrations and other actions, including the filing of duly executed financing
statements, necessary or, in the opinion of Agent, desirable to perfect the
Liens created by the Security Documents shall have been completed;

                    (g) Insurance. Agent shall have received copies of
certificates of insurance executed by each insurer or its authorized agent
evidencing the insurance required to be maintained by each Borrower pursuant to
Section 6.2(b);

                    (h) Legality of Transactions. No change in applicable law
shall have occurred as a consequence of which it shall have become and continue
to be unlawful: (i) for Agent, LC Issuer or any Lender to perform any of its
agreements or obligations under any of the Loan Documents to which it is a party
on the Closing Date; or (ii) for any Borrower or any Guarantor to perform any of
its agreements or obligations under any of the Loan Documents to which it is a
party on the Closing Date;

                    (i) Performance, Etc. Each Borrower and each Guarantor shall
have duly and properly performed, complied with and observed each of its
covenants, agreements and obligations contained in each of the Loan Documents to
which any Borrower or any Guarantor is a party or by which any Borrower or any
Guarantor is bound on the Closing Date. No event shall have occurred on or prior
to the Closing Date, and no condition shall exist on the Closing Date, which
constitutes a Default or an Event of Default;

                    (j) Proceedings and Documents. All corporate, governmental
and other proceedings and approvals in connection with the transactions
contemplated by this Agreement, each of the other Loan Documents, and all
instruments and documents incidental thereto shall be in form and substance
satisfactory to Agent and Lenders, and Agent and each Lender shall have received
all such counterpart originals or certified or other copies of all such
instruments and documents as Agent and each Lender shall have requested;

                    (k) Compliance with Laws. The borrowings made under this
Agreement are and shall be in compliance with the requirements of all applicable
laws, regulations, rules and orders, including without limitation, the
requirements imposed by the Board of Governors of the Federal Reserve System
under Regulations T, U and X, and by the SEC;

                    (l) Legal Opinions. Agent and Lenders shall have received
favorable written legal opinion(s), addressed to Agent and each Lender and dated
as of the Closing Date, from legal counsel for each Borrower, which shall be
acceptable to Agent and each Lender;

                    (m) Legal Fees. Borrowers shall have reimbursed Agent for
all reasonable fees and disbursements of legal counsel to Fifth Third (in its
capacity as Agent) which shall have been incurred by Agent through the Closing
Date in connection with the preparation, negotiation, review, execution and
delivery of the Loan Documents and the handling of any other matters incidental
thereto;

                    (n) Payment of Fees. Borrowers shall have paid to Agent the
fees set forth in the Fee Letter;

                    (o) Lien Searches. Agent shall have received the results of
a recent search by a Person satisfactory to Agent, of the UCC, judgment and Tax
lien filings which may have been filed with respect to personal property of any
Borrower or any of its Subsidiaries, and the results of such search shall be
satisfactory to Agent;

                    (p) No Material Changes. From either the Fiscal Year end of
December 31, 2009 or the date of the Current Financial Statements referred to in
Section 5.5 to the Closing Date, no changes shall have occurred in the Property,
financial condition, business, operations or Indebtedness of a Borrower or its
(or their) Subsidiaries which, in the aggregate, are materially adverse to
Borrowers and its Subsidiaries;

                    (q) Financial Statements and Status; Opening Balance Sheet;
Quality of Earnings Report; Equipment and Real Estate Appraisal. Each Lender
shall have received the Current Financial Statements referred to in Section 5.5
for the 12 months ended December 31, 2009 with respect to ISA and its
Subsidiaries, certified by an

46

--------------------------------------------------------------------------------



officer of ISA, and Agent and each Lender shall have been satisfied that such
Current Financial Statements accurately reflect the financial status and
condition of ISA and its Subsidiaries for the period then ended;

                    (r) Results of Investigations. The results of Agent’s and
each Lender’s and their respective counsel’s investigations concerning Borrowers
and the Loan Collateral, including without limitation, insurance review,
environmental review, pension plan review, lien search review, third party
consent and approval review, and review of Receivables, capital structure, debt
instruments, and litigation shall be satisfactory to Agent, Lenders and their
respective counsel in the exercise of their discretion in good faith;

                    (s) Non-Permitted Liens. Agent shall have received evidence
satisfactory to it that all Indebtedness secured by Liens that are not Permitted
Liens has been paid in full and all such Liens which are not Permitted Liens
have been released;

                    (t) Consents. Agent shall have received evidence
satisfactory to it that all waivers, consents, approvals and authorizations
identified in Schedule 5.2 hereto have been obtained;

                    (u) Borrowing Base Certificate. Agent shall have received
the initial Borrowing Base Certificate required by Section 6.1(c);

                    (v) Advance Request. Agent shall have received the initial
request for Loans as provided by Section 2.4;

                    (w) Real Estate Matters; Landlord, Bailee and Warehouseman
Waivers. Agent shall have received such mortgagee, bailee, landlord or
warehousemen’s waivers as Agent may deem necessary regarding locations at which
any Loan Collateral is or will be stored or otherwise located;

                    (x) Pay Off. Agent shall have received a fully executed
original of the Payoff Letter;

                    (y) Revolving Loan Availability. Agent shall have received
evidence satisfactory to Agent and Lenders that, after taking into account all
applicable borrowing limits, Reserve Amounts, ineligibles and closing costs,
whether or not paid on the Closing Date and on disbursement of funds and
repayment of debts to be paid on the Closing Date, including the pay-off of the
Prior Senior Revolving Debt Agreement and the other transactions contemplated
thereby, Borrowers have Revolving Loan Availability and unrestricted and
available cash on deposit in the United States on the balance sheet of Borrowers
and their Subsidiaries (determined on a Consolidated basis) of at least
$3,500,000 in the aggregate and after subtracting therefrom the total, as of
such date, of the amount, if any, of: (i) each Borrower’s accounts payable which
remain unpaid greater than 60 days past the date of the original invoices
applicable thereto, or with respect to accounts payable for which any Borrower
has received extended terms, which remain unpaid as of the due date thereof, and
(ii) any book overdraft of any Borrower relating to accounts payable more than
60 days past the date of the original invoices applicable thereto;

                    (z) Share Certificates. Each party to a Pledge Agreement
shall have delivered the original certificates evidencing the Capital
Securities, to the extent certificated, pledged thereunder together with undated
stock powers with respect to such Capital Securities;

                    (aa) Additional Documents. Agent and Lenders shall have
received such other title policies, agreements, documents, instruments and
certificates as Agent and Lenders may request in the exercise of their
discretion in good faith, including those set forth on the closing checklist
prepared by counsel to Agent.

                    Notwithstanding anything to the contrary in the Loan
Documents, if all of the conditions precedent set forth in this Section 4.1 are
not satisfied by 3:00 p.m. on August 6, 2010, none of Agent, LC Issuer or any
Lender will have any obligation to make any Loans or issue any Letters of
Credit, and this Agreement, and the other Loan Documents, will terminate;
provided that the provisions of this Agreement that survive termination
(including those in Section 12.5), will survive. In the event the Closing Date
is on a date other than July 30, 2010, Borrowers, on behalf of Borrowers and the
other Credit Parties, authorize Agent, without any further agreement of the
Credit Parties, to replace each page to the Loan Documents reflecting the new
Closing Date and, where applicable, the new

47

--------------------------------------------------------------------------------



Stated Termination Date, and to make other conforming changes to the Loan
Documents.

          Section 4.2 Continuing Conditions Precedent to All Loans and Letters
of Credit. In addition to any other provisions contained in this Agreement, the
obligations of Lenders to make any Loan and the obligation of LC Issuer to issue
any Letters of Credit shall be subject to the satisfaction, prior to or
concurrently with such Loan or issuance of such Letter of Credit, of each of the
conditions precedent set forth in Section 4.1 and each of the following
conditions precedent:

                    (a) No Deficiency. After giving effect to any such Loan or
issuance of such Letter of Credit, no Deficiency exists, unless the Deficiency
results solely from any Permitted Overadvance (as defined in Section 12.4);

                    (b) Legality of Transactions. It shall not be unlawful (i)
for any Lender, LC Issuer or Agent to perform any of its agreements or
obligations under any of the Loan Documents to which such Person is a party on
the date on which such Loan is to be made or (ii) for any Borrower to perform
any of its material covenants, agreements or obligations under any of the Loan
Documents to which it is a party (including all Financial Covenants and all
negative covenants);

                    (c) Representations and Warranties. Each of the
representations and warranties made by or on behalf of each Borrower or any of
its Subsidiaries to Lenders, LC Issuer or Agent in this Agreement or any other
Loan Document (i) shall be true and correct when made and (ii) shall, for all
purposes of this Agreement, be deemed to be repeated on and as of the date of
each Borrower’s request for such Loan and shall be true and correct, in all
material respects (except that such representations and warranties shall not be
further qualified by materiality where, by their respective terms, they are
already qualified by reference to materiality, including a Material Adverse
Effect), as of such date (except where such representations and warranties speak
solely as of an earlier date) subject to such changes as are not prohibited
hereby or do not constitute a Default or an Event of Default under this
Agreement; and

                    (d) No Default. No event shall have occurred on or prior to
such date and be continuing on such date, and no condition shall exist on such
date, which constitutes a Default or Event of Default.

ARTICLE 5
GENERAL REPRESENTATIONS AND WARRANTIES

          Each Borrower represents and warrants to Agent, LC Issuer and each
Lender as follows (with the making of each Loan and the issuance of each Letter
of Credit after the date of this Agreement being deemed to constitute a
representation and warranty that the matters specified in this Article 5 are
true and correct on and as of the date of such Loan unless such representation
and warranty expressly indicates that it is being made as of any specific date):

          Section 5.1 Existence; Capitalization; Subsidiaries; Etc.

                    (a) Each Borrower (i) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization; and
(ii) has full corporate power and authority to own or to hold under lease its
Property and to carry on its business. Each Borrower is qualified and licensed
in each jurisdiction wherein the character of the Property owned or held under
lease by it, or the nature of its business, makes such qualification necessary
or advisable, except where failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, each
Borrower is organized under the laws of, and is qualified in good standing as a
foreign corporation those jurisdictions set forth on Schedule 5.1(a). On or
before the date that is 60 days from the Closing Date, ISA will become qualified
to do business in Pennsylvania and Texas, and will provide to Agent good
standing certificates to evidence the same.

                    (b) As of the Closing Date with respect to Borrowers, the
authorized Capital Securities of each Borrower and each of its Subsidiaries, and
the legal and beneficial ownership thereof, is as set forth on Schedule 5.1(b)
in the case of each Borrower (with the exception of ISA) and as set forth in
Schedule 5.1(c) in the case of Subsidiaries of any Borrower. All issued and
outstanding shares, units, or other divisible interests, as

48

--------------------------------------------------------------------------------



applicable, of Capital Securities of each Borrower and each such Subsidiary are
duly authorized and validly issued, fully paid and, in the case of capital
stock, nonassessable. All issued and outstanding shares, units, or other
divisible interests, as applicable, of Capital Securities of each Borrower and
each such Subsidiary were issued in compliance with all applicable state and
federal laws concerning the issuance of securities. Except as set forth on
Schedule 5.1(b) in the case of any Borrower and Schedule 5.1(c) in the case of
Subsidiaries of any Borrower, there are not, as of the Closing Date, any
outstanding preemptive or other options, rights or warrants issued by any
Borrower or any Subsidiary of any Borrower for the acquisition of shares, units,
or other divisible interests, as applicable, of the Capital Securities of a
Borrower or any of its Subsidiaries, nor any outstanding securities or
obligations convertible into such shares, units, or other divisible interests
nor any agreements by a Borrower or any of its Subsidiaries to issue or sell
such shares. Except as set forth on Schedule 5.1(b), there are not, as of the
Closing Date, any options, sale agreements, pledges, proxies, voting trusts,
powers of attorney or any other agreements or instruments binding upon any of
any Borrower’s stockholders with respect to beneficial or record ownership of or
voting rights with respect to the Capital Securities of any Borrower.

                    (c) As of the Closing Date, no Borrower has any
Subsidiaries, and no Subsidiary of any Borrower has any Subsidiaries, except as
set forth on Schedules 5.1(b) and 5.1(c). All of the Capital Securities of each
Subsidiary of each Borrower which are owned by any Borrower or by its
Subsidiaries are free and clear of all Liens other than those in favor of Agent
and any other Permitted Liens.

                    (d) As of the Closing Date, no Borrower owns or holds of
record (whether directly or indirectly), and no Subsidiary of any Borrower owns
or holds of record (whether directly or indirectly), any Equity Interests in any
Person except (i) ISA’s Subsidiaries that are Borrowers and Guarantors and (ii)
for Persons described on Schedule 5.1(d) hereto.

                    (e) All Persons, as of the Closing Date, who are the
officers, and the members of the Board of Directors, of each Borrower are, in
each case, identified on Schedule 5.1(e).

                    (f) None of the Inactive Companies transact business other
than that necessary to merge with another Credit Party or wind-up or dissolve.

          Section 5.2 Authority, Etc.

                    (a) Each Borrower has all requisite power and authority to
enter into this Agreement, each of the other Loan Documents to which it is a
party, and to perform, observe and comply with all of its agreements and
obligations under each of such documents, including the borrowings contemplated
hereby.

                    (b) The execution and delivery by each Borrower of each of
the Loan Documents to which it is a party, the performance by each Borrower of
all of its agreements and obligations under such Loan Documents, and the making
by each Borrower of the borrowings contemplated by this Agreement have been duly
authorized by all necessary corporate or, as applicable, limited liability
company action on the part of each Borrower and do not and will not: (i)
contravene any provision of any Borrower’s Organizational Documents (each as in
effect from time to time); (ii) conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation of any Lien (except the Liens created by the Loan Documents) upon
any of the Property of any Borrower under, any Material Agreement to which any
Borrower is a party or by which any Borrower or any other Property of any
Borrower is bound or affected; (iii) violate or contravene any provision of any
law, rule or regulation (including Regulations T, U or X of the Board of
Governors of the Federal Reserve System) or any order, ruling or interpretation
thereunder or any decree, order or judgment of any court or other Governmental
Authority or official (all as from time to time in effect and applicable to
Borrower); or (iv) require any waivers, consents or approvals by any of the
creditors or trustees for creditors of any Borrower or any other Person except
as set forth in Schedule 5.2.

                    (c) Except as set forth in Schedule 5.2 hereto and the
filings required to perfect the security interests and Liens granted under the
Security Documents, no approval, consent, order, authorization or license by, or
giving notice to, or taking any other action with respect to, any Governmental
Authority is required, under any provision of any applicable law:

49

--------------------------------------------------------------------------------



                              (i) for the execution and delivery by each
Borrower of this Agreement, each Note, the other Loan Documents to which it is a
party, for the execution and delivery by each Subsidiary of a Borrower of the
Loan Documents to which it is a party, for the performance by each Borrower and
each Subsidiary of each Borrower of any of the agreements and obligations under
the Loan Documents to which it is a party or for the making by Borrowers of the
borrowings contemplated by this Agreement or for the conduct by Borrowers or a
Subsidiary of each Borrower of their respective businesses; or

                              (ii) to ensure the continuing legality, validity,
binding effect, enforceability or admissibility in evidence of this Agreement,
the Notes, or any of the other Loan Documents.

          Section 5.3 Binding Effect of Documents, Etc. Each of the Loan
Documents which a Borrower or any of its Subsidiaries has or is to have executed
and delivered as contemplated and required to be executed and delivered by this
Agreement has been so executed and delivered by such Borrower or any of its
Subsidiaries, as applicable, and each such Loan Document is or will be in full
force and effect. The agreements and obligations of each Borrower and each
Subsidiary of a Borrower contained in each such Loan Document to which it is a
party constitute or shall constitute legal, valid and binding obligations of
Borrower and such Subsidiaries, as applicable, enforceable against Borrower and
such Subsidiaries, as applicable, in accordance with its respective terms,
except as such enforceability may be affected by any Insolvency Laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

          Section 5.4 No Events of Default, Etc. No accrued right of rescission,
cancellation or termination on the part of any Borrower or any Subsidiary of any
Borrower exists under this Agreement or any of the other Loan Documents to which
any Borrower or any such Subsidiary is a party.

          Section 5.5 Financial Statements.

                              (a) The unaudited Consolidated income statements,
balance sheets and other financial statements of ISA and its Subsidiaries dated
December 31, 2009 previously delivered to Agent and each of the Consolidated
and, as applicable, consolidating financial statements of ISA and its
Subsidiaries delivered pursuant to Sections 6.1(a) and 6.1(b) (the most recently
delivered of such financial statements, the “Current Financial Statements”) have
been prepared in accordance with GAAP (subject to normal year-end adjustments
and lack of footnotes in the case of monthly or quarterly financials). The
Consolidated balance sheets contained in the Current Financial Statements
present fairly, in all material respects, the financial condition of ISA and its
Subsidiaries on a Consolidated basis as of the dates thereof in accordance with
GAAP (subject to normal year-end adjustments and lack of footnotes in the case
of monthly or quarterly financials). The statements of income contained in the
Current Financial Statements present fairly, in all material respects, the
results of operations of ISA and its Subsidiaries on a Consolidated and
consolidating basis for the fiscal periods then ended in accordance with GAAP
(subject to normal year-end adjustments and lack of footnotes in the case of
monthly or quarterly financials). There are no liabilities, secured or unsecured
(whether accrued, absolute or actual, contingent or otherwise), which were not
reflected in the balance sheets of ISA and its Subsidiaries contained in the
Current Financial Statements and which, in accordance with GAAP, in all material
respects, should have been reflected in such balance sheets.

                              (b) Borrowers’ Fiscal Year is from January 1st to
December 31st.

          Section 5.6 No Adverse Changes. No changes have occurred in the
Property, liabilities or financial condition of any Borrower or any of its
Subsidiaries from those reflected in the Current Financial Statements which,
individually or in the aggregate, have had a Material Adverse Effect. Since the
date of the Current Financial Statements, there has been no adverse developments
in the business or in the operations or Properties of any Borrower or any
Subsidiary of any Borrower which individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

          Section 5.7 Material Leases. Each Borrower and each Subsidiary of each
Borrower enjoys peaceful and undisturbed possession of all of its Property
subject to Material Leases. All such Material Leases are valid and in full force
and effect. As of the Closing Date, all Material Leases between each Borrower
and its Subsidiaries or Affiliates then in effect are set forth in Schedule 5.7.

50

--------------------------------------------------------------------------------



          Section 5.8 Intellectual Property.

                    (a) Schedule 5.8 sets forth a complete and correct list of
Copyrights, Trademarks, and Patents owned by or licensed to or from any Borrower
or a Subsidiary of any Borrower as of the Closing Date which are necessary to
the business or financial condition of Borrowers and their Subsidiaries
(collectively, “Material IP”). Borrowers and each Subsidiary of Borrowers, as
applicable, own or possess the right to use, and have done nothing to authorize
or enable any other Person, except as disclosed in Schedule 5.8, to use, any
Material IP listed in Schedule 5.8 and all registrations listed in Schedule 5.8
are valid and in full force and effect. Borrowers and each Subsidiary of
Borrowers, as applicable, own or possess the right to use all Material IP listed
in Schedule 5.8;

                    (b) Schedule 5.8 sets forth a complete and correct list of
all licenses and other user agreements to the extent constituting or affecting
any Material IP (collectively, “Material IP Agreements”) on the Closing Date.
Borrowers and each Subsidiary of Borrowers have full right and authority to use
all Material IP subject to each Material IP Agreement; and

                    (c) (i) To any Borrower’s knowledge, there is no violation
by others of any right of any Borrower or any Subsidiary of any Borrower with
respect to any Material IP listed in Schedule 5.8; (ii) to any Borrower’s
knowledge, no Borrower or any Subsidiary of any Borrower is infringing in any
respect upon any Intellectual Property of any other Person; (iii) no proceedings
have been instituted or are pending against any Borrower or a Subsidiary of any
Borrower or, to any Borrower’s knowledge, threatened, and no claim against any
Borrower or a Subsidiary of any Borrower has been received by any Borrower or a
Subsidiary of any Borrower alleging any such violation.

                    (d) To any Borrower’s knowledge, no Borrower or any
Subsidiary of any Borrower owns any Trademark registered in the United States of
America which would be rendered invalid, abandoned, void or unenforceable by
reason of its being included as part of the Loan Collateral.

          Section 5.9 Liens. No Indebtedness of a Borrower or any of its
Subsidiaries is secured by or otherwise benefits from any Lien, other than
Permitted Liens, on or with respect to the whole or any part of the Property,
present or future, of a Borrower or any of its Subsidiaries. To any Borrower’s
knowledge, there exists no default or event or condition which, with the giving
of notice or passage of time, or both, would constitute a default under the
provisions of any instrument evidencing such Indebtedness which is secured by
such Permitted Lien or of any agreement relating thereto which would interfere
with the priority of Agent’s Lien on the Loan Collateral.

          Section 5.10 Litigation. Except (a) as disclosed in Schedule 5.10 and
(b) with respect to those claims that are covered fully by available insurance
coverage for which the insurer has admitted in writing its liability for the
full amount thereof, there is not, as of the Closing Date, any pending or, to
any Borrower’s knowledge, threatened action, suit, proceeding or investigation
before any court or other Governmental Authority or official, board of
arbitration or arbitrator against any Borrower or a Subsidiary of any Borrower
or in which any Borrower or a Subsidiary of any Borrower is a participant. There
are no proceedings pending or, to any Borrower’s knowledge, threatened against
any Borrower or a Subsidiary of any Borrower which call into question the
validity or enforceability of any of the Loan Documents.

          Section 5.11 Material Agreements. Except as disclosed in Schedule
5.11, no Borrower or any Subsidiary of any Borrower is a party to or bound by,
as of the Closing Date: (a) any Rate Management Agreement, (b) any forward
purchase contract, futures contract, unconditional purchase, take or pay or
other contracts, or (c) any other Material Agreements (whether written or oral).

          Section 5.12 Taxes and Tax Returns, Etc. Except as disclosed in
Schedule 5.12:

                    (a) Each Borrower and its Subsidiaries has timely filed
(inclusive of any permitted extensions) or had filed on its behalf with the
appropriate taxing authorities all returns (including material information
returns and other material information) in respect of Taxes and assessments
required to be filed through the Closing Date taking into account all valid and
lawful extensions. The information filed was complete and accurate in all
material respects at the time of filing. Neither any Borrower nor any group of
which any Borrower is

51

--------------------------------------------------------------------------------



or was the common ISA has requested any extension of time within which to file
returns (including without limitation information returns) in respect of any
Taxes or assessments other than routine extensions of time for filing returns
which have not involved the payment of Taxes in excess of $50,000 (as to all
Borrowers) in the aggregate beyond the due date thereof.

                    (b) All Taxes and assessments in respect of periods
beginning prior to the Closing Date have been timely paid, or will be timely
paid, or an adequate reserve has been established therefor, as reflected in the
Current Financial Statements. Neither any Borrower nor any of its Subsidiaries
has any liability for Taxes in excess of the amounts so paid or reserves so
established.

                    (c) As of the Closing Date, no deficiencies for Taxes or
assessments have been claimed, proposed (to the knowledge of any Borrower) or
assessed by any taxing authority or other Governmental Authority against any
Borrower or any of its Subsidiaries and no Liens with respect to any Taxes have
been filed. There are not, as of the Closing Date, any pending or, to any
Borrower’s knowledge, threatened audits, investigations or claims for or
relating to any liability in respect to Taxes of any Borrower or any of its
Subsidiaries, and there are no matters under discussion as of the Closing Date
with any taxing authorities or other Governmental Authorities with respect to
Taxes which are likely to result in an additional liability for Taxes. No
extension of a statute of limitations relating to Taxes or assessments is in
effect with respect to any Borrower or any of its Subsidiaries.

                    (d) Neither any Borrower nor any of its Subsidiaries has any
obligation under any Tax sharing agreement or agreement regarding payments in
lieu of Taxes.

          Section 5.13 Contracts with Affiliates, Etc.

                    (a) Except as set forth in Schedule 5.13 and except for
transactions among Borrowers and their Subsidiaries, no Affiliate of any
Borrower: (i) sells or leases any goods or real property to any Borrower, (ii)
sells any services to any Borrower other than services rendered as an employee
in ordinary course of business, (iii) purchases or leases any goods or real
property, or purchases any services, from any Borrower, or (iv) is a party to
any contract or commitment with any Borrower other than an employment contract
entered into in the ordinary course of business.

                    (b) Except as set forth in Schedule 5.13 or as permitted by
Section 8.6(c)(ii), there is no Indebtedness for Borrowed Money owing by (i) a
Borrower to any of its Affiliates or (ii) any Affiliate of a Borrower to
Borrowers.

          Section 5.14 Employee Benefit Plans.

                    (a) Schedule 5.14 sets forth each Employee Benefit Plan
which is established, maintained or contributed to, by any Borrower and its
ERISA Affiliates. Each Borrower and its ERISA Affiliates are in compliance in
all respects with any applicable provisions of ERISA and the regulations
thereunder and of the Code with respect to all Employee Benefit Plans except for
such violations which would not reasonably be expected to result in a liability
which would have a Material Adverse Effect.

                    (b) Neither any Borrower nor any of its ERISA Affiliates has
sponsored, maintained, or contributed or is currently sponsoring, maintaining or
contributing (or becoming obligated to sponsor, maintain, or contribute) to any
Multiemployer Plan or any Guaranteed Pension Plan.

                    (c) None of the Employee Benefit Plans has engaged in a
non-exempt prohibited transaction under the Code or ERISA which is reasonably
likely to result in a liability which would have a Material Adverse Effect.

          Section 5.15 Governmental Regulation. Neither any Borrower nor any
Subsidiary of any Borrower is an “investment company” or a company “controlled”
by an “investment company,” as such terms are defined in the Federal Investment
Company Act of 1940, as amended. Neither any Borrower nor any Subsidiary of any
Borrower

52

--------------------------------------------------------------------------------



is subject to regulation under the Federal Power Act, the Interstate Commerce
Act or the Investment Company Act of 1940 or to any federal or state statute or
regulation limiting its ability to incur Indebtedness for Borrowed Money.

          Section 5.16 Securities Activities. Neither any Borrower nor any
Subsidiary of any Borrower is engaged in the business of extending credit for
the purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System.

          Section 5.17 Disclosure. None of this Agreement, any other Loan
Document, or any other document, certificate or written statement furnished to
Agent or any Lender by or on behalf of any Borrower or any Subsidiary of any
Borrower described in or required by this Agreement or any other Loan Document
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein not misleading
as of the date of such document, certificate or other statement. The assumptions
upon which all Projections which have been delivered to Agent and each Lender
are based as stated therein and provide reasonable estimations, but not a
warranty, of future performance. Except as set forth in Schedule 5.17, there is
no fact known to a Borrower as of the Closing Date which has or which would
reasonably be expected in the future to have a Material Adverse Effect.

          Section 5.18 No Material Default. As of the Closing Date, neither any
Borrower nor any Subsidiary of a Borrower is in default under (a) any order,
writ, judgment, injunction, decree, law, statute, ordinance, code or
governmental rule which has or which would reasonably be expected in the future
to have a Material Adverse Effect or (b) any Material Agreement, and no party to
any such Material Agreement has given notice of any asserted default thereunder.
No liquidation or dissolution of any Borrower or any Subsidiary of a Borrower
and no receivership, insolvency, bankruptcy, reorganization or other similar
proceedings relative to a Borrower or any Subsidiary of a Borrower or its
Property is pending or threatened.

          Section 5.19 Environmental Conditions. Except as set forth in Schedule
5.19:

                    (a) To any Borrower’s knowledge, each Borrower and its
Subsidiaries have obtained all necessary Licenses and Permits, variances,
clearances and all other necessary approvals (collectively the “Material EPA
Permits”) from all applicable Governmental Authorities required under applicable
Environmental Laws to use each Borrower’s Facilities and operate and conduct its
business, and the handling, transporting, treating, storage, disposal, discharge
or Release (as defined in CERCLA) of Hazardous Substances, if any, into, on or
from the environment (including any air, water or soil) except for the absence
of any of such Material EPA Permits which would not reasonably be expected to
have a Material Adverse Effect. Each issued Material EPA Permit is in full force
and effect, has not expired or been suspended, denied or revoked, and, to any
Borrower’s knowledge, is not under challenge by any Person except for such
expirations, suspension, denials, revocation or challenges which would not
reasonably be expected to have a Material Adverse Effect. Each Borrower and each
Subsidiary of each Borrower is in compliance with each issued Material EPA
Permit except for such instances of non-compliance which would not reasonably be
expected to result in a Material Adverse Effect.

                    (b) To any Borrower’s knowledge, none of any Borrower, any
Subsidiary of a Borrower, each Borrower’s Facilities, or any other Property
owned or leased by any Borrower or any Subsidiary of a Borrower is subject to
any private or governmental litigation, threatened litigation (to any Borrower’s
knowledge), Lien or judicial or administrative notice, order or action relating
to Hazardous Substances or Environmental Laws with respect to such Borrower’s
Facilities or such other Property which either (i) involves an amount in
controversy in excess of $100,000 for any single proceeding or $250,000 in the
aggregate or (ii) would reasonably be expected to have a Material Adverse
Effect.

                    (c) To any Borrower’s knowledge, there has been no Release
(as defined in CERCLA) of Hazardous Substance into, on or from any Borrower’s
Facilities and no Hazardous Substances (except “Household Waste” as that term is
defined at 40 C.F.R. 261.4(b)(1) (1990)) are located on or have been treated,
stored, processed, disposed of, handled, transported to or from, or disposed of
upon each Borrower’s Facilities during any Borrower’s or any Subsidiary of any
Borrower’s possession or into, upon or from the environment including any air,
water, or soil, except in compliance with Environmental Laws other than any
instances of non-compliance which would not reasonably be expected to result in
a liability which would have a Material Adverse Effect. To any

53

--------------------------------------------------------------------------------



Borrower’s knowledge, neither any Borrower nor any Subsidiary of any Borrower
has allowed any Hazardous Substance to exist or be treated, stored, disposed,
Released (as defined in CERCLA), located, discharged, possessed, managed,
processed or otherwise handled on any Borrower’s Facilities or in the operation
or conduct of its respective businesses except in compliance with Environmental
Laws other than any instances of non-compliance which would not reasonably be
expected to result in a liability which would have a Material Adverse Effect.
Each Borrower and its Subsidiaries have complied with all Environmental Laws
affecting each Borrower’s Facilities other than any instances of non-compliance
which would not reasonably be expected to result in a liability which would have
a Material Adverse Effect.

                    (d) Each Borrower and its Subsidiaries do not transport, in
any manner, any Hazardous Substances except in the ordinary course of business
in compliance with Environmental Laws other than any instances of non-compliance
which would not reasonably be expected to result in a liability which would have
a Material Adverse Effect.

                    (e) No Borrower has received written notice of any
circumstances which would result in any obligation under any Environmental Law
to investigate or remediate any Hazardous Substances in, on or under any
Borrower’s Facilities, and which would reasonably be expected to give rise to a
Material Adverse Effect.

          Section 5.20 Licenses and Permits. Each Borrower and each of its
Subsidiaries owns or possesses all Licenses and Permits and rights with respect
thereto which are necessary (collectively, “Material Licenses and Permits”) to
the conduct of its business operations and the ownership of its Property as
presently conducted and proposed to be conducted except in those instances where
the absence of any such License and Permit would not reasonably be expected to
have a Material Adverse Effect. Each Borrower and each of its Subsidiaries owns
or possesses all Material Licenses and Permits without any known conflict with
the rights of others and, in each case, free of any Lien not permitted by
Section 8.8. All of the Material Licenses and Permits are in full force and
effect, and each Borrower and each of its Subsidiaries is in compliance with the
foregoing, except for such matters of non-compliance which would not reasonably
be expected to result in a Material Adverse Effect, without any known conflict
with the valid rights of others. No event has occurred, to the knowledge of any
Borrower, which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such Material Licenses and Permits, or
affect the rights of any Borrower or any of its Subsidiaries thereunder except
in those instances where such revocation or termination of any such License and
Permit would not reasonably be expected to have a Material Adverse Effect.

          Section 5.21 General Collateral Representation.

                    (a) Each Borrower and each Subsidiary of a Borrower (i) is
the sole owner of and has good and marketable title to its Loan Collateral
(exclusive of that Property for which it has only a leasehold estate), free from
all Liens in favor of any Person other than those in favor of Agent and except
any Permitted Liens and (ii) has full right and power to grant to Agent a
security interest therein. All information furnished to Agent concerning the
Loan Collateral is and will be complete, accurate and correct in all material
respects when furnished.

                    (b) No security agreement, financing statement, equivalent
security or Lien instrument or continuation statement covering all or any part
of the Loan Collateral is on file or of record in any public office, except such
as may have been filed (i) in favor of Agent pursuant to the Loan Documents, or
(ii) in respect of the items of Loan Collateral subject to the Permitted Liens.

                    (c) The provisions of this Agreement and the Security
Documents are sufficient to create in favor of Agent, as of the Closing Date, a
valid and continuing Lien on, and, subject to the Permitted Liens, first
security interest in, the types of the Loan Collateral in which a security
interest may be created under Article 9 of the UCC. Financing statements have
been duly prepared listing each Borrower, as a debtor, and the description of
such Loan Collateral set forth therein is sufficient to perfect first priority
security interests in such Loan Collateral in which a security interest may be
perfected by the filing of financing statements. When such financing statements
are duly filed in the filing offices listed on Schedule 5.21, and the requisite
filing fees are paid, such filings will be sufficient to perfect security
interests in such of the Loan Collateral described in such financing statements
as can be perfected by filing, which perfected security interests will, subject
to the Permitted Liens, be prior to all other Liens in favor of others and
rights of others, enforceable as such as against creditors of and purchasers
from any Borrower

54

--------------------------------------------------------------------------------



and its Subsidiaries (other than purchasers of Inventory in the ordinary course)
and as against any owner of the Borrower’s Facilities where any of the Equipment
is located.

          Section 5.22 Owned Real Property. Schedule 5.22 sets forth each parcel
of real Property owned by ISA or a Pledgor (“Owned Real Property”). Neither any
Borrower nor any Subsidiary of a Borrower (including, without limitation, any
Pledgor) owns any other parcel of real Property. Upon such time, if any, that
the 7100 Grade Lane Real Property Acquisition is consummated, Schedule 5.22 will
be deemed amended to include such real Property.

          Section 5.23 Deposit and Other Accounts. As of the Closing Date, all
of the accounts maintained by any Borrower or any of its Subsidiaries with any
bank, brokerage house or other financial institution or securities intermediary,
other than with Agent or its Affiliates, are set forth in Schedule 5.23 (the
“Other Deposit Accounts”).

          Section 5.24 No Brokerage Fee. No brokerage, finder’s or similar fee
or commission is due to any Person by reason of any Borrower’s entering into
this Agreement or by reason of any of the transactions contemplated hereby, and
Borrowers shall indemnify and hold Agent, Lenders and LC Issuer harmless from
all such fees and commissions.

          Section 5.25 Noncompetition Agreements. Except as set forth on
Schedule 5.25, neither any Borrower nor any Subsidiary of any Borrower is
subject to any contract or agreement containing a covenant not to compete in any
line of business with any Person which is material to any Borrower or any
Subsidiary as of the Closing Date. To any Borrower’s knowledge, no key employee
of any Borrower is, as of the Closing Date, subject to any agreement in favor of
anyone other than a Borrower which restricts or limits that individual’s right
to engage in the type of business activity conducted by any Borrower in any
manner which would reasonably be expected to materially impair the ability of
such individual to carry out his or her duties with any Borrower or to use any
Property or confidential information or which grants to any Person, other than
Borrowers, any rights to inventions or other ideas susceptible to legal
protection developed or conceived by any such key employee of any Borrower.

          Section 5.26 Solvency. Each Borrower will be Solvent after (a) receipt
and application of the Loans in accordance with the terms of this Agreement, (b)
the execution and delivery of this Agreement and the other Loan Documents to
which any of them is a party, and (c) the filing of any financing statements or
other perfecting notices or actions in connection with this Agreement.

          Section 5.27 Casualties. Neither the business nor the Properties of
any Borrower or any Subsidiary of any Borrower are affected by any fire,
explosion, accident, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other Casualty Loss (whether or not covered by insurance)
which has had a Material Adverse Effect.

          Section 5.28 Insurance Policies; Surety Bonds. Schedule 6.2(b)
correctly sets forth, as of the Closing Date, all of: (a) the insurance policies
maintained by Borrowers and their Subsidiaries, including the carriers thereof,
and the types of coverage and insured amounts covered thereby and (b) the Surety
Bonds issued on behalf of a Borrower with respect to any aspects of any
Borrower’s operations, including the performance of any services.

          Section 5.29 Updating Representations and Warranties. With the
delivery of each Compliance Certificate, Borrowers shall update any Exhibits or
Schedules provided for in Article 5 of any circumstance which may have the
effect of making any such representation or warranty contained in Article 5
untrue or misleading in any material respect (except that such representations
and warranties shall not be further qualified by materiality where, by their
respective terms, they are already qualified by reference to materiality,
including a Material Adverse Effect), as of such date of such Compliance
Certificate (except where such representations and warranties speak solely as of
an earlier date) subject to such changes as are not prohibited hereby or do not
constitute a Default or an Event of Default under this Agreement. The
requirement of Borrowers to update any Exhibit provided for herein is not, and
may not be construed to be, a cure of any Default or Event of Default occurring
prior to any such update or existing at the time of any such update without the
written waiver of such Default or Event of Default by the Requisite Lenders.

55

--------------------------------------------------------------------------------



ARTICLE 6
AFFIRMATIVE COVENANTS

          Each Borrower agrees, covenants with and warrants to Agent and each
Lender that, from and after the Closing Date and until all of the Obligations
are paid and satisfied in full (exclusive of any contingent obligations for
indemnification or reimbursement for which Agent has not then given notice of a
claim thereof against Borrowers), except as otherwise expressly consented to in
writing by the Requisite Lenders:

          Section 6.1 Financial Reporting and Other Information.

                    (a) Borrowers shall provide to Agent as soon as available,
and in any event within 45 days after the close of each Fiscal Quarter of
Borrowers, (i) Consolidated balance sheets of the Credit Parties as of the end
of such Fiscal Quarter, (ii) Consolidated statements of income, and (iii)
Consolidated statements of cash flow of the Credit Parties, in each case
including its Subsidiaries for such Fiscal Quarter and for the period commencing
at the end of the previous Fiscal Year and ending with the end of such Fiscal
Quarter, certified in a Compliance Certificate executed and delivered by the
Chief Financial Officer, Chief Operating Officer or Chief Executive Officer of
ISA stating that, as of the date of such Compliance Certificate, to the best of
his or her knowledge after reasonable inquiry: (A) such financial statements,
while not examined by the Accountants, reflect in his or her opinion, all
adjustments necessary to present fairly, in all material respects, the
Consolidated financial position of the Credit Parties as at the end of such
Fiscal Quarter and the results of their operations for the month then ended in
conformity with GAAP consistently applied, subject only to normal year-end
adjustments and the absence of footnotes, (B) stating that as of the date of
such certificate, to the best of his or her knowledge, after reasonable inquiry,
no event has occurred which constitutes a Default or an Event of Default, or, if
a Default or an Event of Default has occurred and is continuing, a statement as
to the nature thereof and the action which the Credit Parties have taken or
propose to take with respect thereto and (C) further setting out in such detail
as is required by Agent in the exercise of its discretion in good faith, the
Credit Parties’ compliance with the requirements of Articles 7 and 8.

                    (b) Borrowers shall provide to Agent as soon as available,
and in any event within 120 days after the close of each Fiscal Year of the
Credit Parties: (i) audited financial statements of the Credit Parties as of the
end of such Fiscal Year, on a Consolidated basis and prepared in accordance with
GAAP, certified, without qualification or exception, by the Accountants,
including balance sheets as of the end of such Fiscal Year, related profit and
loss and reconciliation of surplus statements, and a statement of cash flows,
accompanied by (A) any management letter prepared by such Accountants and (B) by
supplemental consolidating financial statements of the Credit Parties prepared
and reported on by such Accountants in a manner satisfactory to Agent in the
exercise of its discretion in good faith, which supplemental consolidating
information report may be unaudited; and (ii) a Compliance Certificate executed
and delivered by the Chief Financial Officer, Chief Operating Officer or Chief
Executive Officer of ISA stating that, as of the date of such Compliance
Certificate, to the best of his or her knowledge and after reasonable inquiry,
(A) such financial statements reflect in his or her opinion, all adjustments
necessary to present fairly, in all material respects, the Consolidated
financial position of the Credit Parties as at the end of such Fiscal Quarter
and the results of their operations for the month then ended in conformity with
GAAP consistently applied, (B) stating that as of the date of such certificate,
to the best of his or her knowledge, after reasonable inquiry, no event has
occurred which constitutes a Default or an Event of Default, or, if a Default or
an Event of Default has occurred and is continuing, a statement as to the nature
thereof and the action which the Credit Parties have taken or propose to take
with respect thereto and (C) further setting out in such detail as is required
by Agent in the exercise of its discretion in good faith, the Credit Parties’
compliance with the requirements of Articles 7 and 8.

                    (c) On the Closing Date and not less frequently than
monthly, and more frequently if set forth below, if Agent shall require or if
Borrowers shall so elect, Borrowers shall deliver to Agent:

                              (i) a Borrowing Base Certificate by no later than
the Tuesday after the end of each calendar week (which is based on values as of
the immediately preceding week); and

                              (ii) reports of each Borrower’s sales, credits to
sales or credit memoranda applicable to sales, collections and non-cash charges
(from whatever source, including sales and noncash journals or other credits to
Receivables) for the applicable period, and acceptable supporting documentation
thereto (including, a

56

--------------------------------------------------------------------------------



report indicating the Dollar value of each Borrower’s Eligible Receivables,
Eligible Inventory and all other information deemed necessary by Agent to
determine levels of that which is and is not Eligible Receivables or Eligible
Inventory).

                    (d) By no later than the 30th day after the end of each
calendar month, or sooner if available, Borrowers shall deliver to Agent monthly
agings, broken down by Borrowers and by due date of Receivables listed by
invoice date, in each case reconciled to the Borrowing Base Certificate for the
end of such month and Borrowers’ general ledgers, and setting forth any changes
in the reserves made for bad accounts or any extensions of the maturity of, any
refinancing of, or any other material changes in the terms of any Receivables in
such format as is specified by Agent from time to time, together with such
further information with respect thereto in such format as Agent may then
require in the exercise of its discretion in good faith.

                    (e) By no later than the 30th day after the end of each
calendar month, or sooner if available, Borrowers shall submit to Agent an
inventory report in a form acceptable to Agent reconciled to: (i) the Borrowing
Base Certificate for the end of such month, (ii) each Borrower’s inventory
records, and (iii) each Borrower’s general ledger, broken down into such detail
and with such categories as Agent shall require in the exercise of its
discretion in good faith (including a report indicating the type, location, and
dollar value of each Borrower’s Inventory, and all other information deemed
necessary by Agent to determine levels of that which is and is not Eligible
Inventory). Values shown on reports of Inventory shall be at the lower of cost
or market value determined in accordance with a moving average weighted cost
basis accounting system in accordance with GAAP. In furtherance of the foregoing
obligations, Borrowers will maintain a inventory system approved by the
Accountants in respect of their Inventory and will undertake a physical count of
their Inventory in accordance with procedures approved by the Accountants and
Agent.

                    (f) By no later than the 30th day after the end of each
calendar month, Borrowers shall deliver to Agent monthly agings of accounts
payable listed by invoice date and by due date, in each case reconciled to each
Borrower’s general ledger for the end of such month, in such format as is
specified by Agent from time to time in good faith.

                    (g) Together with each delivery of financial information and
financial statements of Borrowers pursuant to Sections 6.1(a) and 6.1(b),
Borrowers will deliver such information describing the operations and financial
condition of Borrowers as Agent may request in the exercise of its discretion in
good faith.

                    (h) As soon as available and in any event prior to the end
of each Fiscal Year, Borrowers will deliver Projections of Borrowers for the
forthcoming Fiscal Year, on a quarter by quarter basis.

                    (i) Borrowers shall provide to Agent as soon as possible,
and in any event within fifteen (15) days after any Borrower knows or has reason
to know that any Termination Event with respect to any Employee Benefit Plan has
occurred, a statement of the Chief Financial Officer or Treasurer of each
Borrower describing such Termination Event and the action which Borrowers
propose to take with respect thereto.

                    (j) Borrowers shall provide Agent with the following
additional information and/or reports:

                              (i) promptly after any Borrower becomes aware of
the commencement thereof, notice of all actions, suits and proceedings against
or involving any Borrower or any Subsidiary of any Borrower before any court or
other Governmental Authority, domestic or foreign, which are not fully covered
by insurance without the applicability of any co-insurance provisions or which
have not been bonded and which either (A) involves an amount in controversy in
excess of $100,000 for any single proceeding or $250,000 in the aggregate or
(B) would reasonably be expected to cause a Material Adverse Effect;

                              (ii) as soon as practicable after becoming aware
of a claim by any Person that any Borrower or a Subsidiary of any Borrower is in
default under any agreement entered into in connection with Indebtedness, when
added to all other Indebtedness of any one or more Borrower then in default, in
excess of $100,000 in the aggregate, notice of any such claim or default;

57

--------------------------------------------------------------------------------



                              (iii) notice of any change in the conduct of the
business, prospects or financial condition of any Borrower or a Subsidiary of
any Borrower promptly upon any Borrower’s becoming aware of any such change
which would reasonably be expected to have a Material Adverse Effect;

                              (iv) notice of any Release (as defined in CERCLA)
of Hazardous Substances on any Borrower’s Facilities that is in material
violation of Environmental Laws or would require remediation pursuant to
applicable federal or state law or of any notification having been filed with
regard to a release of Hazardous Substances on or into any of Borrower’s
Facilities under any applicable Environmental Law, which would reasonably be
expected to have a Material Adverse Effect. Such notice shall indicate the steps
Borrowers have or will take to remediate all hazardous environmental conditions
if any such steps are required of each of them by applicable Environmental Law
and the estimated costs of such remediation; and

                              (v) if (and on each occasion that) any event shall
at any time occur or any condition shall at any time develop which constitutes a
Default or an Event of Default, then, promptly (and, in any event, within five
(5) Business Days) after any Borrower shall have first become aware of the
occurrence or development of any such event or condition, Borrowers will furnish
or cause to be furnished to Agent a written notice specifying the nature and the
date of the occurrence of such event or (as the case may be) the nature and the
period of existence of such condition and what action Borrowers are taking or
propose to take with respect thereto.

                    (k) Borrowers shall provide Agent with such other
information relating to each Borrower or any of its Subsidiaries (including any
Employee Benefit Plan) as Agent may from time to time request in the exercise of
its discretion in good faith. To the extent Agent is obligated to do so by
applicable law, rule or regulation, it may deliver to any regulatory body having
jurisdiction over it copies of the reports and other information provided by
Borrowers to Agent pursuant to this Section 6.1 or otherwise.

                     (l) Promptly upon any Borrower’s learning of any change to
the list of Affiliates identified in Schedule 5.1(e) (other than with respect to
the members of the Board of Directors of ISA or any officer of a Borrower),
Borrowers will give notice to Agent in a form acceptable to Agent in its
discretion exercised in good faith. Upon Agent’s request made from time to time,
Borrower will update the list of the members of the Board of Directors and
officers of each Borrower on Schedule 5.1(e).

                    (m) Promptly upon the filing thereof and in any event within
10 days after filing therewith, copies of all registration statements and other
reports on Form 10-Q, Form 10-K and Form 8-K which any Credit Party files with
the Securities and Exchange Commission. The filing of Form 10-Q and Form 10-K
will satisfy the requirements of Sections 6.1(a) and 6.1(b), respectively, so
long as said reports are filed within the time periods set forth in Sections
6.1(a) and 6.1(b), respectively.

                    (n) (i) At least one Business Day prior to entering into any
proposed Permitted Factoring Transaction, copies of such reports and other
information and documentation prepared by the applicable Borrower in
contemplation thereof (collectively, the “NAS Factoring Report”), and such other
information and documentation as may be requested by Agent in its discretion and
(ii) promptly upon consummation of each Permitted Factoring Transaction, copies
of all documents entered into, or delivered in connection with, each Permitted
Factoring Transaction, including applicable transaction documents with Banesto
or Grupo Santander and copies of all applicable invoices subject to the
Permitted Factoring Transaction (collectively, the “NAS Factoring Documents”).

          Section 6.2 Maintenance of Property; Authorization; Insurance.

                    (a) Borrowers shall keep and maintain all of their
respective Equipment, which is necessary for the conduct of their respective
businesses, in good repair, working order and condition, reasonable wear and
tear excepted, and from time to time make all necessary repairs, renewals or
replacements, betterments and improvements thereto so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times.

                    (b) At its own cost and expense, Borrowers shall obtain and
maintain during the term of this Agreement: (i) insurance against loss,
destruction or damage to its or any of its Subsidiaries’ Properties as Agent may
require, in the exercise of its discretion in good faith, from time to time to
fully protect Agent’s and Lenders’

58

--------------------------------------------------------------------------------



interests in the Loan Collateral and (ii) insurance against public liability and
third party property damage, with such insurance companies, in such amounts and
covering such risks as are at all times satisfactory to Agent (it being agreed
by Agent that the liability and Property coverages set forth on Schedule 6.2(b)
are approved as adequate as of the Closing Date) and naming Agent for the
benefit of Agent, LC Issuers and Lenders as lenders’ loss payee and additional
insured as its interests may appear. Each Borrower agrees to deliver to Agent
upon request insurance certificates or policies evidencing compliance with the
above requirements. Each Borrower covenants, warrants and represents that it
will not do any act or voluntarily suffer or permit any act to be done whereby
any insurance required hereunder shall or may be suspended, impaired or
defeated. If any item of Loan Collateral shall be the subject of a Casualty Loss
during the term hereof, each Borrower agrees to proceed diligently and cooperate
fully with Agent and Lenders in the recovery of any and all proceeds of
insurance applicable thereto, and the carriers named therein are hereby directed
by Borrowers to make payment for such loss to Agent, for the benefit of Agent,
LC Issuers and Lenders, and not to any Borrower and Lenders jointly. If any
insurance losses are paid by check, draft or other instrument payable to any
Borrower and Agent and Lenders jointly, Agent may indorse the name of each
Borrower thereon and do such other things as it may deem advisable to reduce the
same to cash. If there does not exist at that time a Default or an Event of
Default which has not been cured by the Borrowers or waived by the Requisite
Lenders, then all loss recoveries received by Agent and Lenders pursuant to this
Section 6.2(b) upon any such insurance shall be paid by Agent and Lenders to
Borrowers so long as such proceeds promptly are reinvested in Borrowers’
businesses in the manner acceptable to Agent. If there does exist at that time a
Default or an Event of Default, then such cash resources may be applied and
credited by Agent and Lenders to the Obligations, subject to Section 2.8(b).
Each Borrower further covenants that it shall require that the insurer with
respect to each such insurance policy provide for thirty (30) days’ advance
written notice to Agent of any cancellation or termination of, or other change
of any nature whatsoever in, the coverage provided under any such policy.

                    (c) ISA has executed and delivered to Agent the Life
Insurance Documents for each policy of Life Insurance. ISA shall, at its own
cost and expense, (i) maintain the Life Insurance and (ii) deliver the originals
of each policy of the Life Insurance to Agent. ISA will promptly take all
actions hereafter necessary or appropriate in Agent’s judgment to cause the Life
Insurer to acknowledge and confirm Lender’s assignment and, as appropriate,
consent to the assignment of the Life Insurance to Lender pursuant to the terms
of this Agreement and the other Loan Documents in accordance with the terms of
the Life Insurance Documents. Until the Obligations are fully and finally paid,
ISA will not: (A) make or grant any further assignments, transfers, or other
dispositions of any portion of the Life Insurance or any right or interest
therein nor grant or permit to exist any Lien on any portion of the Life
Insurance or any right or interest therein except in favor of Agent, (B) make
any borrowings or withdrawals of, or accept any loans or advances of, the cash
surrender value of any Life Insurance, or (C) make or seek any changes to any of
the terms or conditions of any of the Life Insurance.

          Section 6.3 Corporate Existence. Other than as permitted by Section
8.3(a), each Borrower and each of its Subsidiaries shall preserve and maintain
its existence as a corporation or, as applicable, a limited liability company in
good standing under the laws of its state of organization and all of its rights,
franchises and privileges as a corporation or, as applicable, limited liability
company.

          Section 6.4 Inspection Rights. During normal business hours, upon at
least two Business Days advance notice (unless an Event of Default then exists)
and at the expense of Borrowers, and from time to time, each Borrower shall
permit Agent, or any of its agents, representatives or current or prospective
participants in the Loans, to inspect, and make field examinations of, the Loan
Collateral, to examine, audit, inspect and make copies of and abstracts from the
records and books of account of, and to visit the Properties of, each Borrower
and to discuss the affairs, finances and accounts of each Borrower with any of
its officers, directors, managers, and employees. Upon the occurrence and during
the continuance of an Event of Default, Lenders may accompany Agent or any of
its field auditors on any such field examinations.

          Section 6.5 Compliance with Laws.

                    (a) Each Borrower and each of its Subsidiaries shall comply
with all applicable federal, state and local laws, rules, regulations and orders
pertaining to the operation of its businesses, the noncompliance with which
would reasonably be expected to have a Material Adverse Effect. Each Borrower
will pay before the same become delinquent (i) all Taxes, assessments and
governmental charges or levies imposed upon it or upon its

59

--------------------------------------------------------------------------------



income or profits or any of its Property and (ii) all other lawful claims which,
in each case, if unpaid might become a Lien upon any of its Property except to
the extent (a “Contested Claim”): (A) contested in good faith by proper
proceedings, (B) with respect to which adequate reserves have been set aside for
the payment thereof, and (C) the continuation of any such contest does not
result in any part of the Loan Collateral being made the subject of (1) any
proceeding in foreclosure, (2) any levy or execution (which shall not have been
stayed or dismissed), (3) any forfeiture, seizure or other loss, or (4) any Lien
other than a Permitted Lien. Borrowers shall promptly pay or discharge such
Contested Claims, if any, and shall deliver to Agent evidence acceptable to
Agent, in the exercise of its discretion in good faith, of such compliance,
payment or discharge, if such contest is terminated or discontinued adversely to
a Borrower or the conditions set forth in this Section 6.5(a) are no longer met.

                    (b) Borrowers shall promptly notify Agent and each Lender in
the event that any Borrower receives any notice, claim or demand from any
Governmental Authority which alleges that any Borrower or any of its
Subsidiaries is in material violation of any of the terms of, or has materially
failed to comply with any applicable law, rule, ordinance, code or order issued
pursuant to any federal, state or local statute regulating its operation and
business, including the Occupational Safety and Health Act, or any Environmental
Law.

          Section 6.6 Notice of Other Events. Immediately upon any Borrower’s
first becoming aware of any of the following occurrences, Borrowers shall
furnish or cause to be furnished to Agent written notice with full particulars
of (a) the business failure, insolvency or bankruptcy of a Borrower or any of
its Subsidiaries; (b) the rescission, cancellation or termination, or the
creation or adoption, of any agreement or contract to which a Borrower or any of
its Subsidiaries is a party which would reasonably be expected to have a
Material Adverse Effect; (c) any labor dispute, any attempt by any labor union
or organization representatives to organize or represent employees of a Borrower
or any of its Subsidiaries, or any unfair labor practices or proceedings of the
National Labor Relations Board with respect to, a Borrower or any of its
Subsidiaries which would have a Material Adverse Effect; or (d) any defaults or
events of default under any Material Agreement by a Borrower or any of its
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.

          Section 6.7 Communication with Accountants. Each Borrower shall and
hereby does authorize (a) Agent or, after the occurrence of any Event of
Default, any Lender, upon prior and reasonable written notice to Borrowers, to
communicate directly with the Accountants and (b) the Accountants to disclose to
Agent or such Lender any and all financial statements and other information of
any kind, including copies of any management letter or the substance of any oral
information or conversation that such Accountants may have with respect to the
business and financial condition of Borrowers.

          Section 6.8 Payment of Obligations. Each Borrower hereby jointly and
severally covenants, agrees and promises to punctually pay or cause to be paid
when due all principal and interest on the Loans, the Letter of Credit
Obligations, the Bank Product Obligations, the Rate Management Obligations, and
all other Obligations payable hereunder or under any of the other the Loan
Documents in accordance with the terms hereunder and thereunder.

          Section 6.9 Payment of Fees.

                    (a) Each Borrower hereby jointly and severally covenants,
agrees and promises to pay to Agent, for the ratable benefit of Lenders, the
Unused Line Fee, which shall commence to accrue on the Closing Date, in monthly
payments in arrears with the first payment being due on August 1, 2010 and
subsequent payments being due on the first day of each succeeding calendar month
thereafter until the Termination Date of the Revolving Loan Commitments, at
which time all accrued and unpaid amounts of the Unused Line Fee shall be
immediately due and payable.

                    (b) Agent may provide for the payment of any fees or other
charges under this Section 6.9 or otherwise under this Agreement by advancing
the amount thereof for the benefit of Borrowers as a Revolving Loan.

                    (c) Each Borrower hereby jointly and severally covenants,
agrees and promises to pay to Agent the fees as set forth in the Fee Letter.
Each Borrower also hereby jointly and severally covenants, agrees and promises
to also pay to Agent the then current charges for Agent’s field examiners or
auditors (including the out-of-pocket fees, costs and expenses paid to third
party auditors which conduct the field examinations or verifications).

60

--------------------------------------------------------------------------------



          Section 6.10 Governmental Consents and Approvals. Each Borrower and
each of its Subsidiaries will comply with all Licenses and Permits as is
necessary under any provision of any applicable law to continue the proper
operation of the business and operations of each Borrower, except for such
matters of non-compliance which would not reasonably be expected to result in a
Material Adverse Effect.

          Section 6.11 Employee Benefit Plans. Borrowers and each of their ERISA
Affiliates shall promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed would
reasonably be expected to have a Material Adverse Effect or result in a Lien
upon any of its or their Property.

          Section 6.12 Further Assurances. Each Borrower and each of its
Subsidiaries shall execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, any and all such further assurances and other
agreements or instruments, and take or cause to be taken all such other action,
as shall be requested by Agent from time to time in the exercise of its
discretion in good faith in order to give full effect to any of the Loan
Documents.

          Section 6.13 Borrowers’ Depository Accounts. Borrowers and their
Subsidiaries shall maintain all of their primary bank and depository accounts
and cash management with Agent, including all demand deposit, time deposit,
concentration and zero balance accounts, except that Borrowers and its
Subsidiaries may maintain (a) with Persons other than BB&T the Other Deposit
Accounts (other than those at BB&T) so long as the aggregate amount on deposit
therein does not exceed $100,000 at any time and (b) with BB&T such Other
Deposit Accounts at BB&T for up to 120 days from the Closing Date so long as
such Other Deposit Accounts are subject to a deposit account control agreement
among BB&T, the applicable Credit Parties and Agents to be effective on the
Closing Date in a form and substance acceptable to Agent.

          Section 6.14 Use of Proceeds. Borrowers shall use all Loan proceeds
only as permitted by Section 2.10.

ARTICLE 7
FINANCIAL COVENANTS

          Each Borrower covenants with and warrants to Agent and each Lender
that, from and after the Closing Date and until all of the Obligations are paid
and satisfied in full (exclusive of any contingent obligations for
indemnification or reimbursement for which Agent has not then given notice of a
claim thereof against Borrowers), except as otherwise expressly consented to in
writing by the Requisite Lenders:

          Section 7.1 Senior Leverage Ratio. Borrowers shall not permit the
Senior Leverage Ratio for each Test Period ending on each Computation Date
occurring on or after September 30, 2010 to exceed 3.5 to 1; provided that, for
each Test Period ending on December 31, the Senior Leverage Ratio shall not
exceed 4.0:1.

          Section 7.2 Minimum Fixed Charge Coverage. Borrowers shall not permit
the Fixed Charge Coverage Ratio for each Test Period ending on each Computation
Date occurring on or after September 30, 2010 to be less than 1.20 to 1.

          Section 7.3 Limitation on Capital Expenditures. No Borrower will make
or incur, and will not permit any of its Subsidiaries to make, any Capital
Expenditures (including expenditures for fixed assets, leases, maintenance, or
repairs capitalized or required, in accordance with GAAP consistently applied,
to be capitalized on Borrowers’ books by purchase, lease-purchase agreement,
option or otherwise) in excess of $4,000,000 in the aggregate for any Fiscal
Year; provided that, the forgoing $4,000,000 limitation shall not preclude a
Borrower from consummating the 7100 Grade Lane Real Property Acquisition. If any
Borrower enters into a Capital Lease with respect to fixed assets, for purposes
of calculating Capital Expenditures under this Section, the aggregate amount of
all payments due for the entire term of such Capital Lease (excluding, however,
the interest portion of Capital Lease payments or the interest portion of any
other permitted Indebtedness) shall be considered expended in full on the date
that such Borrower enters into such Capital Lease.

61

--------------------------------------------------------------------------------



ARTICLE 8
NEGATIVE COVENANTS

          Each Borrower covenants with and warrants to Agent and each Lender
that from and after the Closing Date and until all of the Obligations are paid
and satisfied in full (exclusive of any contingent obligations for
indemnification or reimbursement for which Agent has not then given notice of a
claim thereof against Borrowers), except as otherwise expressly consented to in
writing by Requisite Lenders:

          Section 8.1 Limitation on Nature of Business. No Credit Party or its
Subsidiaries shall at any time make any change in any of any Credit Party’s
primary business objectives, purposes and operations or enter into any lines of
business substantially different from the business or activities which, in each
case, each Credit Party and its Subsidiaries are presently engaged.

          Section 8.2 Acquisition of Subsidiaries. No Credit Party shall, nor
shall it permit any Subsidiary of such Credit Party to, create, capitalize or
acquire any Subsidiary or any partnership or joint venture after the Closing
Date.

          Section 8.3 Limitation on Fundamental Changes. Neither any Credit
Party nor any of its Subsidiaries shall at any time: (a) consolidate with or
merge into or with any Person or Persons or enter into or undertake any plan or
agreement of consolidation or merger with any Person except (i) ISA Indiana may
merge into, and be survived by, ISA pursuant to applicable State law so long as
no Default or Event of Default exists or results therefrom, and (ii) one
Guarantor may merge into, and be survived by, another Guarantor pursuant to a
statutory merger under applicable State law so long as no Default or Event of
Default then exists or results therefrom; (b) other than a Permitted
Dissolution, liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution); (c) make or permit any material amendment or modification to its
Organizational Documents in a manner that would reasonably be expected to have a
Material Adverse Effect or would create or result in a Default or an Event of
Default; or (d) make any change in (i) any Credit Party’s capital structure or
(ii) the Credit Parties’ Fiscal Year. No Credit Party will allow the Inactive
Companies to transact business other than that necessary to merge with another
Credit Party or wind-up or dissolve.

          Section 8.4 Restricted Payments. No Credit Party will, and will not
permit any of its Subsidiaries to, directly or indirectly declare, order, pay,
make or set apart any sum for any Restricted Payments, except that:

                    (a) Borrowers may pay reasonable fees or expenses of their
respective outside members of its Board of Directors per Fiscal Year;

                    (b) ISA may repurchase Equity Interests issued to employees,
officers and independent directors, in each case issued pursuant to employee
stock option or employee stock incentive arrangements previously approved by
Agent (“Share Repurchases”), if, and to the extent, that each of the following
conditions has been met: (i) such Share Repurchase is permitted under the terms
of such arrangements; (ii) such Share Repurchase is in connection with the
cessation of the applicable recipient’s employment (or board representation) by
a Borrower; (iii) the aggregate Share Repurchases made in any Fiscal Year do not
exceed $500,000; (iv) if, after giving effect to such Share Repurchase,
Revolving Loan Availability is equal to or greater than an aggregate amount
equal to $1,000,000; (v) after giving effect to the proposed Share Repurchases,
no Default or Event of Default has occurred and is continuing as of the date
such Share Repurchase occurs, and (vi) Borrowers are in compliance with the
Financial Covenants, on a pro forma basis, after giving effect to such Share
Repurchase. To determine whether there is pro forma compliance with the
Financial Covenants, Borrowers will, on a pro forma basis, provide a worksheet
to Agent at least 10 days before making such Share Repurchase, which: (A)
restates the financial statements received by Agent for the Fiscal Quarter or
the Fiscal Year, as applicable, ended most closely before the date such Share
Repurchase is proposed to be made as if the proposed Share Repurchase had been
made at the beginning of the applicable Test Period and (B) calculates the
Senior Leverage Ratio under Section 7.1 and the Fixed Charge Coverage Ratio
under Section 7.2 taking into account such proposed Share Repurchase as if the
proposed Share Repurchase had been made at the beginning of the applicable Test
Period; and

62

--------------------------------------------------------------------------------



                    (c) Subsidiaries of a Borrower may make Restricted Payments,
to the extent permitted by applicable law, to such Borrower: (i) with respect to
their Capital Securities to the extent necessary to permit such Borrower to: (A)
pay the Obligations, (B) make any Restricted Payments permitted under clauses
(a) and (b) above, and (C) permit such Borrower to pay expenses incurred in the
ordinary course of business so long as, in each instance, (1) no Default or
Event of Default has occurred and is continuing and (2) such Restricted Payments
are not made in violation of Section 8.6(c), and (ii) which constitute repayment
of an Investment by such Borrower in its Subsidiary in the form of Indebtedness
permitted by Section 8.6(c).

                    (d) Subsidiaries of ISA may make cash distributions to ISA
solely in order, and in such amounts sufficient, for ISA to pay: (1) the
federal, state and local income, franchise, commercial activity Tax or
equivalent income-type Tax liabilities of ISA and its Subsidiaries which are
then due (to the extent that ISA and their Subsidiaries are consolidated with
ISA for income Tax purposes), (2) any state franchise Taxes of ISA which are
then due, and (3) the fees charged by the Accountants to perform the audit of
ISA’s and its Subsidiaries’ financial statements in accordance with Section
6.1(b).

                    (e) ISA may make Restricted Payments constituting dividends
on the Capital Securities of ISA if, and to the extent, that each of the
following conditions has been met (i) the Board of Directors of ISA has approved
such dividends, (b) such Restricted Payments made in any Fiscal Year do not
exceed $750,000 in the aggregate; (iii) if, after giving effect to such
Restricted Payments, Revolving Loan Availability is equal to or greater than an
aggregate amount equal to $1,000,000; (iv) after giving effect to the proposed
Restricted Payments, no Default or Event of Default has occurred and is
continuing as of the date such Restricted Payment occurs, and (v) Borrowers are
in compliance with the Financial Covenants, on a pro forma basis, after giving
effect to such Restricted Payment. To determine whether there is pro forma
compliance with the Financial Covenants, Borrowers will, on a pro forma basis,
provide a worksheet to Agent at least 10 days before making such Restricted
Payment, which: (A) restates the financial statements received by Agent for the
Fiscal Quarter or the Fiscal Year, as applicable, ended most closely before the
date such Restricted Payment is proposed to be made as if the proposed
Restricted Payment had been made at the beginning of the applicable Test Period
and (B) calculates the Senior Leverage Ratio under Section 7.1 and the Fixed
Charge Coverage Ratio under Section 7.2 taking into account such proposed
Restricted Payment as if the proposed Restricted Payment had been made at the
beginning of the applicable Test Period.

          Section 8.5 Limitation on Disposition of Assets. Neither any Credit
Party, nor any of its Subsidiaries, will sell, lease, sell and leaseback,
transfer or otherwise dispose of any of its Property (“Asset Dispositions”) or
grant any Person an option to acquire any such Property or business or any line
of business, except for:

                    (a) bona fide, arms’-length sales of Inventory to customers
in the ordinary course of business; provided, however, a sale in the ordinary
course of business will not include a transfer in total or partial satisfaction
of Indebtedness;

                    (b) sales or lawful transfers of Property by one Borrower in
the ordinary course of business to any other Borrower so long as no Default or
Event of Default then exists or would occur as a result therefrom after giving
effect to such Asset Disposition;

                    (c) the purchase, termination and re-investment of
Investments that are permitted to be owned or made as described in subsections
(a), (i), (j), (k) and (l) of Section 8.6 (it being understood that repayments
of loans or advances that constitute Investments permitted by clauses (b), (c),
(d) and (g) of Section 8.6 shall not constitute Asset Dispositions);

                    (d) sales of delinquent Receivables (other than Eligible
Receivables) in the ordinary course of business for the purposes of collection
only (and not for the purpose of any bulk sale or securitization transaction);

                    (e) (i) the surrender of contractual rights in the ordinary
course of business or (ii) the settlement, release or surrender of any contract,
tort or other litigation claims in the ordinary course of business other

63

--------------------------------------------------------------------------------



than the pledge by the Credit Parties of any commercial tort claim to Agent
under the Borrower Security Agreement or Guarantor Security Agreement, as
applicable;

                    (f) dispositions of Equipment: (i) which has suffered a
Casualty Loss or (ii) with a net book value of less than $1,000,000 in the
aggregate per Fiscal Year (for all Credit Parties) for all such Equipment
disposed of so long as, in each instance (i.e., under clauses (i) and (ii)), all
proceeds thereof (“Disposition Proceeds”) are paid to Agent (exclusive of any
Equipment which is the subject of a Permitted Lien on which Agent does not have
a first priority security interest) to be applied (or allowed for re-investment
by Borrowers) in accordance with Section 2.7(e);

                    (g) sales of Receivables constituting Permitted Factoring
Receivables; and

                    (h) exchange of shares of Capital Securities of ISA for the
real Property commonly known as 7100 Grade Lane in connection with the 7100
Grade Lane Real Property Acquisition.

          Section 8.6 Limitation on Investments. Neither any Credit Party nor
any of its Subsidiaries shall at any time make any Investments of any kind,
other than:

                    (a) Investments in Cash Equivalents so long as after making
such investment in cash equivalents no Revolving Loans are then outstanding;

                    (b) The making of any Restricted Payments to the extent and
in the manner permitted by Section 8.4(d) which might be deemed to constitute an
Investment;

                    (c) (i) Investments by a Borrower in its Subsidiaries, which
are also a Borrower, in the form of contributions to the equity capital (e.g.,
paid-in capital) of those Subsidiaries and (ii) loans by one Borrower to, and
held by, another Borrower that is unsecured and subordinated in right of payment
to the Obligations;

                    (d) Advances to employees (i) with respect to expenses
incurred by those employees, which expenses (A) are ordinary and necessary
business expenses, (B) are reimbursable by a Borrower, and (C) do not exceed in
the aggregate, $100,000, outstanding at any one time with respect to all
Borrowers and (ii) for small loans to employees that are not owners of the
Capital Stock of any Credit Party so long as (A) those loans are in the ordinary
course of business, (B) the aggregate amount of such loans do not exceed in the
aggregate, $100,000, outstanding at any one time with respect to all Borrowers
and (C) the loans are evidenced by a promissory note or other written evidence
of the loan;

                    (e) Intercompany loans and advances (including of the sale
of Inventory on terms in the ordinary course of business) and equity
contributions made by ISA to Credit Parties that are not Borrowers in the
aggregate amount, as to all Credit Parties, not to exceed $25,000;

                    (f) Prepaid expenses in the ordinary course of business, and
lease, utility, workers’ compensation, performance and other similar deposits in
the ordinary course of business;

                    (g) Non-cash advances to a Borrower’s customers made in
connection with sales of goods or services to those customers in the ordinary
course of business of a Borrower;

                    (h) Investments received in satisfaction of judgments,
settlements of debts or compromises of obligations or as consideration for the
settlement, release or surrender of a contract, tort or other litigation claim,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of an account debtor;

                    (i) Investments in Rate Management Agreements permitted by
Section 8.11(a)(iii);

                    (j) Deposits of cash with banks or other financial
institutions, if any, permitted by Section 6.14;

64

--------------------------------------------------------------------------------



                    (k) Investments, expressly approved in writing by Agent and
the Requisite Lenders, made solely to fund any deferred compensation plans of a
Borrower for its employees which have been expressly approved in advance and in
writing by Agent and the Requisite Lenders;

                    (l) Other Investments expressly approved in writing by Agent
and the Requisite Lenders; and

                    (m) the 7100 Grade Lane Real Property Acquisition.

          Section 8.7 Acquisition of Margin Securities. Neither any Credit Party
nor any of its Subsidiaries shall own, purchase or acquire (or enter into any
contract to purchase or acquire) any “margin security” as defined by any
regulation of the Federal Reserve Board as now or hereafter in effect.

                    Section 8.8 Limitation on Liens and Encumbrances. Neither
any Credit Party nor any of its Subsidiaries shall at any time create, assume,
incur or permit to exist, any Liens in respect of any of its Property, income or
revenues of any character, whether heretofore or hereafter acquired by it;
excluding, however, from the operation of the foregoing provisions of this
Section (each a “Permitted Lien”):

                    (a) Any Liens for Taxes, assessments or governmental charges
or claims, the payment of which is not at the time delinquent;

                    (b) Any statutory Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law incurred in the ordinary
course of business for sums not yet delinquent;

                    (c) Any Liens on cash pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA and other cash deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;

                    (d) Any easements, rights-of-way, encroachments, real
property leases, royalties, restrictions and other similar title exceptions or
encumbrances, provided such do not, in the aggregate, materially interfere with
the ordinary conduct of the business of a Borrower or such Subsidiary;

                    (e) All Liens granted to Agent for the benefit of Lenders
and the additional existing Liens of the Credit Parties and/or, as applicable,
their Subsidiaries, listed and described, but only to the extent indicated, in
Schedule 8.8(e), and the Lien to BB&T on the cash collateral described in the
Payoff Letter; provided that such Liens shall secure only that Indebtedness
which they secured as of the date of this Agreement or any Refinancing Debt
thereof;

                    (f) Any purchase money security interests granted by, or
Capitalized Lease Obligations incurred by, a Borrower in connection with any
Permitted Purchase Money Indebtedness;

                    (g) Any Liens resulting from any judgment that is not an
Event of Default;

                    (h) Any Lien arising from a Contested Claim so long as (i)
such Contested Claim does not, when added to all amounts secured by all other
then Contested Claims, secure amounts in excess of $100,000 (as to all Credit
Parties) in the aggregate as of any date and (ii) do not have priority over the
Liens in favor of Agent; and

                    (i) Liens on cash deposits in an aggregate amount not
exceeding $100,000 (as to all Credit Parties) to secure the performance of bids,
trade contracts, real property leases, statutory obligations, appeal bonds,
Surety Bonds, and other obligations of like nature incurred in the ordinary
course of business.

          Section 8.9 No Additional Negative Pledges. Neither any Credit Party
nor any of its Subsidiaries will create or otherwise cause or suffer to exist or
become effective, directly or indirectly, (a) any prohibition or restriction
(including any agreement to provide equal or ratable security to any other
Person in the event a Lien is granted to or for the benefit of Agent or Lenders)
on the creation or existence of any Lien upon the Property of any

65

--------------------------------------------------------------------------------



Credit Party or such Subsidiary in favor of Agent or (b) any contractual
obligation which may restrict or inhibit Agent’s or any Lender’s rights or
ability to sell or otherwise dispose of the Loan Collateral or any part thereof
after the occurrence of an Event of Default.

          Section 8.10 No Restrictions on Subsidiary Distributions to any
Borrower. Except as may be provided under the Loan Documents, neither any
Borrower nor any of its Subsidiaries shall directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to:
(a) pay dividends or make any other distribution on any of such Subsidiary’s
Capital Securities owned by a Borrower or any of its Subsidiaries; (b) pay any
Indebtedness owed to a Borrower or any of its Subsidiaries; (c) make loans or
advances to a Borrower or any of its Subsidiaries; or (d) transfer any of its
Property to a Borrower or any of its Subsidiaries.

          Section 8.11 Limitation on Indebtedness. Neither any Credit Party nor
any of its Subsidiaries shall at any time create, incur or assume, or become or
be liable (directly or indirectly) in respect of:

                    (a) Indebtedness for Borrowed Money other than: (i) the
Obligations; (ii) any Permitted Purchase Money Indebtedness; (iii) (A) such Rate
Management Obligations and Bank Product Obligations owing to a Lender or its
Affiliates pursuant to such terms and conditions as agreed to by such Lender and
a Borrower or (B) Indebtedness under Rate Management Agreements consented to by
Agent (including those under the BB&T Rate Management Agreement); (iv) unsecured
loans or advances from any stockholder of ISA to a Borrower (provided that prior
to any such loan or advance such stockholder shall enter into a subordination
agreement with Agent, such subordination agreement to be in form and substance
acceptable to Agent and the Requisite Lenders in their discretion exercised in
good faith); (v) Indebtedness for Borrowed Money resulting from loans to one
Borrower to another Borrower constituting Investments to the extent permitted by
Section 8.6(c); (vi) other unsecured Indebtedness for Borrowed Money in an
aggregate amount not to exceed, as of any date, $500,000 (as to all Credit
Parties); and (vii) other Indebtedness for Borrowed Money and Contingent
Obligations related thereto not otherwise expressly authorized by this Section
8.11 that has been specifically approved in writing by Agent;

                    (b) Indebtedness under a Rate Management Agreement except as
provided in Section 8.11(a)(iv);

                    (c) Indebtedness representing reimbursement obligations and
other liabilities of a Borrower with respect to Surety Bonds, letters of credit,
banker’s acceptances, drafts (other than checks in the ordinary course or to
make payments permitted by this Agreement) or similar documents or instruments
issued for any Borrower’s account excluding: (i) Letters of Credit issued under
this Agreement, (ii) letters of credit (A) issued by a third-party financial
institution which are cash secured up to the stated amount thereof solely as a
result of Section 2.3(f) and (B) issued by BB&T prior to the Closing Date and
listed on Schedule 8.11, and (iii) cash deposits in connection with bids,
tenders or leases or as security for Surety Bonds or appeal bonds, security
deposits, earnest money and other cash deposits incurred in the ordinary course
of business to the extent provided in Section 8.8;

                    (d) Indebtedness secured by a Lien (other than a Permitted
Lien) on or payable out of the proceeds or production from any Property of a
Borrower regardless of whether such Indebtedness has been assumed by a Borrower;

                    (e) Indebtedness representing the balance deferred and
unpaid of the purchase price of any Property or services except (i) Permitted
Purchase Money Indebtedness, (ii) any such balance that constitutes an account
payable to a trade creditor created, incurred, assumed or guaranteed by a
Borrower in the ordinary course of business of a Borrower in connection with
obtaining goods, materials or services that is not more than ninety (90) days in
arrears as measured from the date of billing, unless the trade payable is being
contested in good faith, and (iii) any such balance for any services that
constitutes a liability accrual, created, incurred, assumed or guaranteed by a
Borrower in the ordinary course of business of a Borrower that is not more than
ninety (90) days in arrears as measured from the date due, unless such accrual
is being contested in good faith; or

                    (f) Indebtedness evidenced by notes, bonds, debentures,
installment contracts, Capital Leases, synthetic leases, or similar obligations
except to the extent permitted under Sections 8.11(a) through 8.11(e);

66

--------------------------------------------------------------------------------



provided that, Refinancing Debt in respect of any of the Indebtedness permitted
under Sections 8.11(a) through 8.11(f) shall be permitted.

          Section 8.12 Contingent Obligations. Neither any Credit Party nor any
of its Subsidiaries shall at any time enter into any direct or indirect
indemnities, guarantees or other Contingent Obligations other than (a) customary
indemnification obligations and warranties under acquisition agreements and
under leases and other contracts in the ordinary course of business, (b)
indemnities arising under the Loan Documents, (c) any Rate Management Agreements
permitted by Section 8.11(a)(iv), and (d) by indorsement of checks for deposit
in the ordinary course of business.

          Section 8.13 Transactions with Affiliates. Neither any Credit Party
nor any of its Subsidiaries shall at any time:

                    (a) enter into or participate in any agreements or
transactions of any kind with any Affiliates of any Credit Party, except (a)
transactions permitted pursuant to Sections 8.3, 8.4, 8.5, 8.6 or 8.11, (b) the
Material Leases of Owned Real Property between any Borrower and the Pledgors,
(c) transactions (other than loans, advances and other Indebtedness) entered
into in the ordinary course of business upon fair terms determined by Agent in
good faith to be no less favorable to a Credit Party or such Affiliate than
could be obtained in a comparable arms-length transaction with an unaffiliated
Person and (d) the 7100 Grade Lane Real Property Acquisition;

                    (b) own, directly or indirectly, any interest in (excepting
passive holdings for investment purposes), or will become an officer, director,
employee, or consultant of, any Person that is a competitor, lessor, lessee,
customer, client or supplier of a Borrower or any Affiliate of a Borrower; or

                    (c) divert (or permit anyone to divert) any of its business
opportunities to any Affiliate (other than to another Credit Party) or any other
Person in which ISA or its stockholders hold a direct or indirect interest.

          Section 8.14 Anti-Terrorism Laws. Neither any Credit Party nor any of
its Subsidiaries shall (a) conduct any business or engage in any transaction or
dealing with any Blocked Person, including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (b) deal in, or otherwise engage in any transaction relating to, any
Property or interests in Property blocked pursuant to Executive Order No. 13224,
or (c) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224, the USA Patriot Act or any
other Anti-Terrorism Law. Credit Parties shall deliver to Agent, LC Issuer and
Lenders any certification or other evidence requested from time to time by
Agent, LC Issuer or Lenders in their sole discretion confirming compliance with
this Section 8.14.

ARTICLE 9
EVENTS OF DEFAULT AND REMEDIES

          Section 9.1 Events of Default. The occurrence of any one or more of
the following events, whether or not caused by or within the control of a
Borrower, shall constitute an “Event of Default”:

                    (a) Payments. (i) any Borrower fails to pay any of the
Obligations when due and payable, by acceleration or otherwise (except as
provided in clause (ii) below of this subsection (a)); or (ii) any Borrower
fails to cure any Deficiency in accordance with Section 2.7(b);

                    (b) Representation and Warranties. Any representation or
warranty at any time made by or on behalf of any Credit Party or any of its
Subsidiaries in this Agreement, any Loan Document or in any certificate, written
report or statement furnished to Agent, LC Issuer or any Lender pursuant hereto
or thereto shall prove to have been untrue, incorrect or breached in any
material respect on or as of the date on which such representation or warranty
was made or deemed to have been made or repeated;

                    (c) Certain Covenants. Any Credit Party or any of its
Subsidiaries shall fail to comply with (i) the covenants set forth in Sections
6.1 (other than Section 6.1(c)), 6.2(b), 6.3, or 6.4), Article 7 or Article 8 or
(ii)

67

--------------------------------------------------------------------------------



Section 6.1(c) which is not remedied within five (5) days after the earlier of
such breach or written notice from Agent;

                    (d) Other Covenants. Any Credit Party or any of its
Subsidiaries shall fail to perform, comply with or observe or shall otherwise
breach in any respect any other covenant or agreement contained in this
Agreement (other than a breach which constitutes a Default under another
subsection of this Section 9.1) and, if curable, such failure or breach shall
continue for more than thirty (30) days after the earlier of the date on which
any Credit Party shall have first become aware of such failure or breach or
Agent or any Lender shall have first notified Borrowers in writing of such
failure or breach;

                    (e) Loan Documents. (i) Any Credit Party or any of its
Subsidiaries shall fail to perform, comply with or observe or shall otherwise
breach in any respect any provision of any Loan Document (other than a breach
which constitutes a Default under this Agreement) and, if curable, such failure
or breach shall continue for more than thirty (30) days after the earlier of the
date on which any Credit Party shall have first become aware of such failure or
breach or Agent or any Lender shall have first notified Borrowers in writing of
such failure or breach or (ii) any Loan Document shall cease to be legal, valid,
binding or enforceable in accordance with the terms thereof;

                    (f) Validity. (i) The validity or effectiveness of any of
the Loan Documents or its transfer, grant, pledge, mortgage, or assignment by
the party executing such Loan Document is materially impaired (other than in
accordance with its express terms and conditions); (ii) any party (other than
Agent, a Lender or any Affiliate of a Lender) executing any of the Loan
Documents asserts that any of such Loan Documents is not a legal, valid and
binding obligation of the party thereto enforceable in accordance with its
terms; (iii) the security interest or other Lien purporting to be created by any
of the Loan Documents shall for any reason cease to be a valid, perfected Lien
(other than in accordance with its express terms and conditions); or (iv) any
Person is released from any of its covenants or obligations under any of the
Loan Documents except as permitted by Agent or the Requisite Lenders in writing
or in accordance with the express terms and conditions of such Loan Documents;

                    (g) Default under other Agreements. Any Credit Party
defaults under the terms of any other Indebtedness for Borrowed Money or lease
that, individually or in the aggregate (as to all Credit Parties), involves
Indebtedness for Borrowed Money or lease payments in excess of $100,000 and such
default gives any creditor or lessor the right to accelerate the maturity of any
such Indebtedness for Borrowed Money or lease payments;

                    (h) Insolvency. (i) Any action shall be taken by or on
behalf of any Credit Party or any of its Subsidiaries for the termination,
winding up, liquidation or dissolution (other than in respect of a Permitted
Dissolution) of any Credit Party or any of its Subsidiaries; (ii) any Credit
Party or any of its Subsidiaries shall make an general assignment for the
benefit of creditors or becomes insolvent or otherwise unable to pay its debts
as they mature; (iii) any Credit Party or any of its Subsidiaries shall call a
meeting of creditors for the composition of its debts; (iv) any Credit Party or
any of its Subsidiaries shall file a petition or answer or consent seeking the
readjustment of any of the Indebtedness of any Credit Party or any of its
Subsidiaries; (v) any Credit Party or any of its Subsidiaries shall commence any
voluntary case, file any petition, or proceeding as a debtor under any
applicable insolvency, reorganization or bankruptcy laws now or hereafter
existing, including The Bankruptcy Code of 1978, as amended, Title 11 U.S.C.
§101 et seq. or any foreign equivalent thereof (collectively, “Insolvency
Laws”); (vi) any corporate, or as applicable, limited liability company action
shall be taken by any Credit Party or any of its Subsidiaries for the purpose of
effecting any of the foregoing; (vii) any case or proceeding is commenced
against a Credit Party to obtain any order or decree from any court of competent
jurisdiction to appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of any Credit Party or any of its
Subsidiaries for any substantial part of its Property and such involuntary case
or proceeding shall remain undismissed for a period not to exceed sixty (60)
days so long as (A) the Credit Parties timely controvert such involuntary case
or proceeding and (B) no order appointing such Person is entered against any
Credit Party or any of its Subsidiaries during such 60-day period; or (viii) any
petition for any proceedings in bankruptcy, receivership, dissolution, or
liquidation or for the reorganization or readjustment of Indebtedness of any
Credit Party or any of its Subsidiaries shall be commenced involuntarily under
any applicable Insolvency Laws against any Credit Party or any of its
Subsidiaries and such involuntary case or proceeding shall remain undismissed
for a period not to exceed sixty (60) days so long as (A) the Credit Parties
timely controvert such involuntary case or proceeding and (B) no order for
relief is entered against any Credit Party or any of its Subsidiaries during
such 60-day period;

68

--------------------------------------------------------------------------------



                    (i) Judgment. Any one or more judgments, orders, awards, or
decrees for the payment of money in excess of $100,000 shall be rendered against
any one or more Credit Party or any of its Subsidiaries, and the Credit Parties
shall not discharge the same or provide for its discharge in accordance with its
terms, or procure a stay of execution thereof, within thirty (30) days after the
date of the entry thereof so long as during the time period such judgment,
order, award, or decree is not vacated, discharged, or satisfied, the holder of
such judgment, order, award, or decree does not become a lien creditor within
the meaning of the Uniform Commercial Code;

                    (j) Levy; Execution. The commencement of any foreclosure
proceedings, proceedings in aid of execution, attachment actions, or levies by
any Person against, or the filing by any taxing authority of a Lien (except a
Permitted Lien) against, any of the Loan Collateral which has not been vacated,
discharged or stayed within 10 days after the commencement thereof;

                    (k) ERISA. (i) Any Termination Event shall occur and, as of
the date thereof or any subsequent date, the sum of the various liabilities of
the Credit Parties and their ERISA Affiliates (such liabilities to include any
liability to the PBGC (or any successor thereto) or to any other Person under
Sections 4062, 4063, or 4064 of ERISA or any other provision of law and to be
calculated after giving effect to the Tax consequences thereof) resulting from
or otherwise associated with such event exceeds $100,000 or (ii) any one or more
Credit Party or any of its ERISA Affiliates as an employer under any
Multiemployer Plan shall have made a complete or partial withdrawal from such
Multiemployer Plans and the plan sponsors of such Multiemployer Plans shall have
notified such withdrawing employer that such employer has incurred a withdrawal
liability requiring a payment in an amount exceeding $100,000;

                    (1) Change of Control. Any Change of Control shall occur and
be continuing without the prior approval of the Requisite Lenders;

                    (m) Material Adverse Change. The Requisite Lenders, in the
exercise of their judgment exercised in good faith, determine that there has
occurred an event or circumstance which has a Material Adverse Effect; provided
that an event or condition of the type described in this Section 9.1(m) will be
considered an Event of Default for purposes of Section 9.2 of this Agreement
only if (i) Agent shall have first given written notice thereof to Borrowers,
and (ii) either (A) Borrowers shall fail, within 15 days after the delivery of
such notice from Agent, to deliver a business plan to Agent which, to the
Requisite Lenders’ sole satisfaction, shall provide an acceptable means to cure
such default or (B) Borrowers fail to cure such default to the Requisite
Lenders’ sole satisfaction within the time frame outlined in such business plan
if Agent gives Borrowers written approval of such business plan by the Requisite
Lenders. Nothing in this Section 9.1(m), however, obligates the Requisite
Lenders under any circumstances to (1) support any business plan proposed by
Borrowers, (2) consider any more than the original business plan proposed by
Borrowers, or (3) consider any business plan proposed by Borrowers if any other
Event of Default has occurred or then exists;

                    (n) Uninsured Loss. There occurs an uninsured Casualty Loss
with respect to any of the Loan Collateral having an aggregate fair market value
of greater than $100,000;

                    (o) Forfeiture. (i) There is instituted against any Credit
Party or any of its Subsidiaries any criminal proceeding for which forfeiture of
any of the Loan Collateral, having an aggregate fair market value of greater
than $100,000, is sought, or (ii) any Credit Party or any of its Subsidiaries is
enjoined, restrained or in any way prevented by order of any Governmental
Authority from conducting any material part of its business affairs and such
order is not completely stayed, to the satisfaction of Agent and Lenders, or
dissolved within one Business Day from the effective date of such order;

                    (p) Guarantors/Pledgors Loan Documents. (i) A Guarantor or a
Pledgor defaults under the Guarantor Security Agreement, the Guaranty, the
applicable Mortgage or any other Security Document to which it is a party and
such default continues beyond any applicable cure period, or (ii) a Guarantor or
a Pledgor denies its obligations under the Guarantor Security Agreement, the
Guaranty, the applicable Mortgage or any other Security Document to which it is
a party or (iii) a Guarantor attempts to limit or terminate such Guarantor’s
obligation to guarantee the Obligations pursuant to the Guaranty; or

69

--------------------------------------------------------------------------------



                    (q) Any of the Post-Closing Agreements are not satisfied on
or before the expiration of the applicable time period set forth in the
definition of such term.

          Section 9.2 Termination of Commitments and Acceleration of
Obligations. If any one or more of the Events of Default shall at any time
occur:

                    (a) Agent may, and upon the request of Requisite Lenders
shall, by giving notice to Borrowers, (i) immediately terminate the Commitments
of all Lenders in full and each Lender shall thereupon be relieved of all of its
obligations to make any Loans and (ii) terminate the obligation and power of LC
Issuer to issue Letters of Credit and LC Issuer shall thereupon be relieved of
all of its obligation and power to issue Letters of Credit; except that if there
shall be an Event of Default under Section 9.1(h), (A) the Commitments of all
Lenders shall automatically terminate in full and each Lender shall thereupon be
relieved of all of its obligations to make any Loans and (B) the obligation and
power of LC Issuer to issue Letters of Credit shall automatically terminate and
LC Issuer shall thereupon be relieved of all of its obligation and power to
issue Letters of Credit.

                    (b) Agent may, and upon the request of Requisite Lenders
shall, by giving notice to Borrowers, declare all of the Obligations, including
the entire unpaid principal of the Notes, all of the unpaid interest accrued
thereon, and all other sums (if any) payable by Borrowers under this Agreement,
the Notes, or any of the other Loan Documents, to be immediately due and
payable; except that if there shall be an Event of Default under Section 9.1(h),
all of the Obligations, including the entire unpaid balance of all of the Notes,
all of the unpaid interest accrued thereon and all other sums (if any) payable
by Borrowers under this Agreement, the Notes or any of the other Loan Documents
shall automatically and immediately be due and payable without notice to
Borrowers. Thereupon, all of such Obligations which are not already due and
payable shall forthwith become and be absolutely and unconditionally due and
payable, without any further notice or any other formalities of any kind, all of
which are hereby expressly and irrevocably waived.

          Section 9.3 Remedies. From and after the occurrence of an Event of
Default which is continuing and which has not been waived by Agent at the
direction of Requisite Lenders, Agent may, and upon the request of Requisite
Lenders shall, proceed to exercise and enforce all or any of its, LC Issuer’s or
Lenders’ rights, remedies, powers and privileges under this Agreement, the Notes
or any of the other Loan Documents by action at law, suit in equity or other
appropriate proceedings, whether for specific performance of any covenant
contained in this Agreement, any Note or any of the other Loan Documents, or in
aid of the exercise of any power granted to Agent herein or therein.

          Section 9.4 Continuing Default; No Implied Waiver; Rights Cumulative.
Each Event of Default will be deemed continuing until it is waived in writing
by, or cured to the written satisfaction of, the Lenders in accordance with
Section 12.4. No delay on the part of Agent, LC Issuer or any Lender in
exercising any right, remedy, power or privilege under any of the Loan Documents
or provided by statute or at law or in equity or otherwise shall impair,
prejudice or constitute a waiver of any such right, remedy, power or privilege
or be construed as a waiver of any Default or Event of Default or as an
acquiescence therein. No right, remedy, power or privilege conferred on or
reserved to Agent, LC Issuer or any Lender under any of the Loan Documents or
otherwise is intended to be exclusive of any other right, remedy, power or
privilege. Each and every right, remedy, power and privilege conferred on or
reserved to Agent, LC Issuer or any Lender under any of the Loan Documents or
otherwise shall be cumulative and in addition to each and every other right,
remedy, power or privilege so conferred on or reserved to Agent, LC Issuer or
any such Lender and may be exercised at such time or times and in such order and
manner as Agent, LC Issuer or any such Lender shall (in its sole and complete
discretion) deem expedient.

          Section 9.5 Set-Off; Pro Rata Sharing. If any Event of Default shall
at any time occur, and for so long as it shall be continuing, any deposits,
balances or other sums credited by or due from Agent or any Lender or any of the
offices, branches or Affiliates of Agent or any Lender to any Borrower or any of
its Subsidiaries, may, without any prior notice of any kind to Borrowers, or
compliance with any other conditions precedent now or hereafter imposed by
statute, rule or law or otherwise (all of which are hereby expressly and
irrevocably waived by Borrowers), be immediately set off, appropriated and
applied by Agent or such Lender toward the payment and satisfaction of the
Obligations, whether or not then due or matured (until all of the Obligations
have been paid in full) in such order and manner as Agent or such Lender (in its
sole and complete discretion) may determine. Agent

70

--------------------------------------------------------------------------------



will promptly notify Borrowers of Agent’s receipt of such funds for application
against the Obligations, but Agent’s failure to do so will not affect the
validity or enforceability thereof.

ARTICLE 10
CONCERNING AGENT AND LENDERS

          Section 10.1 Appointment of Agent. Each Lender and LC Issuer hereby
irrevocably designates Fifth Third as its contractual representative to act as
“Agent” as herein specified under this Agreement and the other Loan Documents
and in such capacity to administer this Agreement and the other Loan Documents.
Agent shall hold the Loan Collateral under the Security Documents as agent for
the benefit of Agent, LC Issuer and Lenders, subject to the terms of this
Agreement and the Security Documents.

          Section 10.2 Authority. (a) Each Lender and LC Issuer hereby
irrevocably authorizes Agent (i) to take such action on such Lender’s and LC
Issuer’s behalf under this Agreement and the other Loan Documents and to
exercise such powers and to perform such duties hereunder and thereunder as are
delegated to or required of Agent by the terms hereof or thereof, together with
such powers as are reasonably incidental thereto, including the execution and
delivery of the Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents and (ii) to take such action on such Lender’s or
LC Issuer’s behalf as Agent shall consider necessary or advisable for the
protection, collection or enforcement of any of the Obligations.

                    (b) Agent may exercise any or all of its powers and perform
any or all of its duties under this Agreement and the other Loan Documents
either directly or through its agents, attorneys or contractors.

                    (c) Agent may, but shall not be required to, exercise any
discretion or take any action but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders, whenever such instructions shall
be requested by Agent or required hereunder, or a greater or lesser number of
Lenders if so required hereunder, and such instructions shall be binding upon
all Lenders; provided, however, that Agent shall be fully justified in failing
or refusing to take any action (i) which exposes Agent to any liability, (ii)
unless Agent has first received such advice or concurrence of the Requisite
Lenders as Agent deems appropriate, (iii) unless Agent has been first
indemnified to its satisfaction by Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action, (iv) which would be inconsistent with Agent’s practice in
similar situations when acting solely for its own account, or (v) which is
contrary to this Agreement, the other Loan Documents or applicable law.

                    (d) In addition to Agent’s right to take actions on its own
accord as permitted under this Agreement, Agent shall, subject to Section
10.2(c), take such action with respect to an Event of Default as shall be
directed by the Requisite Lenders or all Lenders; provided, that until Agent
shall have received such directions, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default as it shall deem advisable and in the best interest of Lenders.
Payment and performance of the Obligations may be enforced only by the action of
Agent, and, except as provided in Section 9.5, no Lender will have any right
individually to seek to enforce or to enforce payment or performance of the
Obligations or any of the Loan Documents or to realize upon any Loan Collateral,
it being understood and agreed that such rights and remedies may be exercised
only by Agent.

                    (e) Agent shall not be required to deliver to any Lender
originals or copies of any documents, instruments, notices, communications or
other information received by Agent or by any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates from any Borrower or any of
its Subsidiaries, the Requisite Lenders, any Lender or any other Person under or
in connection with this Agreement or any Loan Agreement or any other matter
except (i) as specifically provided in this Agreement or any Loan Agreement and
(ii) as specifically requested from time to time in writing by any Lender with
respect to a specific document, instruments, notice or other written
communication received by and in the possession of Fifth Third, in its capacity
as Agent, at the time of receipt of such request and then only in accordance
with such specific request. Notwithstanding the foregoing in this Section
10.2(e), Agent will (A) promptly provide each Lender with copies (“Agent
Materials”) of (1) each audit report of an auditor of Agent and (2) any
reconciliations of each Borrower’s Receivables and Inventory requested by a
Lender that are in Agent’s possession and (B) make available, on a Lender’s
request, the applicable working

71

--------------------------------------------------------------------------------



papers of Agent’s auditors (to the extent available) for inspection at Agent’s
Head Office; provided that each Lender acknowledges and agrees that Agent does
not make any representation or warranty as to any of the Agent Materials nor
shall Agent be liable for, and is hereby released by each Lender of any claims
or damages arising out of, any of the information in any of the Agent Materials.

          Section 10.3 Nature of Duties of Agent. Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
other Loan Documents. Neither Agent nor any of its officers, directors,
employees or agents shall be liable for any action taken or omitted by it as
such hereunder or in connection herewith except to the extent caused by its or
their gross negligence or willful misconduct. The duties of Agent shall be
mechanical and administrative in nature. Agent shall not have by reason of this
Agreement or the other Loan Documents a fiduciary relationship or duty in
respect of any Lender. Without limitation of the generality of the foregoing,
Agent: (a) may treat each Lender party hereto as the holder of Obligations until
Agent receives written notice of the assignment or transfer of such Lender’s
portion of the Obligations signed by such Lender and in form satisfactory to
Agent in the exercise of its discretion in good faith; (b) may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it or them in accordance with the advice of such counsel, accountants
or experts; (c) makes no warranties or representations to any Lender and shall
not be responsible to any Lender for any recitals, statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Borrower or any of its
Subsidiaries, to inspect any of the Property (including the books and records)
of any Borrower or any of its Subsidiaries, to monitor the financial condition
of any Borrower or any of its Subsidiaries or to ascertain the existence or
possible existence or continuation of any Default or Event of Default; (e) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (f) shall not be liable to any Lender for any action taken, or
inaction, by Agent upon the instructions of Requisite Lenders pursuant to
Section 10.2 or refraining to take any action pending such instructions; (g)
shall not be liable for any apportionment or distributions of payments made by
it pursuant to Section 2.8 absent gross negligence or willful misconduct; (h)
shall incur no liability under or in respect of this Agreement or the other Loan
Documents by acting upon any notice, consent, certificate, message, instrument,
writing or other communication (which may be by telephone, facsimile, telegram,
cable, telex, or electronic mail) believed in good faith by it to be genuine and
signed or sent by the proper party or parties; (i) shall not be liable to
confirm the satisfaction of any condition set forth herein or in any of the
other Loan Documents other than to confirm receipt of items expressly required
to be delivered solely to Agent; (j) shall not be liable for the value of the
Loan Collateral; (k) shall not be liable for any loss or depreciation of, lack
of insurance on, or failure to realize on, any Loan Collateral or for the
failure or delay in collecting or receiving payment of any sums from a Borrower
or any of its Subsidiaries, or for any mistake, omission, or error of judgment
in passing upon or accepting any Loan Collateral, or in the making of any
examination, or for granting extensions or indulgences to a Borrower or any of
its Subsidiaries permitted to be made hereunder or any of the other Loan
Documents; (l) shall not be liable with respect to the income or withholding Tax
status with respect to any interest on, or fees in respect of, the Loans; and
(m) may assume that no Default or Event of Default has occurred and is
continuing, unless Agent has actual knowledge thereof, has received notice from
a Borrower or the Accountants stating the nature of the Default or Event of
Default, or has received notice from a Lender stating the nature of the Default
or Event of Default and that such Lender considers the Default or Event of
Default to have occurred and to be continuing.

          Section 10.4 Collateral Matters.

                    (a) Release of Collateral. Lenders and LC Issuer hereby
irrevocably authorize Agent, at its option and in its discretion, to release any
Lien granted to or held by Agent upon any Property covered by the Security
Documents: (i) upon termination of the Commitments and payment and satisfaction
of all Obligations (exclusive of any contingent obligations for indemnification
for which Agent has not then given notice of a claim thereof against Borrowers);
(ii) constituting Property being sold or disposed of as permitted under this
Agreement if Borrowers certify to Agent that the sale or disposition is made in
compliance with the provisions of this Agreement (and Agent may rely in good
faith conclusively on any such certificate, without further inquiry); (iii)
constituting Property leased to a Borrower under a lease which has expired or
been terminated in a transaction permitted under this Agreement or is about to
expire and which has not been, and is not intended by such Borrower to be,
renewed or extended; (iv) as required to effect any sale or other disposition of
any Loan Collateral in connection with any

72

--------------------------------------------------------------------------------



exercise of remedies of Agent and Lenders pursuant to the Loan Documents; (v)
constituting Property in which neither any Borrower nor any of its Subsidiaries
or Affiliates thereof has, at any time, during the term of this Agreement owned
any interest; (vi) owned by or leased to any Borrower or any of its Subsidiary
which is subject to a purchase money security interest or which is the subject
of a Capital Lease, in either case, entered into pursuant to Section 8.11; or
(vii) as otherwise authorized by the Requisite Lenders subject to Section
12.4(a). Upon request by Agent at any time, each Lender will confirm in writing
Agent’s authority to release particular types or items of Property covered by
the Security Documents pursuant to this Section 10.4(a).

                    (b) Confirmation of Authority: Execution of Releases. Upon
receipt by Agent of any authorization required by Section 10.4(a)(vii) from the
Requisite Lenders of Agent’s authority to release any Liens upon any particular
item or types of Loan Collateral and upon at least five (5) Business Days prior
written request by a Borrower, Agent shall (and is hereby irrevocably authorized
by Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to Agent for the benefit of Agent, LC Issuers and
Lenders upon such Loan Collateral; provided, however, that (i) Agent shall not
be required to execute any such document on terms which, in Agent’s opinion,
would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of any Borrower in respect of) all
interests retained by each Borrower, including the proceeds of any sale, all of
which shall continue to constitute part of the Loan Collateral.

                    (c) Absence of Duty. Agent shall have no obligation
whatsoever to any Lender, LC Issuer or any other Person to assure that any Loan
Collateral exists or is owned by any Borrower, a Subsidiary of any Borrower or
any other Person or is cared for, protected or insured or has been encumbered or
that the Liens granted to Agent therein have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent in this Section
10.4 or in any of the Loan Documents, it being understood and agreed that in
respect of the Loan Collateral, or any act, omission or event related thereto,
Agent may act in any manner it may deem appropriate, in its discretion, given
Agent’s own interest in Loan Collateral as one of Lenders and that Agent shall
have no duty or liability whatsoever to any of the other Lenders.

                    (d) Agency for Perfection. Each Lender hereby appoints each
other Lender as agent, for the benefit of Agent, Lenders and LC Issuer, for the
purpose of perfecting Liens in Loan Collateral which, in accordance with Article
9 of the UCC in any applicable jurisdiction, can be perfected only by
possession. Should any Lender (other than Agent) obtain possession of any such
Loan Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor, shall deliver such Loan Collateral to Agent or in
accordance with Agent’s instructions.

                    (e) Return of Proceeds. If after payment and distribution of
any amount by Agent to Lenders, any Lender or any other Person, including a
Borrower, any creditor of any Borrower, a liquidator, administrator or trustee
in bankruptcy, recovers from Agent any amount found to have been wrongfully paid
to Agent or disbursed by Agent to Lenders, then Lenders, in accordance with
their respective Pro Rata Shares, shall reimburse Agent for all such amounts.

                    (f) Agent Advances.

                              (i) Subject to the limitations set forth in this
Section 10.4(f) but notwithstanding anything to the contrary contained in this
Agreement (including under Section 12.4), Agent is hereby authorized by
Borrowers and Lenders, from time to time in Agent’s discretion, (A) during the
existence of an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Sections 4.1 or 4.2 have not been
satisfied, to make Loans to Borrowers on behalf of Lenders which Agent, in its
judgment, deems necessary or desirable (1) to preserve or protect the Loan
Collateral, or any portion thereof, (2) to collect any of the Obligations, (3)
to sell, liquidate, dispose of, or otherwise realize on, any of the Loan
Collateral, (4) to preserve, interpret, enforce, or defend any rights or
remedies of Agent, Lenders, or any of them, conferred by the Loan Documents, (5)
to enhance the likelihood of, or maximize the amount of, repayment of the Loans
and other Obligations, or (6) to pay any other amount chargeable to Borrowers
pursuant to the terms of this Agreement, including costs, fees and

73

--------------------------------------------------------------------------------



expenses as described in Section 12.5 (any of the advances described in this
Section 10.4(f) being hereinafter referred to as “Agent Advances”); provided
that the Requisite Lenders may at any time revoke Agent’s authorization
contained in this Section 10.4(f) to make the Agent Advances, any such
revocation to be in writing and to become effective prospectively upon Agent’s
receipt thereof; and, provided, further, that Agent shall not make Agent
Advances for purposes described in clauses (1) through (5) above which would
cause the Revolving Loan Availability to be a negative number greater than
($3,000,000). Agent shall promptly notify each Lender in writing of each such
Agent Advance. Each Agent Advance will be evidenced solely by entries upon
Agent’s books and records;

                              (ii) Each Agent Advance shall be secured by the
Loan Collateral, shall constitute Loans and Obligations, and shall bear interest
at the rate applicable from time to time to Daily LIBOR Rate Revolving Loans;
and

                              (iii) Agent may, by written notice given to
Lenders not later than 10:00 a.m. (Cincinnati, Ohio time), on any Business Day,
require Lenders to acquire participations on such Business Day in all or a
portion of the Agent Advances outstanding. Such notice shall specify the
aggregate amount of Agent Advances in which Lenders will participate and specify
in such notice such Lender’s Pro Rata Share of such Agent Advances. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to Agent, for its account, such Lender’s Pro Rata Share of such
Agent Advances. Each Lender acknowledges and agrees that its obligation to
acquire participations in Agent Advances pursuant to this Section 10.4(f) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of an Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.4 with
respect to Revolving Loans made by such Lender. Agent shall notify Borrowers of
any participations in any Agent Advances acquired pursuant to this Section
10.4(f), and thereafter each such Agent Advance shall be due and payable by
Borrowers. Thereafter, all payments in respect of each such Agent Advance
received by Agent from Borrowers shall be promptly remitted by Agent to Lenders
that shall have made their payments pursuant to this Section 10.4(f) and to
Agent, as their interests may appear; provided that any such payment so remitted
shall be repaid to Agent if and to the extent such payment is required to be
refunded to Borrowers for any reason. The purchase of participations in any
Agent Advance pursuant to this paragraph shall not relieve any Borrower of any
default in the payment thereof.

          Section 10.5 Indemnification. Each Lender hereby agrees to indemnify
Agent (to the extent Agent is not promptly reimbursed by Borrower), in
accordance with such Lender’s Pro Rata Share, from and against any and all
liabilities, losses, damages, penalties, interests, actions, judgments and suits
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against Agent relating to or arising out of this Agreement or any of
the other Loan Documents or relating to any action taken or omitted by Agent
under this Agreement or any of the other Loan Documents, provided that no Lender
shall be liable for any portion of such liabilities, losses, damages, penalties,
interest, actions, judgments or suits to the extent resulting from Agent’s gross
negligence or willful misconduct and such Lender had no part in such action or
omission by Agent and did not receive any benefit from such action or omission
by Agent. Without limiting any of the foregoing, each Lender agrees to reimburse
Agent promptly upon demand for its ratable share, as set forth above, of any
out-of-pocket expenses (including legal fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiation, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Borrowers. The obligations of Lenders under this
Section 10.5 shall survive the payment in full of all Obligations and the
termination of this Agreement. If any indemnity furnished to Agent for any
purpose shall, in the opinion of Agent, be insufficient or become impaired,
Agent may call for additional indemnities and cease to do, or not commence, the
acts to be indemnified against, even if so directed by Requisite Lenders or all
Lenders, as applicable, until such additional indemnification is provided.

          Section 10.6 Sharing of Funds Received. If any Lender (a “benefited
Lender”) at any time receives any payment of all or part of its Loans or other
Obligations owing to it, any interest on those amounts, or any collateral in
respect of any or all of the foregoing (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
9.1(h) or otherwise), in a greater proportion than any payment to

74

--------------------------------------------------------------------------------



or collateral received by any other Lender, if any, in respect of the other
Lender’s Loans or other Obligations owing to it, as the case may be, or any
interest on those amounts, the benefited Lender will (a) purchase for cash from
the other Lenders a participating interest in that portion of each other
Lender’s Loans or other Obligations owing to each of them, as the case may be or
(b) provide the other Lenders with the benefits of any collateral, or the
proceeds of any collateral obtained by the benefited Lender, as is necessary to
cause the benefited Lender to share the excess payment or benefits of the
applicable collateral or proceeds ratably with each of Lenders; however, if all
or any portion of that excess payment or benefits is thereafter recovered from
the benefited Lender, the purchase by the benefited Lender from the other
Lenders will be rescinded, and the purchase price and benefits returned, to the
extent of such recovery, but without interest unless the benefited Lender is
obligated to pay interest to the applicable Person in which case the other
Lenders will pay their pro rata share of the interest payment.

          Section 10.7 Agent as Lender; Other Relationships. Fifth Third shall
have, in its capacity as a Lender, the same obligations and the same rights,
remedies, powers and privileges under this Agreement and the other Loan
Documents as it would have were it not also an Agent. Fifth Third and its
Affiliates may (a) accept deposits from, lend money to, acquire, hold, and
exercise all rights and remedies with respect to any Equity Interests in, and
generally engage in any kind of banking, trust, financial advisory or other
business with, each Borrower or any of its Affiliates as if Fifth Third were not
performing the duties specified herein, all without any claim of or liability to
any Lender and (b) accept fees and other consideration from each Borrower for
services in connection with this Agreement and otherwise without having to
account for the same to Lenders.

          Section 10.8 Independent Credit Decisions by Lenders. Each Lender
acknowledges that it has, independently of and without reliance upon Agent or
any of the other Lenders, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents to which it is a party. Each
Lender also acknowledges that it will, independently of and without reliance
upon Agent or any of the other Lenders, continue to make its own credit
decisions in taking or not taking action under this Agreement or any of the
other Loan Documents and in determining the compliance or lack thereof by any
Borrower and any other Person with any provision of any Loan Document or other
document or agreement.

          Section 10.9 Resignation of Agent. Agent may resign as the Agent on 30
days advance notice to Lenders, LC Issuer and Borrowers and will resign as the
Agent if Fifth Third, in its capacity as a Lender, no longer has any Loans
outstanding. If Agent resigns as the Agent under this Agreement and the other
Loan Documents, then the Requisite Lenders will, within 30 days after notice of
Agent’s resignation, appoint from among Lenders a successor agent for Lenders,
which, unless a Default has occurred and is continuing, such successor agent
must be approved by Borrowers (which approval shall not be unreasonably
withheld, delayed or conditioned), whereupon (a) such successor agent will
succeed to the rights, powers and duties of Agent, (b) the term “Agent” will
mean such successor agent effective on such appointment and approval, and (c)
the former Agent’s rights, powers and duties as Agent will be terminated,
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement or any holders of the Obligations; however, if
a successor agent has not so been appointed within that 30-day period, the
retiring Agent will have the right to appoint a successor agent, which shall be
a commercial bank organized under the laws of the United States or of any state
thereof and having a combined capital and surplus of at least $500,000,000 who
will serve as “Agent”. After any retiring Agent’s resignation as the Agent, (i)
the provisions of this Section 10 will inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Agent under this Agreement
and the other Loan Documents and (ii) the retiring Agent will be relieved of all
further duties and obligations as the Agent.

          Section 10.10 No Third Party Beneficiary. The provisions of this
Section 10 are solely for the benefit of Agent, LC Issuer and Lenders, and
Borrowers will not have any rights as a third party beneficiary of any of the
provisions of this Section 10 except to the extent of the rights granted to
Borrower in Section 10.9. In performing its functions and duties as Agent under
this Agreement and the other Loan Documents, Agent acts solely as the
representative of Lenders and does not assume and will not be deemed to have
assumed any agency obligation toward, or relationship of agency or trust with or
for, any Borrower or any Affiliate of a Borrower.

75

--------------------------------------------------------------------------------



          Section 10.11 No Reliance on Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 C.F.R. Section 103.121 (as hereafter amended, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Borrower, its Affiliates
or their agents, this Agreement or the Loan Documents or the transactions
hereunder or contemplated hereby: (1) any identity verification procedures, (2)
any recordkeeping, (3) comparisons with government lists, (4) customer notices
or (5) other procedures required under the CIP Regulations or such other laws.

          Section 10.12 USA Patriot Act. Each Lender or assignee or participant
of a Lender that is not incorporated under the Laws of the United States of
America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (i) an affiliate of a depository institution or
foreign Lender that maintains a physical presence in the United States or
foreign county, and (ii) subject to supervision by a banking authority
regulating such affiliated depository institution or foreign Lender) shall
deliver to the Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA Patriot Act and the applicable regulations:
(1) within 10 days after the Closing Date, and (2) as such other times as are
required under the USA Patriot Act.

ARTICLE 11
CROSS-GUARANTY PROVISIONS OF BORROWERS

          Section 11.1 Cross-Guaranty.

                    (a) Notwithstanding anything to the contrary in the Loan
Documents, each Borrower (each to be referred to in this Section 11.1 as a
“Cross-Guarantor” and collectively as the “Cross-Guarantors”) hereby
irrevocably, absolutely and unconditionally guarantees to Agent and Lenders, the
prompt payment and performance when due, whether at stated maturity, upon the
occurrence and during the continuation of an Event of Default, upon acceleration
or otherwise, and at all times thereafter, of the Obligations of each other
Borrower (such Obligations, collectively the “Cross-Guaranteed Obligations”).
Each Cross-Guarantor further agrees that the Cross-Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal.

                    (b) The provisions of this Section 11.1 (this
“Cross-Guaranty”) constitute a guaranty of payment and not of collection. Each
Cross-Guarantor waives any right to require Agent or any Lender to sue any
Borrower, any Cross-Guarantor, any other guarantor, or any other Person
obligated for all or any part of the Cross-Guaranteed Obligations, or otherwise
to enforce its payment against any collateral securing all or any part of the
Cross-Guaranteed Obligations.

                    (c) Except as otherwise provided for herein and to the
extent provided for herein, the obligations of each Cross-Guarantor hereunder
are irrevocable, unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Cross-Guaranteed Obligations),
including:

                              (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration, or compromise of any of the
Cross-Guaranteed Obligations, by operation of law or otherwise;

                              (ii) any change in the corporate or, as
applicable, limited liability existence, structure or ownership of any Borrower,
any other Cross-Guarantor of or other Person liable for any of the
Cross-Guaranteed Obligations;

                              (iii) any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any Borrower, any Cross-Guarantor, or any
other guarantor of or other Person liable for any of the Cross-Guaranteed
Obligations, or their Property or any resulting release or discharge of any
obligation of any Borrower,

76

--------------------------------------------------------------------------------



any Cross-Guarantor, or any other guarantor of or other Person liable for any of
the Cross-Guaranteed Obligations; or

                              (iv) the existence of any claim, setoff or other
rights which any Cross-Guarantor may have at any time against any Borrower, any
Cross-Guarantor, any other guarantor of the Cross-Guaranteed Obligations, Agent,
any Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.

                    (d) The obligations of each Cross-Guarantor hereunder are
not subject to any defense or setoff, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality, or unenforceability of any
of the Cross-Guaranteed Obligations or otherwise, or any provision of applicable
law or regulation purporting to prohibit payment by any Borrower, any
Cross-Guarantor or any other guarantor of or other Person liable for any of the
Cross-Guaranteed Obligations, of the Cross-Guaranteed Obligations or any part
thereof.

                    (e) Further, none of the obligations of any Cross-Guarantor
hereunder are or shall be discharged or impaired or otherwise affected by:

                              (i) the failure of Agent or any Lender to assert
any claim or demand or to enforce any remedy with respect to all or any part of
the Cross-Guaranteed Obligations;

                              (ii) any waiver or modification of or supplement
to any provision of any agreement relating to the Cross-Guaranteed Obligations;

                              (iii) any release, non-perfection, or invalidity
of any indirect or direct security for the obligations of Borrowers (or any one
or more of them) for all or any part of the Cross-Guaranteed Obligations or any
obligations of any other guarantor of or other Person liable for any of the
Cross-Guaranteed Obligations;

                              (iv) any action or failure to act by Agent or any
Lender with respect to any collateral securing any part of the Cross-Guaranteed
Obligations; or

                              (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Cross-Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Cross-Guarantor or that would
otherwise operate as a discharge of any Cross-Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the
Cross-Guaranteed Obligations).

                    (f) To the fullest extent permitted by applicable law, each
Cross-Guarantor hereby waives any defense based on or arising out of any defense
of any Borrower or any Cross-Guarantor or the unenforceability of all or any
part of the Cross-Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Cross-Guarantor, other than
the indefeasible payment in full in cash of the Cross-Guaranteed Obligations.
Without limiting the generality of the foregoing, each Cross-Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Borrower, any Cross-Guarantor, any other guarantor of any of the
Cross-Guaranteed Obligations, or any other Person. Agent may, at its election,
foreclose on any collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Cross-Guaranteed Obligations, compromise or adjust any part of the
Cross-Guaranteed Obligations, make any other accommodation with any Borrower,
any Cross-Guarantor, any other guarantor or any other Person liable on any part
of the Cross-Guaranteed Obligations or exercise any other right or remedy
available to it against any Borrower, any Cross-Guarantor, any other guarantor
or any other Person liable on any of the Cross-Guaranteed Obligations, without
affecting or impairing in any way the liability of any such Cross-Guarantor
under this Cross-Guaranty except to the extent the Cross-Guaranteed Obligations
have been fully and indefeasibly paid in cash. To the fullest extent permitted
by applicable law, each Cross-Guarantor waives any defense arising out of any
such election by Agent even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Cross-Guarantor against any
Borrower,

77

--------------------------------------------------------------------------------



any other guarantor or any other Person liable on any of the Cross-Guaranteed
Obligations, as the case may be, or any security.

                    (g) No Cross-Guarantor will assert any right, claim or cause
of action, including a claim of subrogation, contribution or indemnification
that it has against any Borrower, any Cross-Guarantor, any Person liable on the
Cross-Guaranteed Obligations, or any collateral, until Borrowers and the
Cross-Guarantors have fully performed all their Obligations to Agent and
Lenders.

                    (h) If at any time any payment of any portion of the
Cross-Guaranteed Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of any Borrower or
otherwise, each Cross-Guarantor’s obligations under this Cross-Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not Agent or any Lender is in possession of
this Cross-Guaranty. If acceleration of the time for payment of any of the
Cross-Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Cross-Guaranteed
Obligations shall nonetheless be payable by the Cross-Guarantors forthwith on
demand by Agent.

                    (i) Each Cross-Guarantor assumes all responsibility for
being and keeping itself informed of each other Borrower’s financial condition
and Property, and of all other circumstances bearing upon the risk of nonpayment
of the Cross-Guaranteed Obligations and the nature, scope and extent of the
risks that each Cross-Guarantor assumes and incurs under this Cross-Guaranty,
and agrees that Agent and Lenders shall not have any duty to advise any
Cross-Guarantor of information known to any of them regarding those
circumstances or risks.

                    (j) Agent and Lenders may continue to make loans or extend
credit to Borrowers based on this Cross-Guaranty.

                    (k) All payments of the Cross-Guaranteed Obligations will be
made by each Cross-Guarantor free and clear of and without deduction for or on
account of any and all present or future Taxes, levies, imposts, duties,
charges, deductions or withholdings of whatever nature imposed by any
Governmental Authority with respect to such payments, and any and all
liabilities with respect to the foregoing, but excluding franchise Taxes and
Taxes imposed on overall net income of Agent and Lenders by the U.S. or the
jurisdiction in which Agent or any Lender’s applicable lending installation is
located (collectively, “Guaranty Payment Taxes”). If any Cross-Guarantor is
required by law to deduct any Guaranty Payment Taxes from or in respect of any
sum payable to Agent and/or any Lender under this Cross-Guaranty, (i) the sum
payable must be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this provision) Agent and Lenders receive an amount equal to the sum they would
have received had no such deductions been made, (ii) the Cross-Guarantors must
then make such deductions, and must pay the full amount deducted to the relevant
authority in accordance with applicable law, and (iii) the Cross-Guarantors must
furnish to Agent within forty-five days after their due date certified copies of
all official receipts evidencing payment thereof.

                    (l) The provisions of this Cross-Guaranty are severable, and
in any action or proceeding involving any state corporate or, as applicable,
limited liability law, any Insolvency Law or other law affecting the rights of
creditors generally, if the Obligations of any Cross-Guarantor under this
Cross-Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Cross-Guarantor’s liability under
this Cross-Guaranty, then, notwithstanding any other provision of this
Cross-Guaranty to the contrary, the amount of such liability shall, without any
further action by the Cross-Guarantors, Agent, or any Lender, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Cross-Guarantor’s “Maximum Liability”). This
Section with respect to the Maximum Liability of each Cross-Guarantor is
intended solely to preserve the rights of Lenders and Agent to the maximum
extent not subject to avoidance under applicable law, and no Cross-Guarantor nor
any other Person shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
Obligations of any Cross-Guarantor hereunder shall not be rendered voidable
under applicable law. Each Cross-Guarantor agrees that the Cross-Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Cross-Guarantor without impairing this Cross-Guaranty or affecting the
rights and remedies of Agent and each Lender hereunder; provided that nothing

78

--------------------------------------------------------------------------------



in this sentence shall be construed to increase any Cross-Guarantor’s
obligations hereunder beyond its Maximum Liability.

                    (m) The maximum aggregate liability of the Credit Parties
under this Cross-Guaranty is $48,800,000. In addition to such maximum aggregate
liability, Credit Parties shall be liable under this Cross-Guaranty for interest
accruing on the Cross-Guaranteed Obligations and fees, charges, and costs of
collecting the Cross-Guaranteed Obligations, including reasonable attorneys’
fees. This Guaranty shall terminate on the Stated Termination Date; provided,
however, that if this Cross-Guaranty terminates at a time as of when the
Cross-Guaranteed Obligations have not been paid in full, such termination shall
not affect each Credit Party’s liability with respect to (i) Cross-Guaranteed
Obligations created or incurred prior to such date, or (ii) extensions or
renewals of, interest accruing on, or fees, costs or expenses incurred with
respect to, the Cross-Guaranteed Obligations on or after said date. For purposes
of this provision, the outstanding balance of the Notes as of said date of
termination shall be deemed to be the amount of the Notes which is used to
calculate the aggregate amount of Cross-Guaranteed Obligations on such date and
at all times thereafter. This Section 11.1(m) is included as a precaution in the
event that notwithstanding the intentions of the parties as expressed in this
Agreement and the other Loan Documents, this Cross-Guaranty is determined to be
governed by the laws of the Commonwealth of Kentucky. If, in accordance, with
this Agreement and the other Loan Documents, this Cross-Guaranty is governed by
the laws of the State of Ohio, this Section 11.1(m) shall be disregarded and of
no force or effect.

                    (n) In the event any Cross-Guarantor (a “Paying
Cross-Guarantor”) shall make any payment or payments under this Cross-Guaranty
or shall suffer any loss as a result of any realization upon any collateral
granted by it to secure its obligations under this Cross-Guaranty, each other
Cross-Guarantor (each a “Non-Paying Cross-Guarantor”) shall contribute to such
Paying Cross-Guarantor an amount equal to such Non-Paying Cross-Guarantor’s “Pro
Rata Share” of such payment or payments made, or losses suffered, by such Paying
Cross-Guarantor. For purposes of this Section 11.1, each Non-Paying
Cross-Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Cross-Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying
Cross-Guarantor’s Maximum Liability as of such date (without giving effect to
any right to receive, or obligation to make, any contribution hereunder) or, if
such Non-Paying Cross-Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Cross-Guarantor from
a Borrower after the date hereof (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all Cross-Guarantors hereunder
(including such Paying Cross-Guarantor) as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder), or
to the extent that a Maximum Liability has not been determined for any
Cross-Guarantor, the aggregate amount of all monies received by such
Cross-Guarantors from a Borrower after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this Section 11(n) shall affect any
Cross-Guarantor’s several liability for the entire amount of the
Cross-Guaranteed Obligations (up to such Cross-Guarantor’s Maximum Liability).
Each of the Cross-Guarantors covenants and agrees that its right to receive any
contribution under this Cross-Guaranty from a Non-Paying Cross-Guarantor shall
be subordinate and junior in right of payment to the payment to Agent and
Lenders in full in cash of the Cross-Guaranteed Obligations. This Section 11(n)
is for the benefit of both Agent, Lenders and the Cross-Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

                    (o) The liability of each Borrower as a Cross-Guarantor
under this Section 11.1 is in addition to and shall be cumulative with all
Indebtedness of each Borrower to Agent and Lenders under this Agreement and the
other Loan Documents to which such Borrower is a party or in respect of any
liabilities of the other Borrowers, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

ARTICLE 12
PROVISIONS OF GENERAL APPLICATION

          Section 12.1 Term of Agreement. This Agreement shall continue in full
force and effect and the duties, covenants and liabilities of Borrowers
hereunder and all the terms, conditions and provisions hereof relating thereto
shall continue to be fully operative until the later to occur of (a) all
Obligations to Agent and each Lender having been paid, performed and satisfied
in full (exclusive of any contingent obligations for indemnification or

79

--------------------------------------------------------------------------------



reimbursement for which Agent has not then given notice of a claim thereof
against Borrowers) and (b) the termination of the Commitments.

          Section 12.2 Notices.

                    (a) All notices and other communications pursuant to this
Agreement shall be in writing except as expressly provided otherwise in this
Agreement and shall, except as expressly provided otherwise in Section 12.2(c),
be delivered by certified mail, return receipt requested, regularly scheduled
overnight delivery service, telecopy or hand-delivery, addressed as follows:

 

 

 

 

(i)

If to Borrowers, at:

 

 

 

 

 

Industrial Services of America, Inc.

 

 

7100 Grade Lane

 

 

Louisville, Kentucky 40213

 

 

Attn: Mr. Alan Schroering, Chief Financial Officer

 

 

Fax Number: (502) 515-1700

 

 

 

 

And to Borrowers’ counsel (“Borrowers’ Counsel”):

 

 

 

 

 

Stites & Harbison PLLC

 

 

400 W. Market Street, Suite 1800

 

 

Louisville, Kentucky 40202-3352

 

 

Attn: Davie E. Saffer, Esq.

 

 

Fax Number: (502) 779-8234

 

 

 

 

(ii)

If to Agent, at:

 

 

 

 

Fifth Third Bank, as Agent

 

 

38 Fountain Square Plaza

 

 

MD#10AT63

 

 

Cincinnati, Ohio 45263

 

 

Attn: David G. Fuller and Anne B. Kelly, Vice President

 

 

Fax Number: (513) 534-8400

 

 

 

 

(iii)

If to a Lender, at such address set forth on Schedule 1.1;

or to such other addresses or by way of such other fax numbers as any party
hereto shall have designated in a written notice to the other parties hereto;
provided, that (A) notice given to Borrowers’ Counsel is not deemed notice to
Borrowers and (B) Agent’s or any Lender’s failure to deliver any notice to
Borrowers’ Counsel will not affect the validity or effectiveness of any notice
or notification given to Borrowers.

                    (b) Except as otherwise expressly provided herein, any
notice or other communication pursuant to this Agreement or any other Loan
Document shall be deemed to have been duly given or made and to have become
effective (i) when delivered in hand to the party to which it is directed, or
(ii) if sent by regularly scheduled overnight delivery service or by telecopy,
when received by the addressee; or (iii) if sent by certified mail, return
receipt requested, on the third (3rd) Business Day following the date of
mailing, whichever of (i), (ii) or (iii) shall be the earliest.

                    (c) Agent may, in its discretion, elect, from time to time,
to receive certain routine information, including reports, otherwise required by
the terms of this Agreement or the other Loan Documents (“Reports”) from
Borrowers via electronic mail transmission (“e-mail”). Agent will designate from
time to time its e-mail address to Borrowers (the “Agent email Address”). All
e-mail transmissions of Reports from a Borrower shall contain the information as
specified in this Agreement, shall be formatted or displayed in a manner and
order substantially similar to that shown in this Agreement or otherwise
required by Agent and shall conform to the specifications described in this
Agreement. Borrowers will be solely responsible for the confidentiality of the

80

--------------------------------------------------------------------------------



contents of e-mail transmissions during transmission to the Agent E-mail
Address, as Borrowers acknowledge that none of Agent or any Lender is
responsible for any compromise of data transmitted across public computer
networks or telecommunications facilities, including the Internet. Borrowers
will be responsible for the accuracy of all information provided to Agent via
e-mail transmission to the Agent E-mail Address, and any information so received
by Agent will be deemed to have been submitted by and received from Borrowers.
In the event of a failure of the transmission of the Reports, it is the
responsibility of Borrowers to transmit the contents of any pending transmission
to Agent using an alternative method which is timely and in accordance with this
Agreement. Borrowers agree that, by sending Agent the Reports via e-mail
transmission, Borrowers are certifying the truthfulness and accuracy of the
Reports submitted each and every time a Borrower sends Agent the Reports.
Borrowers further agree that, on each occasion when a Borrower sends Agent
e-mail transmissions containing Reports, Borrowers are warranting and
representing to Agent the truthfulness and accuracy of the representations and
warranties relevant to that Report set forth in the relevant Loan Document.
Borrowers consent to and represent that it is each Borrower’s intent that, by a
Borrower’s insertion of a Borrower’s name in the subject line of the
transmitting e-mail, or on the Reports (including the header and/or the
certification line), Borrowers intend such to constitute a legally binding and
enforceable signature of a Borrower, and in all aspects the legal equivalent of
a Borrower’s handwritten signature.

          Section 12.3 Survival of Representations. All representations and
warranties made by or on behalf of a Borrower in this Agreement or any of the
other Loan Documents shall be deemed to have been relied upon by Agent, each
Lender and LC Issuer notwithstanding any investigation made by Agent, any Lender
and LC Issuer and shall survive the execution and delivery of the Loan Documents
and the making of each of the Loans.

          Section 12.4 Amendment, Waivers and Consents.

                    (a) Subject to the provisions of this Section 12.4, no
amendment, waiver or modification of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by a Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Requisite Lenders (or Agent with the consent in writing of the Requisite
Lenders) and Borrowers and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
Notwithstanding the foregoing, no such amendment, waiver or other modification
with respect to this Agreement or any other Loan Document shall, without the
consent of all Lenders (other than a Defaulting Lender):

                              (i) increase the Term Loan Commitment;

                              (ii) reduce the rate (other than as expressly
provided with respect to a change in Applicable Daily LIBOR Rate Margin,
Applicable LIBOR Tranche Rate Margin or Applicable Prime Rate Margin or the
imposition of the Default Rate) or extend the time of payment of interest or
fees payable to Lenders pursuant to any Loan Document;

                              (iii) (A) postpone any regularly scheduled payment
of principal of any Loan or (B) reduce or forgive all or any portion of the
principal amount of any Loan or other Obligation (other than a Rate Management
Obligation or a Bank Product Obligation);

                              (iv) extend the final maturity of any Loan to a
date after the Stated Termination Date;

                              (v) amend Sections 2.8(b)(ii) or 4.2;

                              (vi) amend this Section 12.4(a), the definition of
Requisite Lenders or any provision of this Agreement which requires consent or
action of all Lenders for action thereunder;

                              (vii) increase the Receivables Advance Rate, the
Inventory Advance Rate, or the Inventory sublimit stated, in each case, to be
the maximum thereof in the definition of “Advance Rate” or “Borrowing Base” on
the Closing Date exclusive of any increase which, in any instance, may result
from a Permitted Overadvance);

81

--------------------------------------------------------------------------------



                              (viii) permit the assignment or transfer by any
Borrower of its rights and obligations under this Agreement and the other Loan
Documents; or

                              (ix) except as provided in Section 10.4 or any
Security Document, release all or substantially all of the Collateral.

Notwithstanding anything to the contrary in this Section 12.4(a), Agent will
have the right, in its discretion and without the consent of any Lender, to make
Overadvances from time to time on behalf of all of Lenders so long as each
Overadvance is not for a period longer than 60 days and all Overadvances
outstanding as of any date do not exceed an amount equal to $3,000,000 in the
aggregate (Overadvances meeting those conditions being, “Permitted
Overadvances”); provided that the Requisite Lenders may at any time revoke
Agent’s authorization contained in this Section 12.4(a) to make Overadvances,
any such revocation to be in writing and to become effective prospectively upon
Agent’s receipt thereof. No amendment of any provision of this Agreement
relating to Agent shall be effective without the written consent of Agent. No
amendment of any provision of this Agreement relating to LC Issuer shall be
effective without the written consent of LC Issuer. No amendment of the amount
of any Lender’s Commitment shall be effective without the written consent of
such Lender. In each case above, the required consent of all or any of the
Lenders shall be exclusive of a Defaulting Lender. Notwithstanding anything to
the contrary contained in this Section 12.4(a), for purposes of this Section
12.4, a waiver, amendment, supplement, or modification of a Rate Management
Agreement or an agreement or instrument pertaining to any Bank Product
Obligations, if between a Borrower and any Lender, will only be done with the
consent of such Borrower and the Lender party thereto notwithstanding that such
Rate Management Agreement or agreement or instrument pertaining to any Bank
Product Obligations is a Loan Document. Notwithstanding the fact that the
consent of all the Lenders is required in certain circumstances as set forth
above, (I) each Lender acknowledges that the provisions of Section 1126(c) of
The Bankruptcy Code of 1978, as amended, 11 U.S.C. § 101 et seq., as amended,
supersedes the unanimous consent provisions set forth herein and (II) the
Requisite Lenders may consent to allow Borrowers or any of their Subsidiaries to
use cash collateral in the context of a Bankruptcy Case.

                    (b) If (i) Agent requests a Lender’s written consent to any
proposed waiver (including any waiver of any Event of Default), amendment,
supplement or modification of this Agreement or any of the other Loan Documents
pursuant to Section 12.4(a) or for any other matter relating to the Obligations
or any of the Loan Documents and (ii) such Lender does not notify Agent of such
Lender’s refusal to grant the consent requested by Agent within 10 Business Days
after receipt of Agent’s request for such Lender’s consent, then such Lender’s
consent will be treated as having been granted unless such amendment, supplement
or modification would require the consent of all Lenders, and Agent and the
other Lenders will thereafter be permitted to take the actions described in the
request for consent as though such Lender had affirmatively consented to the
requested actions.

                    (c) If (i) Agent requests a Lender’s written consent to any
proposed waiver (including any waiver of any Event of Default), amendment,
supplement or modification of this Agreement or any of the other Loan Documents
pursuant to Section 12.4(a) or for any other matter relating to the Obligations
or any of the Loan Documents and (ii) such Lender refuses to give its consent,
Agent, at its option, may, at any time within forty five 45 days after such
Lender notifies Agent of Lender’s refusal to grant the requested consent,
acquire on notice to the applicable Lender (a “Buy-Out Notice”) all, but not
less than all, of that Lender’s Pro Rata Share of the Loans by paying to that
Lender an amount equal to the unpaid principal balance of the Loans held by that
Lender plus all accrued interest and fees (exclusive of any prepayment fee) then
due to such Lender as set forth in this Agreement. From and after the date on
which Agent delivers a Buy-Out Notice to the Lender, (A) Agent shall be
irrevocably obligated to purchase such Lender’s Loans, Letter of Credit
participations and Commitments within such 45-day period as provided in this
Section 12.4(c) and the terms of the applicable Assignment and Acceptance
executed in connection therewith and (B) Agent and other Lenders may amend,
modify, and supplement the Loan Documents or waive any of the provisions of the
Loan Documents (including any Event of Default), or all of the foregoing, as
though the non-consenting Lender had, in fact, affirmatively consented to the
requested actions.

          Section 12.5 Costs, Expenses, Taxes and Indemnification.

                    (a) Borrowers, jointly, severally, absolutely, irrevocably
and unconditionally hereby agree to pay to Agent, for the respective account of
Agent, each Lender and LC Issuer, upon demand by Agent, any Lender

82

--------------------------------------------------------------------------------



or LC Issuer at any time and as often as the occasion therefor may require,
whether or not all or any of the transactions contemplated by any of the Loan
Documents are ultimately consummated: (i) all reasonable out-of—pocket costs and
expenses which shall at any time be incurred or sustained by Agent or any of its
directors, officers, employees or agents as a consequence of, on account of, in
relation to or any way in connection with the preparation, negotiation,
execution, delivery, and performance of the Loan Documents and the perfection
and continuation of the rights of Lenders, LC Issuer and Agent in connection
with the Loans, as well as the on-going administration of the Loans, any
transactions contemplated hereby or consummated hereunder, and the preparation,
negotiation, execution, or delivery or in connection with the amendment or
modification of any of the Loan Documents or as a consequence of, on account of,
in relation to or any way in connection with the granting by Agent, any Lender
or LC Issuer of any consents, approvals or waivers under any of the Loan
Documents, including Attorneys’ Fees and disbursements and (ii) all reasonable
out-of-pocket costs and expenses which shall be incurred or sustained by Agent,
any Lender or LC Issuer or any of their directors, officers, employees or agents
as a consequence of, on account of, in relation to or any way in connection with
the exercise, protection or enforcement (whether or not suit is instituted) of
any of its rights, remedies, powers or privileges under any of the Loan
Documents after the occurrence of an Event of Default or in connection with any
litigation, proceeding or dispute in any respect related to any of the
relationships under, or any of the Loan Documents (including all of the
reasonable fees and disbursements of consultants, legal advisers, accountants,
experts and agents for Agent, any Lender or LC Issuer, the reasonable travel and
living expenses away from home of employees, consultants, experts or agents of
Agent, any Lender or LC Issuer, and the reasonable fees of agents, consultants
and experts not in the full-time employ of Agent, any Lender or LC Issuer for
services rendered on behalf of Agent, any Lender or LC Issuer), provided that
Borrowers will not be obligated to reimburse Agent, a Lender or LC Issuer for
any such cost or expense to the extent such cost or expense results from a
breach by Agent, a Lender or LC Issuer of their respective express obligations
under this Agreement or the gross negligence, bad faith, or willful misconduct
of Agent, a Lender or LC Issuer. Notwithstanding anything to the contrary in
this Section 12.5, in connection with each field examination or verification by
Agent of any of the Loan Collateral or Borrowers conducted after the Closing
Date, Borrowers will pay to Agent either: (i) a fee at the then current rate
(currently $850.00) per day (based on an 8 hour day plus reasonable
out-of-pocket expenses incurred, including travel, lodging and meals) per
auditor or field examiner for the services of Agent’s auditors and field
examiners or (ii) the out-of-pocket fees, costs and expenses paid to third party
auditors which conduct the field examination or verification; however, unless an
Event of Default has occurred, Agent shall not seek reimbursement from Borrowers
for more than a total of two periodic, repeat audits (i.e., exclusive of any new
business audit) undertaken by Lender’s auditors or field examiners of Borrower
(including of the Loan Collateral) during (A) the period commencing on the
Closing Date through, and including, the first anniversary of the Closing Date
or (B) each twelve-month period commencing after the first anniversary of the
Closing Date.

                    (b) Each Borrower jointly, severally, absolutely,
irrevocably and unconditionally agrees to and does hereby indemnify and hold the
Agent, each Lender and LC Issuer harmless from and against any and all claims,
demands, suits, actions, causes of action, damages, losses, settlement payments,
obligations, costs, expenses and all other liabilities whatsoever, INCLUDING,
WITHOUT LIMITATION, AS A RESULT OF AGENT’S, ANY LENDER’S, OR LC ISSUER’S OWN
NEGLIGENCE (collectively, “Indemnified Liabilities”), which shall at any time or
times be incurred or sustained by the Agent, any Lender or LC Issuer or by any
of their shareholders, directors, officers, employees, Subsidiaries, Affiliates
or agents on account or in relation to, or in any way in connection with, any of
the arrangements or transactions contemplated by, associated with, arising out
of, or ancillary to this Agreement or any of the other Loan Documents or the
Loan Collateral, whether or not all or any of the transactions contemplated by,
associated with or ancillary to this Agreement or any of such Loan Documents are
ultimately consummated; provided, however, that Borrowers will not be obligated
to indemnify any indemnified party in accordance with this Section 12.5(b) to
the extent such Indemnified Liabilities resulted from a breach by such
indemnified party of its express obligations under this Agreement, or the gross
negligence or willful misconduct of such indemnified party. NOTICE IS HEREBY
GIVEN THAT THIS AGREEMENT CONTAINS INDEMNIFICATION PROVISIONS IN THIS SECTION
12.5(b) THAT APPLY TO, AND BORROWERS HEREBY ACKNOWLEDGE AND AGREE THAT THE
FOREGOING INDEMNITY SHALL BE APPLICABLE TO, ANY INDEMNIFIED LIABILITIES (AS
DEFINED IN THIS SECTION 12.5(b)) THAT HAVE RESULTED FROM OR ARE ALLEGED TO HAVE
RESULTED FROM THE ACTIVE OR PASSIVE OR THE SOLE, JOINT OR CONCURRENT ORDINARY
NEGLIGENCE OF AGENT, LC ISSUER OR ANY LENDER OR ANY OTHER INDEMNIFIED PARTY
UNDER THIS SECTION 12.5(b).

83

--------------------------------------------------------------------------------



                    (c) Each Borrower hereby covenants and agrees that any sums
expended by Agent, any Lender and LC Issuer for which Agent, any Lender or LC
Issuer is entitled to be reimbursed pursuant to this Section 12.5 shall be due
and payable (i) absent the existence of an Event of Default, within three (3)
Business Days after request for payment by Agent, any Lender or LC Issuer or
(ii) during the existence of an Event of Default, upon the demand of Agent, any
Lender or LC Issuer, and any such sums shall bear interest at the Default Rate
from the date such payment is due until the date such payment is made in full to
Agent, such Lender or LC Issuer.

          Section 12.6 Confidentiality. Each Agent and Lender agrees that it
will not disclose without the prior consent of Borrowers (other than to Agent’s
or a Lender’s employees, auditors, advisors, consultants, Affiliates and counsel
or to another Lender if the disclosing Lender or such disclosing Lender’s
holding or ISA company in its good faith judgment determines that any such party
should have access to such information) any information with respect to any
Borrower or any of its Subsidiaries to the extent and in the manner such
information is kept confidential in accordance with Agent’s or a Lender’s
privacy policies and procedures with respect to its customers generally or as
mandated by applicable law, provided that Agent and any Lender may disclose any
such information (a) as has become generally available to the public, (b) as may
be required or appropriate in any report, statement or testimony submitted to or
examination conducted by any Governmental Authority having or claiming to have
jurisdiction over Agent or such Lender, (c) as may be required or appropriate in
response to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any requirement of applicable law, (e) to any prospective
or actual transferee or participant in connection with any contemplated transfer
or participation of any of the Notes or Commitments or any interest therein by
such Lender, provided that each such prospective or actual transferee or
participant agrees to be bound by the confidentiality provisions contained in
this Section 12.6, (f) to other financial institutions or investment funds with
respect to which Agent or the respective Lender has a contractual relationship
in accordance with Agent’s or such Lender’s regular banking procedures, provided
that each such other financial institution or investment fund agrees to be bound
by the confidentiality provisions contained in this Section 12.6, (g) to any
nationally recognized rating agency that requires access to information
regarding Agent’s or the respective Lender’s investment portfolio in connection
with such rating agency’s issuance of ratings with respect to Agent or such
Lender, provided that Agent and such Lender advises such rating agency of the
confidential nature of such information, (h) to respond to routine informational
requests in accordance with the Code of Ethics for the Exchange of Credit
Information promulgated by The Robert Morris Associates (or any successor
thereto) or other applicable industry standards relating to the exchange of
credit information, (i) as may be required or appropriate in connection with
protecting, preserving, exercising or enforcing (or planning to exercise or
enforce) any of its rights in, under or related to the Loan Collateral or the
Loan Documents, and (j) as expressly permitted by this Agreement, including
under Sections 12.2(c), 12.7(c) or 12.8(d).

           Section 12.7 Binding Effect; Assignments.

                    (a) The terms and provisions of the Loan Documents shall be
binding upon and inure to the benefit of Borrowers, Agent, Lenders and LC Issuer
and their respective successors and assigns permitted hereby, except that (i) no
Borrower shall have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of Agent, each Lender and LC Issuer,
(ii) any assignment by any Lender must be made in compliance with Section
12.7(b), and (iii) any transfer by participation must be made in compliance with
Section 12.8. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.7 shall be null and void, unless such attempted
assignment or transfer is treated as participation in accordance with Section
12.8. The parties to this Agreement acknowledge that Section 12.7(b) relates
only to absolute assignments and this Section 12.7 does not prohibit assignments
creating security interests, including (A) any pledge or assignment by any
Lender of all or any portion of its rights under this Agreement and any Note to
a Federal Reserve Bank or (B) in the case of a Lender which is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.7(b)(iii). Agent may treat the Person which made any Loan (or
participation in Letters of Credit) or which holds any Note as the owner thereof
for all purposes hereof unless and until such Person complies with Section
12.7(b)(iii); provided, however, that Agent may in its good faith discretion
(but shall not be required to) follow instructions from the Person which made
any Loan (or participation in Letters of Credit) or which holds any

84

--------------------------------------------------------------------------------



Note to direct payments relating to such Loan (or participation in Letters of
Credit) or Note to another Person. Any assignee of the rights to any Loan (or
participation in Letters of Credit) or any Note agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents.
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan (or participation in Letters of Credit), whether or not a Note has been
issued in evidence thereof, shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan (or participation in Letters of
Credit).

                    (b) (i) Any Lender may at any time assign to one or more
banks, financial institutions, or other Persons (“Purchasers”) all or any part
of its rights and obligations under the Loan Documents. Such assignment shall be
substantially in the form of Exhibit J (an “Assignment and Assumption
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender shall either be in an amount equal to the
entire applicable Commitment and Loans and participations in Letters of Credit
of the assigning Lender or (unless Agent otherwise consents) be in an aggregate
amount not less than $5,000,000. Each assignment shall be on a constant and not
varying ratable percentage of the assigning Lender’s rights and obligations
assigned under this Agreement, and each assignment by a Lender of Loans or
Commitments shall be made only if, after giving effect thereto, such Lender
continues to hold an equal ratable percentage of each class of all Loans and
Commitments under this Agreement. The amount of the assignment shall be based on
the Commitment or outstanding Loans and participations in Letters of Credit (if
the Commitment has been terminated) subject to the assignment, determined as of
the date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the assignment.

                              (ii) The consent of Borrowers shall be required
prior to an assignment becoming effective unless (A) the Purchaser is a Lender
or an Affiliate of a Lender, (B) a Default has occurred and is continuing or (C)
the assignment is being made in connection with a request by Borrower to provide
additional financing (either by an increase to the Revolving Commitment or
additional term loans) beyond those included in the Loan Documents on or about
July 30, 2010. The consent of Agent shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender or an Affiliate of a Lender.
The consent of LC Issuer shall be required prior to an assignment of a Revolving
Commitment becoming effective unless the Purchaser is a Lender with a Revolving
Commitment. Any consent required under this clause (ii) shall not be
unreasonably withheld or delayed.

                              (iii) Upon (A) delivery to Agent of a duly
executed Assignment and Assumption Agreement, together with any consents
required by this Section, and (B) payment of a $3,500 fee to Agent for
processing such assignment (unless such fee is waived by Agent), such Assignment
and Assumption Agreement shall become effective on the effective date specified
by Agent in such Assignment and Assumption Agreement. The Assignment and
Assumption Agreement shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
Commitment and Loans or participations in Letters of Credit under the applicable
Assignment and Assumption Agreement constitutes “plan assets” as defined under
ERISA and that the rights and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA. On and after the effective date
of such Assignment and Assumption Agreement, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party thereto, and the transferor Lender shall be released with
respect to the Commitment and Loans and participations in Letters of Credit
assigned to such Purchaser without any further consent or action by Borrowers,
Lenders or Agent. In the case of an Assignment and Assumption Agreement covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a Lender hereunder but shall continue to be entitled to
the benefits of, and subject to, those provisions of this Agreement and the
other Loan Documents which survive payment of the Obligations and termination of
the applicable agreement. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.7
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.8.
Upon the consummation of any assignment to a Purchaser pursuant to this clause
(iii), the transferor Lender, Agent and Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

85

--------------------------------------------------------------------------------



                              (iv) Agent shall maintain at one of its offices in
the U.S. a copy of each Assignment and Assumption Agreement delivered to it and
a register for the recordation of the names and addresses of Lenders, and the
Commitments of, and principal amounts of the Loans and participations in Letters
of Credit owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and
Borrowers, Agent and Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrowers and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

                    (c) Subject to Section 12.6 (including compliance with the
proviso set forth in clause (e) thereof), Borrowers hereby authorize Agent and
each Lender to disclose to any Purchaser and any prospective Purchaser any and
all financial information in Agent’s or such Lender’s possession concerning
Borrowers or any of their Subsidiaries which has been delivered to Agent or such
Lender by a Borrower pursuant to the Loan Documents or in connection with
Agent’s or such Lender’s credit evaluation of Borrowers and their Subsidiaries
or which has been obtained independently by Agent or such Lender in its credit
evaluation or audit of Borrowers and their Subsidiaries.

          Section 12.8 Participations.

                    (a) Any Lender may at any time sell to one or more banks or
other entities (“Participants”) participating interests in any Loans (or
participations in Letters of Credit) of such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Loans (and participations in Letters of Credit) and the holder
of any Note issued to it in evidence thereof for all purposes under the Loan
Documents, all amounts payable by Borrowers under this Agreement shall be
determined as if such Lender had not sold such participating interests, and
Borrowers and Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

                    (b) Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loans (or participations in Letters of Credit) in
which such Participant has an interest which would require consent of all
Lenders pursuant to the terms of Section 12.4 or of any other Loan Document.

                    (c) Borrowers agree that each Participant shall be deemed to
have the right of setoff provided in Section 9.5 in respect of its participating
interest in amounts owing under the Loan Documents to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
the Loan Documents, provided that, each Lender shall retain the right of setoff
provided in Section 9.5 with respect to the amount of participating interests
sold to each Participant. The Lenders agree to share with each Participant, and
each Participant, by exercising the right of setoff provided in Section 9.5,
agrees to share with each Lender, any amount received pursuant to the exercise
of its right of setoff, such amounts to be shared in accordance with Section
10.6 as if each Participant were a Lender.

                    (d) Subject to Section 12.6 (including compliance with the
proviso set forth in clause (e) thereof), Borrowers hereby authorize each Lender
granting a participation to disclose to any Participant any and all financial
information in such Lender’s possession concerning any Borrower or any of its
Subsidiaries which has been delivered to such Lender by a Borrower pursuant to
the Loan Documents or in connection with such Lender’s credit evaluation of
Borrowers and their Subsidiaries or which has been obtained independently by
such Lender in its credit evaluation or audit of Borrowers and their
Subsidiaries.

          Section 12.9 Governing Law; Jurisdiction and Venue.

                    (a) THIS AGREEMENT HAS BEEN DELIVERED AND ACCEPTED AT AND
SHALL BE DEEMED TO HAVE BEEN MADE AT CINCINNATI, OHIO. THIS AGREEMENT SHALL BE
DEEMED

86

--------------------------------------------------------------------------------



TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
OHIO (WITHOUT REFERENCE TO OHIO CONFLICTS OF LAW PRINCIPLES) EXCEPT TO THE
EXTENT OF THE APPLICATION OF OTHER LAWS OF MANDATORY APPLICATION.

                    (b) AS A SPECIFICALLY BARGAINED INDUCEMENT FOR AGENT AND THE
LENDERS TO ENTER INTO THIS AGREEMENT AND EXTEND CREDIT TO BORROWERS, BORROWERS
AGREE THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS
AGREEMENT, ITS VALIDITY OR PERFORMANCE, AND WITHOUT LIMITATION ON THE ABILITY OF
AGENT OR THE LENDERS, THEIR SUCCESSORS AND ASSIGNS, TO EXERCISE ALL RIGHTS AS TO
THE LOAN COLLATERAL AND TO INITIATE AND PROSECUTE IN ANY APPLICABLE JURISDICTION
ACTIONS RELATED TO REPAYMENT OF THE OBLIGATIONS, SHALL BE INITIATED AND
PROSECUTED AS TO ALL PARTIES AND THEIR SUCCESSORS AND ASSIGNS AT CINCINNATI,
OHIO. BORROWERS, AGENT AND EACH OF THE LENDERS EACH CONSENTS TO AND SUBMITS TO
THE EXERCISE OF JURISDICTION OVER ITS PERSON BY ANY COURT SITUATED AT
CINCINNATI, OHIO HAVING JURISDICTION OVER THE SUBJECT MATTER, AND CONSENTS THAT
ALL SERVICE OF PROCESS BE MADE BY CERTIFIED MAIL DIRECTED TO BORROWERS, AGENT
AND THE LENDERS AT THEIR RESPECTIVE ADDRESSES SET FORTH IN SECTION 12.2 OR AS
OTHERWISE PROVIDED UNDER THE LAWS OF THE STATE OF OHIO. EACH BORROWER HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE
OF ANY ACTION INSTITUTED HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.

          Section 12.10 WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED
INDUCEMENT FOR AGENT AND LENDERS TO ENTER INTO THIS AGREEMENT AND EXTEND CREDIT
TO BORROWERS, BORROWERS, AGENT, AND LENDERS EACH WAIVES TRIAL BY JURY WITH
RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE CONDUCT OF THE RELATIONSHIP
BETWEEN OR AMONG AGENT, LENDERS AND BORROWERS.

          Section 12.11 Waivers. Except to the extent of any notice expressly
provided elsewhere in this Agreement or any other Loan Document, each Borrower
hereby waives notice of nonpayment, demand, notice of demand, notice of
intention to accelerate and notice of acceleration, presentment, protest and
notice of protest with respect to the Obligations, or notice of acceptance
hereof, notice of the Loans made, credit extended, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein. No Borrower shall assert, and each
Borrower, for itself and all of its Subsidiaries, hereby waives, any claim
against Agent or any Lender on any theory of liability for consequential,
special, indirect or punitive damages.

          Section 12.12 Interpretation and Proof of Loan Documents. Whenever
possible, the provisions of each Loan Document will be construed in such a
manner as to be consistent with this Agreement and each other Loan Document. If
any of the provisions of any Loan Document are inconsistent with this Agreement,
such provisions of this Agreement will supersede such provisions of such Loan
Document. This Agreement, the Loan Documents and all documents relating hereto,
including (a) consents, waivers and modifications which may hereafter be
executed, (b) documents received by Agent, any Lender or LC Issuer at the
closing or otherwise, and (c) financial statements, certificates and other
information previously or hereafter furnished to Agent, any Lender or LC Issuer,
may be reproduced by Agent, such Lender or LC Issuer by an photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process and Agent, such Lender or LC Issuer may destroy any original document
(other than any Note) so reproduced. Borrowers agree and stipulate that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by Agent, such Lender or
LC Issuer in the regular course of business) and that any enlargement, facsimile
or further reproduction of such reproduction shall likewise be admissible in
evidence.

          Section 12.13 Entire Agreement; Integration of Schedules and Exhibits.
This Agreement and the other Loan Documents embody the entire agreement and
understanding among Borrowers, Agent and Lenders relating to the subject matter
hereof and thereof, and supersede all prior agreements and understandings, oral
or written, among

87

--------------------------------------------------------------------------------



Borrowers, Agent and Lenders relating to the subject matter thereof. The
Exhibits and Schedules annexed to this Agreement are an integral part of this
Agreement and are incorporated herein by reference.

          Section 12.14 Headings. The headings of the Articles, Sections and
paragraphs of this Agreement have been inserted for convenience of reference
only and shall not be deemed to be a part of this Agreement.

          Section 12.15 Counterparts. This Agreement may be executed in any
number of counterparts, but all of such counterparts shall together constitute
but one agreement. In making proof of this Agreement, it shall not be necessary
to, produce or account for more than one counterpart hereof signed by each of
the parties hereto. Any documents may be delivered by, or on behalf of, a
Borrower, a Lender, LC Issuer, and Agent by fax transmission or other electronic
delivery of an image file reflecting the execution hereof, and, if so signed:
(i) may be relied on by each of them as if the document were a manually signed
original and (ii) will be binding on each of them for all purposes of the Loan
Documents.

          Section 12.16 Severability. Any provision of this Agreement which is
prohibited and unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

          Section 12.17 Application of Payments; Revival of Obligations. Agent
shall have the continuing right to apply or reverse and reapply any payments to
any portion of the Obligations. To the extent any Person makes a payment or
payments to Agent or Agent or any Lender receives any payment or proceeds of the
Loan Collateral or any other security for any Borrower’s benefit, which
payment(s) or proceeds or any part thereof are subsequently voided, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any Insolvency Law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or proceeds received, the Obligations or part thereof intended to be satisfied
shall be revived and shall continue in full force and effect, as if such payment
or proceeds had not been received by Agent or any Lender.

          Section 12.18 No Recourse. The obligations of each of Agent and
Lenders under this Agreement are solely the corporate obligations of Agent and
Lenders. No recourse shall be had for the payment of any amount owing in respect
to this Agreement or the other Loan Documents, or for the payment of any fee
hereunder or for any other obligation or claim arising out of or based upon this
Agreement or the other Loan Documents against any stockholder, employee,
officer, or director of Agent or any Lender.

          Section 12.19 Cumulative Remedies. The remedies provided in this
Agreement and the other Loan Documents are cumulative and not exclusive of any
remedies provided by law. Exercise of one or more remedy(ies) by Agent or
Lenders does not require that all or any other remedy(ies) be exercised and does
not preclude later exercise of the same remedy. If there is any conflict,
ambiguity, or inconsistency, in Agent’s judgment, between the terms of this
Agreement, any of the other Loan Documents, then the applicable terms and
provisions, in Agent’s judgment, providing Agent and Lenders with greater
rights, remedies, powers, privileges, or benefits will control.

          Section 12.20 PATRIOT ACT NOTICE. To help the government fight the
funding of terrorism and money laundering activities, federal law requires all
financial institutions to obtain, verify, and record information that identifies
each party who opens an account. Agent will ask each party to a financial
transaction their name, address and other information that will allow Agent to
identify such party. Agent may also ask to see other documents that substantiate
a party’s identity.

[Signature Page Follows]

88

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by or on behalf of each of the parties as of the date first above
written in Cincinnati, Ohio.

 

 

 

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

By:

  /s/ Harry Kletter

 

 

 

--------------------------------------------------------------------------------

 

 

 

Harry Kletter, Chief Executive Officer

 

 

 

 

ISA INDIANA, INC.

 

 

 

 

 

By:

  /s/ Harry Kletter

 

 

 

--------------------------------------------------------------------------------

 

 

 

Harry Kletter, Chief Executive Officer

 

 

 

 

 

FIFTH THIRD BANK, as Agent

 

 

 

 

By:

          /s/ Anne B. Kelly

 

 

 

--------------------------------------------------------------------------------

 

 

 

Anne B. Kelly, Vice President

 

 

 

 

 

FIFTH THIRD BANK, as Lender

 

 

 

 

By:

          /s/ Anne B. Kelly

 

 

 

--------------------------------------------------------------------------------

 

 

 

Anne B. Kelly, Vice President

 

 

 

 

FIFTH THIRD BANK, as LC Issuer

 

 

 

By:

          /s/ Anne B. Kelly

 

 

 

--------------------------------------------------------------------------------

 

 

 

Anne B. Kelly, Vice President

89

--------------------------------------------------------------------------------